                    Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 1 of 137




                                                                          Weil, Gotshal «& Manges LLP
                   Pierce Bainbridge Beck Price & Hecht LLP
                                                                          Edward R. Reines (SBN 135960)
                   Brian J. Dunne (SBN 275689)
              2                                                           edward.reines@weil.com
                   355 S. Grand Ave., 44th Floor
                                                                          Derek C. Walter (SBN 246322)
              3
                   Los Angeles, California 90071                          derek.walter@weil.com
                   Tel: (213) 262-9333
                                                                          Silicon Valley Office
              4    bdunne@piercebainbridge.com
                                                                          201 Redwood Shores Parkway
              5
                   Pierce Bainbridge Beck Price & Hecht LLP                Redwood Shores, CA 94065
                   Theodore J. Folkman {pro hac vice pending)              Telephone: (650) 802-3000
              6    One Liberty Square

               7
                   Boston, MA 02109
                   (617)313-7401
                                                                                  FILED
                   tfolkman@piercebainbridge.com
               8                                                                  SEP 06 2019
                   Pierce Bainbridge Beck Price & Hecht LLP
               9   Minyao Wang (pro hac vice pending)
                   277 Park Ave., 45th Floor
                                                                             cleIk'^s^istSurt
                                                                            north DISTRICT OF CALIFORNIA
              10
                   New York, NY 10172
                   (212) 484-9866
              11
                   mwang@piercebainbridge.com
              12
                   Attorneysfor Applicant Illumina Cambridge Ltd.                                          JSC
              13
                                               UNITED STATES DISTRICT COURT
              14
                                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
              15

              16   In re APPLICATION OF ILLUMIN/T
                                                      pni 9, 80 215MISC
                   CAMBRIDGE LTD. for issuance of
              17   subpoenas under 28 U.S.C. § 1782                 EX PARTE APPLICATION OF
                                                                    ILLUMINA CAMBRIDGE LTD. FOR AN
              18
                                                                    ORDER PURSUANT TO 28 USC § 1782
              19
                                                                    GRANTING LEAVE TO OBTAIN
                                                                    DISCOVERY
              20

              21

              22


              23

              24
  (      •}

  u           25
5 'I
t\- ;.!iyaa   26

              27


r / 'i        28


                        Cambridge Ltd.'s Ex Parte Application to Serve Subpoenas
      Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 2 of 137




 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that applicant Iliumina Cambridge Ltd. ("Tllumina

 ^   Cambridge") hereby makes an ex parte application for an order pursuant to 28 (JSC § 1782
 4
     granting leave to obtain discovery from Complete Genomics, Inc., ("Complete Genomics"),
 5
     BGI Americas Corp. ("BGI Americas") and MGI Americas, Inc. ("MGI Americas" and
 6
 ^   together with Complete Genomics and BGI Americas, "Respondents") for use in foreign
 g   proceedings. Respondents are owned by or affiliated with the BGI Group, a competitor of
 9   Illumina Cambridge based in the People's Republic of China. Illumina Cambridge seeks leave

10   to serve a subpoena for production of documents on each of the Respondents and a subpoena

*'   for deposition testimony on Complete Genomics for use in foreign patent infringement
12
     proceedings pending in Germany, Denmark, Switzerland, and Turkey.
13
            Illumina Cambridge is a United Kingdom subsidiary of Illumina Inc. ("Illumina"),
14
j^   which is aCalifornia based, NASDAQ listed company that was founded in April 1998.
     Illumina is a leading developer, manufacturer, and marketer of DNA sequencing devices and

17   widely acknowledged to have revolutionized DNA sequencing with the launch in 2014 of

•8   sequencing technology that has enabled sequencing ofthe human genome for under $1,000.
19
     This was a landmark achievement for the fields of scientific research and medicine. Illumina's
20
     proprietary DNA sequencing technology involves the use of modified nucleotides with an
21
     azidomethyl blocking group and a detection buffer containing ascorbic acid. Both of these
22

     aspects are the subject of various European patents owned by Illumina Cambridge. Illumina

24   Cambridge has alleged in foreign patent infringement proceedings in Germany, Denmark,

25   Switzerland and Turkey that companies of the BGI Group infringe Illumina Cambridge's

26

27

28
                                                    2

            Illumina Cambridge Ltd.'s Ex Parte Application to Serve
                                         Subpoenas
      Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 3 of 137




 j   patent rights.' Illumina Cambridge engaged an independent laboratory to conduct testing
 2   demonstrating that modified nucleotides with an azidomethyl blocking group and a detection

 3   buffer that contains ascorbic acid are used in DNA sequencing devices of the BGI Group.

            As set forth more fully in the attached Memorandum of Law, the Declaration of Max

     Van Rospatt, the Declaration of Anders Valentin, the Declaration of Andri Hess, and the

     Declaration of Ozge Atilgan Karakulak, Illumina Cambridge has satisfied the statutory

     prerequisites for application of § 1782 and the discretionary factors favor granting the

 9   application. Accordingly, Illumina Cambridge respectfully requests that the Courtgrantthis ex

10   parte application and authorize issuance of the subpoenas for documents and testimony.

^'          Illumina Cambridge submits a proposed order attached as Exhibit 1and proposed
12
     subpoenas as Exhibits 2,3 4 and 5, respectively.
13
                              NOTICE OF EX PARTE APPLICATION
14
            As set forth more fully in the declaration of Minyao Wang, counsel for Illumina
15

     Cambridge contacted and spoke with counsel for Respondents from whom discovery is sought

]7   and notified them of this ex parte application on the afternoon of September 5, 2019. Wang

18   Decl. ^ 4. This notice to counsel was confirmed in writing via email the same day, Counsel

'^   for Respondents stated that Respondents will oppose this Application.
20
                                  JURISDICTIONAL STATEMENT
21
     Jurisdiction: Pursuant to Local Rule 3-5(a), this Court has jurisdiction over this matter
22
     pursuant to 28 USC §§ 1331 and 1782.
23

24   Intradistrict Assignment: Pursuant to Local Rule 3-5(b), this matter is properly brought

25


26   ' In addition, on June 27, 2019, Illumina Cambridge and Illumina filed suit in this Court
     against Complete Genomics, BGI Americas, MGI Americas and other affiliated entities for
27   infringement of United States patents related to patented DNA sequencing technology. The
     case, numbered 19-cv-03770 is assigned to Judge William H. Orrick.
28
                                                     3

            Illumina Cambridge Ltd.'s Ex Parte Application to Serve
                                           Subpoenas
      Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 4 of 137




 1
     in the San Jose Division because Complete Genomics and MGI Americasare headquartered in

 2   Santa Clara, California, and BGl Americasalso conducts business in Santa Clara County,

 3   California.

 4
     Dated: September 6, 2019
 5
                                                Respectfully submitted,
 6
                                                TLLUMINA CAMBRIDGE LTD.
 7

                                               By its attorneys:
 8

 9                                             /s/Brian J. Dunne
                                               Brian J. Dunne (CA Bar No. 275689)
10                                              PIERCE BAINBRIDGE BECK PRICE &
                                               HECHT, LLP
11
                                               355 S. Grand Ave., 44th Floor
12
                                                Los Angeles, CA 90071
                                                (213) 262-9333
13                                              bdunne@piercebainbridge.com

14                                              Theodore J. Folkman {pro hac vice pending)
                                                PIERCE BAINBRIDGE BECK PRICE &
15
                                                HECHT, LLP
16
                                                One Liberty Square, 13th Fir.
                                                Boston, MA 02109
17                                              (617)313-7401
                                                tfoikman@piercebainbridge.com
18
                                                Minyao Wang (pro hac vice pending)
19
                                                PIERCE BAINBRIDGE BECK PRICE &

20
                                               HECHT, LLP
                                               111 Park Ave., 45th Floor
21                                             New York, NY 10172
                                                (212) 484-9866
22                                              mwang@piercebainbridge.com
23
                                                Edward R. Reines (CA Bar No. 135960)
24                                              Derek C. Walter (CA Bar No. 246322)
                                                WEIL, GOTSHAL & MANGES LLP
25                                              201 Redwood Shores Parkway
                                                Redwood Shores, CA 94065
26                                              Telephone: (650) 802-3000
                                                edward.reines@weil.com
27
                                                derek.walter@weil.co
28

            Illumina Cambridge Ltd.'s Ex Parte Application to Serve
                                        Subpoenas
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 5 of 137




              EXHIBIT 1
          Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 6 of 137




                                  UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA



iO    In re APPLICATION OF ILLUMINA                  Civ. A. No.
.j    CAMBRIDGE LTD. for issuance of
      subpoenas under 28 U.S.C. § 1782                [PROPOSED] ORDER
12

13

14
              This action was before the Court on the Application of Illumina Cambridge Ltd. for an
15
     order pursuant to 28 U.S.C. § 1782 granting leave to serve subpoenas on Complete Genomics,
16

jy   Inc., BGI Americas Corp. and MGI Americas, Inc., to obtain testimony and documents for use in

18   certain foreign patent infringement proceedings. For good cause shown, the Application is

     granted. Illumina Cambridge Ltd. shall serve on Respondents subpoenas in the form attached to
20
     the Application as Exhibits 2, 3,4 and 5.
21

22

23
     Dated:
24                                                             Judge

25

26

27

28




                                   [PROPOSED] ORDER
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 7 of 137




              EXHIBIT 2
               Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 8 of 137


AO 88A (Rev. 02/14) Subpoena loTesliTy ala Deposition in a Civil Action


                                      United States District Court
                                                                          for the

                                                   Northern District of California

                   lllumina Cambridge Ltd.
                              Plaintiff
                                 V.                                                 Civil Action No.
              Complete Genomics, Inc., et. al.

                             Defendant


                            SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:                                                              Complete Genomics, Inc.

                                                      (Name ofperson to whom this subpoena is directed)

      ^ Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
See Attachment A



 Place: Ventext - San Frariciso                                                      Date and Time:
           101 Montgomery St #450, San Francisco, CA 94104
                                                                                                       09/20/2019 9:00 am


          The deposition will be recorded by this method:                   via stenographic and videographic means
      Sif Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material: See Attachment A




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        09/06/2019
                                  CLERK OF COURT
                                                                                       OR


                                          Signature ofClerk or Deputy Clerk                                 Attorney's signature

The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)
lllumina Cambridge Ltd.                                                                     ^     issues or requests this subpoena, are:
Brian J. Dunne, Pierce Bainbridge Beck Price & Hecht LLP, 355 S. Grand Ave. 44th Floor, Los Angeles, CA 90071, (213)
262-9313. hdiinner§piercehainhridge.com
                                       Notice to the person who issues or requests this subpoena
If tl^ subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 9 of 137


AO 88A (Rev. 02/14) Subpoena lo Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.


                                                               PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed, R. Civ. P. 45.)

            1 received this subpoena for (name ofindividual andtitle, ifan})
on (dale)                               .


            • ! served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or


            • I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, 1 have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are $                                      for travel and $                      for services, for a total of $   O.OO



            I declare under penalty of perjury that this information is true.


Date;
                                                                                            Server's signature



                                                                                          Printed name and title




                                                                                             Server's address


Additional information regarding attempted service, etc.:
               Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 10 of 137



AO 88A (Ruv. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                             (i) disclosing a trade sccrct or other confidential research, development,
                                                                                or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                  (ii) disclosing an unretained expert's opinion or information that does
person to attend a trial, hearing, or deposition only as follows:               not describe specific occurrences in dispute and results from the expert's
   (A) within 100 miles of where the person resides, is employed, or            study that was not requested by a party.
regularly transacts business in person; or                                         (C) Specifying Conditions as an Allernatrve. In the circumstances
   (B) within the state where the person resides, is employed, or regularly     described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                     modifying a subpoena, order appearance or production under specified
     (i) is a party or a party's officer; or                                    conditions if the serving party:
     (ii) is commanded to attend a trial and would not incur substantial             (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                        otherwise met without undue hardship; and
                                                                                     (ii) ensures that the subpoenaed person will be reasonably compensated.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or           (e) Duties in Responding to a Subpoena.
tangible things at a placc within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                         (1) Producing Documents or Electronically Stored Information. These
  (B) inspection of premises at the premises to be inspected.                   procedures apply to producing documents or electronically stored
                                                                                information:
(d) Protecting a Person Subject to a Subpoena: Enforcement.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                must produce them as they are kept in the ordinary course of business or
 {\) Avoiding Undue Burden or Expense; Sanctions. A party or attorney           must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps          (B) Formfor Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the            If a subpoena docs not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must          information, the person responding must produce it in a form or fbrms in
enforce this duty and impose an appropriate sanction—which may include          which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney's fees—on a party or attorney who            (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                person responding need not produce the same electronically stored
                                                                                information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                            (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                   responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to         from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of    of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,      order, the person responding must show that the information is not
hearing, or trial.                                                              reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible          made, the court may nonetlieless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated    requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or         26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the promises—or to
producing electronically stored information in the form or forms requested.     (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for        (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,    under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                      material must:
     (i) At any lime, on notice to the commanded person, the serving party          (i) expressly make the claim; and
may move the court for the district where compliance is required for an             (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                      tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the     privileged or protected, will enable the parties to assess the claim.
order must protcct a person who is neither a party nor a party's officer from     (B) Information Produced. If information produced in response to a
significant expense resulting from compliancc.                                  subpoena is subject to a claim of privilege or of protection as
                                                                                trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                          that received the information of the claim and the basis for it. After being
                                                                                notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where         information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                    until the claim is resolved; must take reasonable steps to retrieve the
                                                                                information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                            present the information under seat to the court for the district where
     (ii) requires a person to comply beyond the geographical limits            compliance is required for a determination of the claim. The person who
specified in Rule 4S(c);                                                        produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no   resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                    (g) Contempt
  (B) When Permilled. To protect a person subject to or affected by a           The court for the district where compliance is required—and also, af\er a
subpoena, the court for the district where compliance is required may, on       motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                            who, having been .served, fails without adequate excuse to obey the
                                                                                subpoena or an order related to it.
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 11 of 137




           Attachment A
   Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 12 of 137




                                       General Instruction


        These Topics are intended to elicit as much information as possible concerning the issues,
and to the extent any Topic could be interpreted in more than one way, you should employ the
interpretation of the Topic most likely to encompass and elicit the greatest amount of information
possible.
                                            Definitions


In this schedule:


   1. "Complete Genomics" means Complete Genomics, Inc. and its predecessors, successors,
      subsidiaries, parents, affiliates, and its past or present directors, officers, agents,
      representatives, employees, consultants, attorneys, joint venturers, and partners.
   2. "BGI Entity" means BGI Genomics Co., Ltd., BGI Americas Corp., MGI Tech Co., Ltd.,
      MGI Americas, Inc., and Complete Genomics, and their predecessors, successors,
      subsidiaries, parents, affiliates, and its past or present directors, officers, agents,
      representatives, employees, consultants, attorneys, joint venturers, and partners.
   3. A "BGI Sequencer" is any sequencer manufactured, distributed, used, offered for sale, or
      sold by any BGI Entity in Denmark, Germany, Switzerland, or Turkey, including, but not
      limited to the MGISEQ-T7, the MGISEQ-2000, the MGISEQ-200, the BGISEQ-500, and
      the BGISEQ-50.
   4. A "Sequencing Reagent Kit" is a kit manufactured, distributed, imported, used, offered
      for sale, or sold by any BGI Entity in Denmark, Germany, Switzerland, or Turkey and
      designed for polynucleotide sequencing on a BGI Sequencer. For purposes of illustration
      only, Sequencing Reagent Kits include (i) the kits set forth in MGI Tech Co. Ltd.'s
      catalog, attached hereto as Exhibit I, and (ii) the Universal Reaction Kit for Sequencing
      set forth on page 5 of the BGI Local Laboratory Local Solutions manual, attached as
      Exhibit 2, insofar as such kits are manufactured, distributed, imported, used, offered for
      sale, or sold in Denmark, Germany, Switzerland, or Turkey.
   5. The terms "you," "your," and similar words mean Complete Genomics and its
      predecessors, successors, subsidiaries, parents, affiliates, and its past or present directors,
      officers, agents, representatives, employees, consultants, attorneys, joint venturers, and
         partners.
   6. The term "electronically stored information" has the broadest scope permissible under
         Rule 34 of the Federal Rules of Civil Procedure.
   7. The word "documents" has the broadest scope permissible under Rule 34 of the Federal
      Rules of Civil Procedure and includes electronically stored information.

                                     Tonics for Examination


    1.      Sales of BGI Sequencers and Sequencing Reagent Kits in Denmark, Germany,
            Switzerland and Turkey.
    2.      Models of BGI Sequencers and Sequencing Reagent Kits offered for sale in Denmark,
            Germany, Switzerland and Turkey.




2850723
  Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 13 of 137




   3.     Identification of BGI Entities responsible for the manufacture, distribution, import,
          offer for sale and sale of BGT Sequencers and Sequencing Reagent Kits in Denmark,
          Germany, Switzerland and Turkey.
   4.     The chemical composition (and structure) of each component of the Sequencing
          Reagent Kits, including but not limited to the chemical composition and structure of
          each nucleotide molecule contained in the kit and the chemical composition of each
          solution contained in the kit.
   5.     For each Sequencing Reagent Kit, whether the kit contains modified nucleotides that
          comprise a removable 3'-azidomethyl blocking group or modified nucleotide
          triphosphate molecules comprising a 3'-azidomethyl group.
   6.     For each model of BGI Sequencer, the steps in the sequencing technology when
          modified nucleotides that comprise a removable 3'-azidomethyl blocking group or
          modified nucleotide triphosphate molecules comprising a 3'-azidomethyl group are
          used.
   7.     For each Sequencing Reagent Kit, whether the kit contains modified nucleotides in
          which the purine or pyrimidine base is linked to a detectable label via a cleavable
          linker or a non-cleavable linker and the chemical composition of the label and the
          linker.
   8.     For each model of BGI Sequencer, the steps in the sequencing technology when
          modified nucleotides in which the purine or pyrimidine base is linked to a detectable
          label via a cleavable linker or a non-cleavable linker are used.
   9.     For each Sequencing Reagent Kit, whether the kit contains a solution containing
          ascorbic acid.
   10.    For each model of BGI Sequencer, the steps in the sequencing technology when a
          solution containing ascorbic acid is used and the purpose of using such a solution.
   11.    For each Sequencing Reagent Kit, whether the kit contains a DNA polymerase from
          Thermococcus sp and the amino acid sequence thereof.
   12.    For each Sequencing Reagent Kit, whether the kit contains a solution containing a
          water-soluble phosphine.
   13.    For each model of BGI Sequencer, the steps in the sequencing technology when a
          solution containing a water-soluble phosphine is used and the purpose of using such a
          solution.




2850723
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 14 of 137




               EXHIBIT 1
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 15 of 137




                                                                                                                                           Product Catalog
                                                                                                                                                       ~ MGI sequencing reagents &sequencing library construction products
                                                                  Contents
                                                                  Instructions                                                                                                                                                2
                                                                  Sequencing reagent products                                                                                                                                 3
                                                                      BGISEQ-500 High-throughput Sequencing Set                                                                                                               3
                                                                       MGISEQ-2000 High-throughput Sequencing Set                                                                                                             4
                                                                       MGISEQ-2000 High-throughput Rapid Sequencing Set                                                                                                       5
                                                                       MGISEQ-200 High-throughput Sequencing Set                                                                                                              5
                                                                       High-throughput Sequencing Set (App-A)                                                                                                                 6
                                                                       High-throughput Sequencing Set (TM)                                                                                                                    7
                                                                      High-throughput Sequencing Set (stLFR)                                                                                                                  8
                                                                  Sequencing library construction products                                                                                                                    9
                                                                       DNA Sequencing Library Preparation products                                                                                                            9
                                                                       RNA Sequencing Library Preparation products                                                                                                           11
                                                                       Whole Exome Sequencing Library Preparation products                                                                                                   12
                                                                       EpiGen Sequencing Library Preparation products                                                                                                        13
                                                                       Clinical research application Sequencing Library Preparation products                                                                                 13
                                                                       Library preparation modules                                                                                                                           14
                                                                       Single Cell Whole Genome Amplification products                                                                                                       14
                                                                  More support                                                                                                                                               15
                                                                  Instructions
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 16 of 137




                                                                  Welcometo order MGI sequencing reagent products and sequencing library preparation products. MGI has launched a series of sequencing reagent products with read length
                                                                  from SE50 to PE200 and a variety of sequencing library preparation solutions such as DNA library, exome library, RNA library, methylation sequencing library, clinical
                                                                  research application sequencing Library etc. to satisfy your diverse application needs.
                                                                  This catalogprovides you with the followmg information on the MGI sequencingreagents productsand sequencinglibrarypreparationsolutions:
                                                                       Catalog Number and configuration, including sub-kit's part number and configuration
                                                                       Storage temperature
                                                                  This catalogue is convenient for you:
                                                                       To know in advance the core components of the library preparation solutions and the corresponding storage conditions;
                                                                       Quickly review the product name, ordering number and brief information of the library preparation solutions and purchase the required reagents;
                                                                       Tosearchthe productnameor ordernumberof the librarypreparationsolutions,and checkor downloadthe productrelatedinformation, such as the usermanual, datasheet,
                                                                       in advance according to the product name or ordering number. For details, please refer to the corresponding support in Support, content;
                                                                       After ordering the product, the core composition of the library preparation set is checked whether the set is completed.
                                                                      Sequencing reagent products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 17 of 137




                                                                      The MGI sequencing reagent set series is mainly composed of sequencing reagents, flow cell and their accessories.
                                                                      BGISEQ-500 High-throughput Sequencing Set
                                                                                                                         Part Number
                                                                         Catalog                                                                                                                   Cooflguratio     Storage
                                                                                          Product Name         Version   of component                    product name of component kits
                                                                         Number                                                                                                                           n       temperature
                                                                                                                              kits
                                                                                                                          1000005479    BGISEQ-500RS High-throughput Sequencing Kit (SE50) V3.0    60 Cycles      -25'C--.1S'C
                                                                  (    1000002072
                                                                                      BGISEQ-500RS High-
                                                                                      throughput Sequencing     V3.0
                                                                                                                          1000005488    BGISEQ-500RS DNB Make Load Reagent Kit                     1 EA           -25'C--15°C
                                                                                                                          1000005486    BGISEQ-500RS Sequencing Flow Cell                          1 EA            O'C-25'C
                                                                                           Set(SE50)
                                                                                                                          1000005005    Cartridges Cover Plate                                     1 EA               RT
                                                                                                                          1000005482    BGISEQ-500RS High-throughput Sequencing Kit (PESO) V3.0    110 Cycles     .25"C~-15°C
                                                                                      BGISEQ-500RS High-                  1000005488    BGISEQ-500RS DNB Make Load Reagent Kit                     1 EA           -25'C~-15'C
                                                                       1000005475     throughput Sequencing     V3.0
                                                                                           Set (PESO)                     1000005486    BG1SEQ-500RS Sequencing Flow Cell                          1 EA            O'C-25'C
                                                                                                                          1000005005    Cartridges Cover Plate                                     1 EA               RT
                                                                                                                          1000005485    BGISEQ-500RS High-throughput Sequencing Kit (PEIOO) V3.0   210 Cycles     -25"C~-15°C
                                                                                      BGISEQ.500RS High-                  1000005488    BGISEQ-500RS DNB Make Load Reagent Kit                     1 EA           -25"C~-15°C
                                                                       1000005478     throughput Sequencing     V3.0
                                                                                                                          1000005486    BGISEQ-500RS Sequencing Flow Cell                          1 EA            0'C-25°C
                                                                                           Set (PEIOO)
                                                                                                                          1000005005    Cartridges Cover Plate                                     1 EA               RT
                                                                                                                          1000006387    MGIEasy Wash Buffer for Small RNA Sequencing               4.8 mL         -25"C~-15'C
                                                                                      BGISEQ-500RS High-
                                                                                      throughput Sequencing               1000005479    BGISEQ-500RS High-throughput Sequencing Kh (SESO) V3.0     60 Cycles      -25*C~-15°C
                                                                       1000006137                               V3.0
                                                                                        Set (SE50) (Small                 1000005488    BGISEQ-500RS DNB Make Load Reagent Kit                     1 EA           •25'C~-15"C
                                                                                              RNA)
                                                                                                                          1000005486    BG1SEQ-500RS Sequencing Flow Cell                          1 EA            O'C-25'C
                                                                      Note: The use manuals of the above sequencing reagents are BGISEQ-500RS High-throughput Sequencing Set User Manual.
                                                                      MGISEQ-2000 High-throughput Sequencing Set
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 18 of 137




                                                                         Catalog                                           Part Number of                                                                               Storage
                                                                                           Product Name          Version                                  product name of component kits              Configuration
                                                                         Number                                            component kits                                                                             temperature
                                                                                      MGISEQ-2000RS High-                                   MGISEQ-2000RS        High-throughput   Sequencing   Kh
                                                                                                                           1000012533                                                                 60 Cycles       -25'C~-15°C
                                                                       1000012551    throughput Sequencing Set    V3.1                      (SE50) V3.1
                                                                                              (SE50)                       1000008403       MG1SEO-2000RS Sequencine Flow Cell V3.0                   1 EA                RT
                                                                                      MGISEQ-2000RS High-                                   MGISEQ-2000RS        High-throughput   Sequencing   Kit
                                                                                                                           1000012534                                                                 110 Cycles      -25'C^-15'C
                                                                       1000012552    throughput Sequencing Set    V3.1                      (SEIOO) V3.1
                                                                  (                          (SEIOO)                       1000008403       MGISEQ-2000RS Sequencing Flow Cell V3.0                   1 EA                RT
                                                                                      MGISEQ-2000RS High-                                   MGISEQ-2000RS High-throughput Sequencing Kit
                                                                                                                           1000012536                                                                 210 Cycles      -25"C--15'C
                                                                       1000012554    throughput Sequencing Set    V3.1                      (PEIOO) V3.1
                                                                                             (PEIOO)                       1000008403       MGISEQ-2000RS Sequencing Flow Cell V3.0                   1 EA                RT
                                                                                      MGISEQ-2000RS High-                                   MGISEQ-2000RS High-throughput Sequencing            Kit
                                                                                                                           1000012537                                                                 310 Cycles      -25*0--15°C
                                                                       1000012555    throughput Sequencing Set    V3.1                      (PE150) V3.1
                                                                                             (PE150)                       1000008403       MGISEQ-2000RS Sequencing Flow Cell V3.0                   1 EA                RT
                                                                                                                                            MGISEQ-2000RS High-throughput Sequencing            Kit
                                                                                                                           1000013853                                                                 410 Cycles      -25°C~-15°C
                                                                                                                                            (SE400) V3.1
                                                                                      MGISEQ-2000RS High-
                                                                       1000013857    throughput Sequencing Set    V3.1                      MGISEQ-2000RS High-throughput Sequencing Refill
                                                                                                                           1000013855                                                                 410 Cycles      -25'C~-15"C
                                                                                             (SE400)                                        Kit(SE400) V3.1
                                                                                                                           1000008403       MGISEQ-2000RS Sequencing Flow Cell V3,0                   1 EA                RT
                                                                                                                                            MGISEQ-2000RS High-throughput Sequencing Kit
                                                                                                                           1000013854                                                                 410 Cycles      -25°C--15°C
                                                                                                                                            (PE200) V3.1
                                                                                      MGISEQ-2000RS High-
                                                                                                                                            MG1SEQ-2000RS High-throughput Sequencing Refill
                                                                       1000013858    throughput Sequencing Set    V3.1     1000013856                                                                 410 Cycles      -25'C~-15°C
                                                                                                                                            Kh (PE200) V3.1
                                                                                             (PE200)
                                                                                                                                            MGISEQ-2000RS        High-throughput Sequencing     Kit
                                                                                                                           1000008403                                                                 1 EA                RT
                                                                                                                                            (SE400) V3.1
                                                                                                                           1000006387       MGIEasy Wash Buffer For Small RNA Sequencing              4.8 mL          -25r~-15'C
                                                                                      MGISEQ-2000RS High-
                                                                                                                                            MGISEQ-2000RS        High-throughput   Sequencing   Kit
                                                                       1000006138    throughput Sequencing Set    V3.1     1000012533                                                                 60 Cycles       -25"C~-15°C
                                                                                                                                            (SE50) V3.1
                                                                                        (SE50) (Small RNA)
                                                                                                                           1000008403       MGISEQ-2000RS Sequencing Flow Cell V3.0                   1 EA                RT
                                                                      Note: The use manuals of the above sequencing reagents are MGISEQ-2000RS High-throughput Sequencing Set User Manual.
                                                                      MGISEQ-2000 High-throughput Rapid Sequencing Set
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 19 of 137




                                                                         Catalog                                            Part Number of                                                                           Storage
                                                                                          Product Name            Version                                product name of component kits            Conflguration
                                                                         Number                                             component kits                                                                         temperature
                                                                                      MG1SEQ-2000RS High-                                    MG1SEQ-2000RS High-throughput Rapid Sequencing
                                                                                                                            1000013151                                                             210 Cycles      -25'C~-15'C
                                                                                        throughput Rapid                                     Kit (PCS PEIOO) Vl.O
                                                                       1000013155                                  Vl.O
                                                                                       Sequencing Set (FCS
                                                                                                                            1000011720       MGISEQ-2000RS Rapid Sequencing Flow Cell (FCS)        1 EA                RT
                                                                                              PEIOO)
                                                                                      MG1SEQ-2000RS High-                                    MG1SEQ-2000RS High-throughput Rapid Sequencing
                                                                                                                            1000013152                                                             310 Cycles      -25'C~-15'C
                                                                                        throughput Rapid                                     Kit (FCS PE150)V1.0
                                                                       1000011718                                  VI.O
                                                                                       Sequencing Set (FCS
                                                                                                                            1000011720       MGISEQ-2000RS Rapid Sequencing Flow Cell (FCS)        1 EA                RT
                                                                                              PE150)
                                                                      Note: The use manuals of the above sequencing reagents are MGISEQ-2000RS High-throughput Rapid Sequencing Set User Manual.
                                                                      MGISEQ-200 High-throughput Sequencing Set
                                                                          Catalog                                           Part Number of                                                                           Storage
                                                                                            Product Name          Version                                product name of component kits            Configuration
                                                                         Number                                             component kits                                                                         temperature
                                                                                        MGISEQ-200RS High-                  1000005230       MGISEQ-200RS High-throughput Sequencing Kit (SE50)    60 Cycles       -25°C~-15°C
                                                                       1000004635     throughput Sequencing Set   V3.0
                                                                                               (SE50)                       1000003794       MGISEQ-200RS Sequencing Flow Cell                     1 EA                RT
                                                                                        MGISEQ-200RS High-                  1000005232       MGISEQ-200RS High-throughput Sequencing Kit (SE100)   110 Cycles      -25°C~-15°C
                                                                       1000005227     throughput Sequencing Set   V3.0
                                                                                                                            1000003794       MGISEQ-200RS Sequencing Flow Cell                     1 EA                RT
                                                                                              (SEIOO)
                                                                                        MG1SEQ-200RS High-                  1000003795       MG1SEQ-200RS High-tliroughput Sequencing Kit (PE50)   110 Cycles      -25'C-.15'C
                                                                       1000005228     throughput Sequencing Set   V3.0
                                                                  i                            (PE50)
                                                                                                                            1000003794       MG1SEQ-200RS Sequencing Flow Cell                     1 EA                RT
                                                                                        MGISEQ-200RS High-                  1000005233       MGISEQ-200RS High-throughput Sequencing Kit (PEIOO)   210 Cycles      -25°C~-15°C
                                                                       1000005229     throughput Sequencing Set   V3.0
                                                                                              (PEIOO)                       1000003794       MGISEQ-200RS Sequencing Flow Cell                     1 EA                RT
                                                                      Note: The use manuals of the above sequencing reagents are MGISEQ-200RS High-throughput Sequencing Set User Manual.
                                                                      High-throughput Sequencing Set (App-A)
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 20 of 137




                                                                                                                      Part Number
                                                                         Catalog                                                                                                                                   Storage
                                                                                        Product Name        Version   of component                    product name of component kits             Configuration
                                                                         Number                                                                                                                                  temperature
                                                                                                                          kits
                                                                                                                      1000005485     BG1SEQ-500RS High-throughput Sequencing Kit (PEIOO)V3.0     210 Cycles      -25°C~-I5"C
                                                                                       BG1SEQ-500RS                   1000005488     BGISEQ-500RS DNB Make Load Reagent Kit                      1 EA            -25°C~-15'C
                                                                                       High-Throughput
                                                                       1000004562                            Vl.O     1000005486     BGISEO-500RS Sequencing Flow Cell                           1 EA             0'C.25r
                                                                                     Sequencing Set (App-
                                                                                         A) (PEIOO)                   1000004156     High-Throughput Pair-End Sequencing Primer Kit (App-A)      1 EA            -25'C--15°C
                                                                                                                      1000005005     Cartridges Cover Plate                                      1 EA                RT
                                                                  (                   MGISEQ-2000RS                   1000012291     High-Throughpvit Single-End Sequencing Primer Kit (App-A)   1 Kit           •25'C~-15°C
                                                                                       High-Throughput
                                                                       1000014049                            Vl.O     1000012533     MGISEO-2000RS Hieh-throuehout Sequencing Kit (SE50) V3.1    60 Cycles       •25'C~-15°C
                                                                                     Sequencing Sei (App-
                                                                                          A)(SE50)                    1000008403     MGISEQ-2000RS Sequencing Flow Cell V3.0                     1 EA                RT
                                                                                      MGISEQ-2000RS                   1000012536     MGISEO-2000RS Hish-throughput Sequencing Kit (PEIOO) V3.1   210 Cycles      -25'C~-15'C
                                                                                       High-Throughput
                                                                       1000005662                            Vl.O     1000008403     MGISEQ-2000RS Sequencing Flow Cell V3.0                     1 EA                RT
                                                                                     Sequencing Set (App-
                                                                                         A) (PEIOO)                   1000004156     High-Throughput Pair-End Sequencing Primer Kit (App-A)      1 EA            .25'C~-15*C
                                                                                      MGISEQ.2000RS                   1000004156     High-Throughput Pair-End Sequencing Primer Kit (App-A)      1 EA            •25r~-i5r
                                                                                       High-Throughput
                                                                       1000014051                            Vl.O     1000012537     MGISEO-2000RS High-throughput Sequencing Kit (PE150) V3.1   310 Cycles      •25°C~-15*C
                                                                                     Sequencing Set (App-
                                                                                         A) (PE150)                   1000008403     MG1SEQ-2000RS Sequencing Flow Cell V3.0                     1 EA                RT
                                                                                       MG1SEQ-200RS                   1000012291     High-Throughput Single-End Sequencing Primer Kit (App-A)    1 Kit           .25'C~-15"C
                                                                                       High-Throughput
                                                                       1000014052                            Vl.O     1000005230     MGISEQ-200RS High-throughput Sequencing Kh (SE50)           60 Cycles       .25°C~.15"C
                                                                                     Sequencing Set (App-
                                                                                          A) (SE50)                   1000003794     MGISEQ-200RS Sequencing Flow Cell                           1 EA                RT
                                                                                       MGISEQ-20QRS                   1000004156     High-Throughput Pair-End Sequencing Primer Kh (App-A)       1 EA            -25'C~-15'C
                                                                                       High-Throughput
                                                                       1000014054                            Vl.O     1000005233     MGISEQ-200RS High-throughput Sequencing Kit (PEIOO)         210 Cycles      •25'C~-15'C
                                                                                    Sequencing Set (App-
                                                                                         A) (PEIOO)                   1000003794     MGISEQ-200RS Sequencing Flow Cell                           I EA                RT
                                                                      Note; The use manuals of the above sequencing reagents are High-throughput Sequencing Set (APP) User Manual.
                                                                      High-throughput Sequencing Set (TM)
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 21 of 137




                                                                                                                       Part Number
                                                                         Catalog                                                                                                                 Conflguratio     Storage
                                                                                         Product Name        Version   of component                    product name of component kits
                                                                         Number                                                                                                                          n      temperature
                                                                                                                           kits
                                                                                                                       1000005479     BGISEQ-500RS High-throughput Sequencing Kh (SE50) V3.0     60 Cycles      -25"C~-15"C
                                                                                     MG1SEQ-500RS High-                1000005488     BGISEQ-500RS DNB Make Load Reagent Kit                     1 EA           -25'C~-15"C
                                                                       1000013822    throughput Sequencing    Vl.O     1000005486     BGISEQ-500RS Sequencing Flow Cell                          1 EA            0'C-25*C
                                                                                        Set (TM) (SE50)                1000005005     Cartridges Cover Plate                                     1 EA               RT
                                                                                                                       1000013816     High-Throughput Sequencing Primer Kh ™                     1 Kit          -25°C~-I5°C
                                                                  (                                                    1000005485     BG1SEQ-500RS High-throughput Sequencing Kit (PEIOO) V3.0   210 Cycles     -25°C~-15*C
                                                                                                                       1000005488     BGISEQ-500RS DNB Make Load Reagent Kit                     1 EA           -25°C~-15"C
                                                                                     MGISEQ-500RS High-
                                                                       1000013823    throughput Sequencing    VI.O     1000005486     BGISEQ-500RS Sequencing Flow Cell                          1 EA            0°C-25°C
                                                                                       Set (TM) (PEIOO)                1000005005     Cartridges Cover Plate                                     1 EA               RT
                                                                                                                       1000013816     High-Throughput Sequencing Primer Kit ™                    1 Kit          -25°C~-15r
                                                                                       MG1SEQ-2000RS                   1000012533     MGISEQ-2000RS High-throughput Sequencing Kit (SE50) V3.1   60 Cycles      -25"C~-15"C
                                                                                        High-throughput
                                                                       1000013819                             Vl.O     1000008403     MG1SEQ.2000RS Sequencing Flow Cell V3.0                    1 EA               RT
                                                                                      Sequencing Set (TM)
                                                                                            (SE50)                     1000013816     High-Throughput Sequencing Primer Kit ™                    1 Kit          -25°C~-15'C
                                                                                       MGISEQ-2000RS                   1000012536     MGISEQ-2000RS High-throughput Sequencing Kh (PEIOO) V3.1   210 Cycles     -25t:~-15'C
                                                                                        High-throughput
                                                                       1000013820                             Vl.O     1000008403     MGISEQ-2000RS Sequencing Flow Cell V3.0                    1 EA               RT
                                                                                      Sequencing Set (TM)
                                                                                            (PEIOO)                    1000013816     High-Throughput Sequencing Primer Kit ™                    1 Kit          -25°C~-15'C
                                                                                       MGISEQ-2000RS                   1000012537     MGISEQ-2000RS High-throughput Sequencing Kh (PE150) V3.1   310 Cycles     -25'C~-15'C
                                                                                        High-throughput
                                                                       1000013821                             Vl.O     1000008403     MGISEQ-2000RS Sequencing Flow Cell V3.0                    1 EA               RT
                                                                                      Sequencing Set (TM)
                                                                                            (PE150)                    1000013816     High-Throughput Sequencing Primer Kit ™                    1 Kit          •25°C~-15°C
                                                                                                                       1000005230     MGISEQ-200RS High-throughput Sequencing Kit (SE50)         60 Cycles      -25°C~-15°C
                                                                                     MG1SEQ-200RS High-
                                                                       10000I38I7    throughput Sequencing    Vl.O     1000003794     MG1SEQ-200RS Sequencing Flow Cell                          1 EA               RT
                                                                                        Set (TM) (SE50)                1000013816     High-Throughput Sequencing Primer Kit ™                    1 Kit          -25''C--15°C
                                                                                                                       1000005233     MGISEQ-200RS High-throughput Sequencing Kit (PEIOO)        210 Cycles     -25°C~-15°C
                                                                                     MGISEQ-200RS High-
                                                                       1000013818    throughput Sequencing    Vl.O     1000003794     MGISEQ-200RS Sequencing Flow Cell                          1 EA               RT
                                                                                       Set (TM) (PEIOO)                1000013816     High-Throughput Sequencing Primer Kit ™                    1 Kit          -25°C--15"C
                                                                      Note: The use manuals of the above sequencing reagents are High-throughput Sequencing Set (TM) User Manual.
                                                                      Higb-throughput Sequencing Set (stLFR)
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 22 of 137




                                                                                                                        Part Number
                                                                         Catalog                                                                                                              Conflguratio     Storage
                                                                                         Product Name         Version   of component                  product name of component kits
                                                                         Number                                                                                                                       n      temperature
                                                                                                                            kits
                                                                                                                                       BG1SEQ-500RS High-throughput Sequencing Kit (stLFR)
                                                                                                                        1000011542                                                            242 Cycles     -25°C~-15'C
                                                                                                                                        (PEIOO)
                                                                                     BGISEQ-500RS High-
                                                                       1000011543    throughput Sequencing     Vl.O     1000012531     BGISEQ-500RS DNB Make Load Reagent Kh (stLFR)          1 Kit          -25'C~-15'C
                                                                                      Set (stLFR) (PEIOO)               1000005486     BGISEQ-500RS Sequencing Flow Cell                      I EA            0*C-25"C
                                                                  (                                                     1000005005     Cartridges Cover Plate                                 1 EA               RT
                                                                                       MGISEQ.2000RS                                   MG1SEQ-2000RS High-throughput Sequencing Kit (stLFR)
                                                                                                                        1000011546                                                            242 Cycles     -25"C---15"C
                                                                                       High-throughput                                  (PEIOO)
                                                                       1000011545                              Vl.O
                                                                                     Sequencing Set (stLFR)
                                                                                            (PEIOO)
                                                                                                                        1000008403     MGISEQ-20G0RS Sequencing Flow Cell V3.0                I EA               RT
                                                                      Note: The use manuals of the above sequencing reagents are:
                                                                      BGISEQ-500RS High-throughput Sequencing Set (stLFR) User Manual
                                                                      MGISEQ-2000RS High-throughpul Sequencing Set (stLFR) User Manual
                                                                      Sequencing library construction products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 23 of 137




                                                                      The MGI sequencing library preparation solutions are mainly composed of four parts: a core library construction reagent, adaptors, purification beads and clrcularization
                                                                      reagent. In order to ensure the best results oflibrary preparation, it is recommended that you purchase the complete MGI sequencing library preparation solution series directly.
                                                                      Due to the differentstorageand transporttemperaturesthat are requiredfor differentreagentcomponents, sequencinglibrarypreparation reagents may be dividedintomultiple
                                                                      sub-kits.
                                                                      DNA Sequencing Library Preparation products
                                                                         Catalog                            Conflgu              Part Number of
                                                                                        Product Name                  Version                      product name of component kits                       ConflguratioD     Storage temperature
                                                                         Number                             ration               component kits
                                                                                                                                   1000005248      MGIEasy Universal DNA Library Prep Kit Vl.O             16RXN              -25°C~-15°C
                                                                                      MGIEasy Universal                            1000005284      MGIEasy DNA Adapters-16(Tubes) Kit Vl.O               16x1 RXN             -25°C~-I5°C
                                                                       1000006985                           16RXN      Vl.O
                                                                                     DNA Library Prep Set                          1000005278      MGIEasy DNA Clean Beads                                  8 rtiL              2°C-8'C
                                                                                                                                   1000005260      MGIEasy Clrcularization Module V2.0                     16 RXN             -25®C--I5®C
                                                                                                                                   1000005250      MGIEasy Universal DNA Library Prep Kit Vl.O             96 RXN             -25°C~-15°C
                                                                                      MGIEasy Universal                            1000005282      MGIEasy DNA Adapters-96(PIate) Kit Vl.O               96 X 1 RXN           -25°C---15°C
                                                                       1000006986                           96RXN      Vl.O
                                                                                     DNA Library Prep Set                          1000005279      MGIEasy DNA Clean Beads                                  50 mL               2T-8''C
                                                                                                                                   1000005260      MGIEasy Circularization Module V2.0                     16 RXN             -25°C--15'C
                                                                                                                                   1000005254      MGIEasy FS DNA Library Prep Kit Vl.O                    16RXN              -25°C~-15'C
                                                                                      MGIEasy FS DNA                               1000005284      MGIEasy DNA Adapters-16(Tubes) Kit Vl.O               16x1 RXN             -25X--15°C
                                                                       1000006987                           16RXN      V2.0
                                                                                       Library Prep Set                            1000005278      MGIEasy DNA Clean Beads                                  8 mL                2=C-8°C
                                                                                                                                   1000005260      MGIEasy Circularization Module V2.0                     16 RXN             -25°C--15°C
                                                                                                                                   1000005256      MGIEasy FS DNA Library Prep Kit Vl.O                    96 RXN             -25T--15®C
                                                                                                                                   1000005282      MGIEasy DNA Adapters-96(Plate) Kit Vl.O               96x1 RXN             -25°C~-15°C
                                                                                      MGIEasy FS DNA
                                                                       1000006988                           96RXN      V2,0
                                                                  (                    Library Prep Set                            1000005279      MGIEasy DNA Clean Beads                                  50 mL
                                                                                                                                                                                                           16 RXN
                                                                                                                                                                                                                                2°C-8°C
                                                                                                                                   1000005260      MGIEasy Circularization Module V2.0                                        -25°C~-15''C
                                                                                                                                   1000013456      MGIEasy PCR-Free DNA Library Prep Kit Vl.O              16 RXN             -25°C--15°C
                                                                                      MGIEasy PCR-Free                                                                                                   16 x 1 RXN
                                                                       1000013452                           16RXN      Vl.O       1000013460       MGIEasy PF Adapters-16 (Tubes) Kit Vl.O                                    -25°C--15T
                                                                                     DNA Library Prep Set
                                                                                                                                   1000005278      MGIEasy DNA Clean Beads                                  8 mL                2°C-8'C
                                                                                                                                   1000013457      MGIEasy PCR-Free DNA Library Prep Kit Vl .O             96 RXN             -25T--I5T
                                                                                      MGIEasy PCR-Free
                                                                       1000013453                           96RXN      Vl.O        1000013461      MGIEasy PF Adaptcrs-96 (Plate) Kit Vl.O               96 X 1 RXN           -25°C~-I5°C
                                                                                     DNA Library Prep Set
                                                                                                                                  1000005279       MGlEasv DNA Clean Beads                                  50 mL               2®C-8°C
                                                                                MGlEasy FS PCR-                       1000013458   MGlEasy FS PCR-Free DNA Library Prep Kit Vl.O    16RXN           -25°C~-15°C
                                                                  1000013454    Free DNA Librar>'     16RXN    Vl.O   1000013460   MGlEasy PF Adapters-16 (Tubes) Kit Vl.O         16x 1 RXN        -25''C--15°C
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 24 of 137




                                                                                     Prep Set                         1000005278   MGlEasy DNA Clean Beads                           8 mL             2'C-8'C
                                                                                MGlEasy FS PCR-                       1000013459   MGlEasy FS PCR-Free DNA Library Prep Kit Vl.O    96 RXN          -25°C--15°C
                                                                  1000013455    Free DNA Library      96 RXN   Vl.O   1000013461   MGlEasy PF Adapters-96 (Plate) Kit Vl.O         96 X 1 RXN       -25'C---15°C
                                                                                     Prep Set                         1000005279   MGlEasy DNA Clean Beads                           50 mL            2°C-8°C
                                                                                                                                                                                                Boxl: -25°C~-15°C
                                                                                MGlEasy Cell-free                     1000003988   MGlEasy Cell-free DNA Library Prep Kit Vl.O      48 RXN
                                                                  1000007037                          48RXN    Vl.O                                                                                Box 2:   2°C-8°C
                                                                               DNA Library Prep Set
                                                                                                                      1000005258   MGIEasv Rapid Circularization Module Vl.O        16 RXN          -25»C--15°C
                                                                                                                                                                                                Boxl: -25''C--15°C:
                                                                                MGlEasy Cell-free                     1000012700   MGlEasy Cell-free DNA Library Prep Kit Vl.O      96 RXN      Box2: .25°C--15°C:
                                                                  1000012701                          96 RXN   Vl.O
                                                                               DNA Library Prep Set                                                                                               Box3:     2«C-8°C
                                                                                                                      1000005258   MGIEasv Rapid Circularization Module Vl.O        16 RXN          -25°C~-15°C
                                                                                  MGlEasy RAD
                                                                  1000005242                          64 RXN   Vl.O   1000005242   MGlEasy RAD Library Prep Kit                     64 RXN          -25»C--15°C
                                                                                 Library Prep Kit
                                                                                 MGlEasy stLFR                                                                                                  Boxl: -25°C--15''C
                                                                  1000005622                          16 RXN   Vl.O   1000005622   MGlEasy stLFR Library Prep Kit                   16 RXN
                                                                                 Librao' Prep Kit                                                                                                  Box 2:   2°C-8°C
                                                                  RNA Sequencing Library Preparation products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 25 of 137




                                                                     Catalog                          Conligu   Versi   Part Number of
                                                                                  Product Name                                           product name of component kits                  Configuration   Storage temperature
                                                                     Number                           rfttion    on     component kits
                                                                                                                         1000005274      MGIEasy RNA Library Prep Kit V3.0                  16RXN           •25''C--15°C
                                                                                 MGIEasy RNA                             1000005284      MGIEasy DNA Adapters-16(Tubes) Kit VI.O          16 X 1 RXN
                                                                   1000006383                         I6RXN     V3.0
                                                                                 Library Prep Set                        1000005278      MGIEasy DNA Clean Beads                             8 mL             2'C-8'C
                                                                                                                         1000005260      MGIEasy Circularization Module V2.0                16 RXN          -25°C--15°C
                                                                                                                         1000005276      MGIEasy RNA Library Prep Kit V3,0                  96 RXN          -25°C~-15°C
                                                                                                                                                                                          96x1 RXN
                                                                                                                         1000005282      MGIEasy DNA Adapters-96(Plate) Kit VI.O                            -25°C~-15°C
                                                                                 MGIEasy RNA
                                                                   1000006384                         96RXN     V3.0                                                                        50 mL
                                                                                 Library Prep Set                        1000005279      MGIEasy DNA Clean Beads                                              2=C.8°C
                                                                                                                                                                                            16RXN
                                                                                                                         1000005260      MGIEasy Circularization Module V2.0                                -25''C~-15''C
                                                                                                                         1000005270      MGIEasy RNA Directional Library Prep Kit V2-0      16 RXN          -25°C~-15°C
                                                                                 MGIEasy RNA                                                                                              16 X 1 RXN
                                                                                                                         1000005284      MGIEasy DNA Adapters-!6(Tubes) Kit VI.O                            .25°C~-15''C
                                                                   1000006385   Directional Library   16RXN     V2.0
                                                                                     Prep Set                                                                                                8 mL
                                                                                                                         1000005278      MGIEasy DNA Clean Beads                                               2'C-8X
                                                                                                                         1000005260      MGIEasy Circularization Module V2,0                16 RXN          -25°C~-15°C
                                                                                                                         1000005272      MGIEasy RNA Directional Library Prep Kit V2.0      96 RXN          •25®C~-15®C
                                                                                 MGIEasy RNA                             1000005282      MGIEasy DNA Adapters-96{Plate) Kit VI.O          96 X I RXN        •25®C--15®C
                                                                   1000006386   Directional Library   96RXN     V2.0
                                                                                                                         1000005279      MGIEasy DNA Clean Beads                            50 mL             2'C-8°C
                                                                                     Prep Set
                                                                                                                         1000005260      MGIEasy Circularization Module V2.0                16 RXN          -25''C~-15°C
                                                                                 MGIEasy rRNA
                                                                   1000005953                         32RXN     VI.1     1000005953      MGIEasy rRNA Depletion Kit V1.1                    32 RXN          -25°C~-15'C
                                                                                  Depletion Kit
                                                                                 MGIEasy Small                                                                                                           Box It -25°C~-15®C
                                                                   1000005269   RNA Library Prep      24RXN     V2.0     1000005269      MGIEasy Small RNA Library Prep Kit V2.0           24 RXN
                                                                                                                                                                                                           Box 2: 2®C-8°C
                                                                                       Kit
                                                                      Whole Exome Sequencing Library Preparation products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 26 of 137




                                                                                                                             Part Number
                                                                         Catalog                           Configu   Versi                                                                          Condgu
                                                                                       Product Name                          of component   product name of component kits                                   Storage temperature
                                                                         Number                            ration     on                                                                            ration
                                                                                                                                 kits
                                                                                     MGIEasy Exome                           1000007740     MGIEasy Exome Capture V4 Probe Kit Vl.O                 I6RXN           -80=C
                                                                       1000007745    Capture V4 Probe      16 RXN    Vl.O                                                                                    Boxl: -25°C---15®C
                                                                                     Set
                                                                                                                             1000007742     MGIEasy Exome Capture Hybridization and Wash Kit Vl.O   16RXN
                                                                                                                                                                                                                 80x2:    RT
                                                                                                                             1000007741     MGIEasy Exome Capture V5 Probe Kit Vl.O                 16RXN           -80®C
                                                                                     MGIEasy Exome
                                                                       1000007746    Capture V5 Probe      16RXN     Vl.O                                                                                    Boxl: •25''C---15°C
                                                                                     Set                                     1000007742     MGIEasy Exome Capture Hybridization and Wash Kit Vl.O   16 RXN
                                                                                                                                                                                                                 Box 2:   RT
                                                                                                                             1000005254     MGIEasy FS DNA Librar>- Prep Kit Vl.O                   16RXN       -25'C~-15°C
                                                                                                                                                                                                     16x1
                                                                                                                              1000005284    MGIEasy DNA Adapiers-16{Tubes) Kil Vl.O                             -25®C--15°C
                                                                                                                                                                                                     RXN
                                                                                      MGIEasy Exome
                                                                        1000009658                         16 RXN    Vl.O                                                                            8 mL
                                                                                     FS Library Prep Set                      1000005278    MGIEasy DNA Clean Deads                                                2°C-8°C
                                                                                                                             1000005260     MGIEasy Circularizaiion Module V2.0                     16 RXN      -25°C--15°C
                                                                                                                             1000007743     MGIEasy Exome Capture Accessory Kit Vl.O                16RXN       -25°C--15°C
                                                                                                                             1000005248     MGIEasy Universal DNA Library Prep Kit Vl.O             16RXN       -25°C~-I5°C
                                                                                                                                                                                                     16x1
                                                                                                                              1000005284    MGIEasy DNA Adapters-16(Tubes) Kit Vl.O                             -25°C--15°C
                                                                                      MGIEasy Exome                                                                                                  RXN
                                                                        1000009657    Universal Library    16 RXN    Vl.O
                                                                                                                              1000005278    MGIEasy DNA Clean Beads                                  8 mL          2'C-S'C
                                                                                          Prep Set
                                                                                                                             1000005260     MGIEasy Circularizaiion Module V2,0                     16RXN       -25°C~-I5°C
                                                                                                                              1000007743    MGIEasy Exome Capture Accessory Kit Vl.O                16 RXN      -25®C--15''C
                                                                  c
                                                                      EpiGen Sequencing Library Preparation products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 27 of 137




                                                                                                                               Part Number
                                                                         Catalog                           Conflgu    VersI                                                                            Configurati
                                                                                       Product Name                            of component      product name of component kits                                      Storage temperature
                                                                         Number                            ration      on                                                                                  on
                                                                                                                                   kits
                                                                                      MGlEasy Whole
                                                                                      Genome Bisulfite                                           MGIEasy Whole Genome Bisulfite Sequencing Library
                                                                        1000005251                         16RXN      VI.0     1000005251                                                                16RXN          -25''C-.15''C
                                                                                     Sequencing Library                                          Prep Kit
                                                                                          Prep Kit
                                                                  <
                                                                      Clinical research application Sequencing Library Preparation products
                                                                         Catalog                            Configu    VersI    Part Number of                                                         Conflgurati
                                                                                       Product Name                                                 product name of component kits                                   Storage temperature
                                                                         Number                              ration     on      component kits                                                             on
                                                                                     MGlCare Detection
                                                                                     Kit for Single Cell                                                                                                             Boxl: -25°C~-15°C
                                                                                                                                                    MGlCare Detection Kit for Single Cell Chromosome
                                                                        1000005291   Chromosome Copy        48RXN      Vl.O       1000005291                                                            48RXN        Box2! •25°C--15°C
                                                                                                                                                    Copy Number Variation Test
                                                                                      Number Variation                                                                                                                 Box 3: 2°C-8®C
                                                                                            Test
                                                                                     MGlCare Detection
                                                                                                                                                                                                                     Boxl: •25''C-.15°C
                                                                                     Kit for Chromosome                                             MGlCare Detection Kit for Chromosome Copy
                                                                        1000005290                          96RXN      Vl.O       1000005290                                                            96EIXN       Box2: •25°C~-15'C
                                                                                        Copy Number                                                 Number Variation Test
                                                                                                                                                                                                                       Box 3:   2°C-8°C
                                                                                       Variation Test
                                                                                     MGlCare BRCAl/2                                                                                                                 BoxU -25°C--15®C
                                                                                                                                                    MGlCare BRCAl/2 Sequencing Library Preparation
                                                                        1000009522   Sequencing Library     96RXN      Vl.O       1000009522                                                            96RXN        Box 2: -25°C--15°C
                                                                                                                                                    Kit
                                                                                       Preparation Kit                                                                                                                 80x3: 2''C-8'C
                                                                  Library preparation modules
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 28 of 137




                                                                                                                                     Part Number
                                                                     Catalog
                                                                                    Product Name           Conflguration   Version   of component   product name of component kits             Configuration   Storage temperature
                                                                     Number
                                                                                                                                         kits
                                                                                    MGIEasy DNA
                                                                    1000005282                               96RXN          Vl.O     1000005282     MGIEasy DNA Adapters-96 (Plate) Kit         96xlRXN           •25°C~-15°C
                                                                                 Adapters-96 (Plate) Kit
                                                                                 MGIEasy DNA Clean
                                                                    1000005279                                50 mL         Vl.O     1000005279     MGIEasy DNA Clean Beads                       50raL             2®C.8®C
                                                                                         Beads
                                                                                  MGIEasy Universal
                                                                                                                                                    MGIEasy Universal Library Conversion Kit
                                                                    1000004155   Library Conversion Kit       16RXN         Vl.O     1000004155                                                   16 RXN          -25°C~-\5°C
                                                                                                                                                    (App-A)
                                                                                        (App-A)
                                                                                                                                     1000005260     MGIEasy Circularization Module V2.0           16RXN           •25°C~-15°C
                                                                                       MGIEasy
                                                                    1000005259                                16RXN         V2.0
                                                                                   Circularization Kit
                                                                                                                                     1000007325     MGIEasy DNA Clean Beads                       3.2 mL            2'C-i'C
                                                                  Single Cell Whole Genome Amplification products
                                                                                                                                     Part Number
                                                                     Catalog
                                                                                     Product Name          Conilguration   Version   of component   product name of component kits             Conflguration   Storage temperature
                                                                     Number
                                                                                                                                          kits
                                                                                  MGIEasy Single Cell
                                                                                                                                                    MGIEasy Single Cell Whole Genome
                                                                   1000007744        Whole Genome             24RXN          Vl.O     1000007744                                                  24 RXN          -25°C--15°C
                                                                                                                                                    Amplification Kit
                                                                                    Amplification Kit
                                                                                 MGIEasy Mitochondrial
                                                                                                                                                    MGIEasy Mitochondrial Whole Genome
                                                                   1000007950        Whole Genome             16RXN          Vl.O     1000007950                                                  16 RXN          -25°C--15°C
                                                                                                                                                    Amplification Kit
                                                                                    Amplification Kit
                                                                      More support
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 29 of 137




                                                                      User Manual
                                                                      For User Manual, please visit https://en.mgitech.cn/download/do\vnload
                                                                      And then,
                                                                      Stepl, type "Product Catalog" in the search field to view or download, and then search your ProductName or Part Number in the Product Catalog.
                                                                      Step2,type your Product Name or Part Number in the search field to view or download:
                                                                  (   •   User Manual
                                                                      •   Datasheet
                                                                      Data Sheet
                                                                      For User Manual, please visit https://en.mgitech.cn/download/download
                                                                      And then,
                                                                      Stepl, type "Product Catalog" in the search field to view or download, and then search your Product Name in the Product Catalog.
                                                                      Step2, type your Product Name in the search field to view or download Data Sheet.
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 30 of 137




               EXHIBIT 2
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 31 of 137




BGI Local Laboratory Solutions
Your Partner in Reproductive Genomics
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 32 of 137




 Introduction
 BGl is changing diagnostics by providing '
 fast, affordable and comprehensive
 genetic knowledge.
 Genetic disease raises many questions.
 We're empowering healthcare providers
 with the information they need to answer
 these questions, in order to both prevent
 disease and better guide patient treatment
 decisions.

 With more than 5 years' experience In
 diagnostic testing and screening, and a      ^
 worldwide network of o ces and
 lal^oratories, BGl acts as one of the world's
 most tried and trusted clinical genomics
 partners,
        Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 33 of 137




    Our Technology
    BGISEQ-500 is an industry leading high-throughpul sequencing solution, powered by combinatorial
    Probe-Anchor Synthesis (cPAS) and improved DNA Nanoballs (DNB) technology. The cPAS
    chemistry works by incorporating a fluorescent probe to a DNA anchor on the DNB, followed by
    high-resolulion digital imaging. This combination of linear amplification and DNB technology
    reduces the error rate while enhancing the signal, in addition, the size of the DNB is controlled in
    such a way that only one DNB is bound per active site. This patterned array technology not only
    provides sequencing accuracy, but it also increases the chip utilization and sample density.




    Fig. 1 - BGISEQ-500 DNA Nsnubijii Fomicition




I
   Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 34 of 137
                      rs




A Trusted Local Solution for Non-invasive
Prenatal Testing
Non-invasive prenatal testing (NIPT) has been proven superior to traditional screening
methods for detecting common fetal aneuploidies. By reducing false positive rates, NIPT
helps limit invasive procedures—and therefore, the risk of miscarriage—when used as a
primary screen.

BGI has many years experience providing the NIFTY® Test to partners across the world,
and has processed more than 2 million samples to date. As a trusted NIPT provider, we are
proud to offer the next step in the evolution of NIPT testing by offering a local laboratory
solution powered by our own proprietary sequencing platform, the BGISEQ-500.




One Comprehensive Workflow
The NIFTY"'"' Local Lab Solution is an aulomated and validated workflow including CE-IVD-marked
sample preparation and assay software. The solution provides results for up to 96 samples in under
3 days. From sample prep to sequencing to analysis, the NIFTY® Local Lab Solution streamlines
your process as one comprehensive workflow.




                    SP-100                                             DL-BOO
                16 samples/run                                       V2 chip/run

                                              Ojifi
        SAMPLE PREPARATION                                     SAMPLE LOADING
                                                •s..
   Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 35 of 137




Reagent Solutions
BGI produces specially desigr>ed kits for full preparation of samples. Kits are CE IVD certified. By
producing kits itself, rather than relying on external suppliers, BGI can ensure quality and control
costs, passing on savings to our customers.




                                                                               Detection Kit for
                                         Universal Reaction Kit
  Nucleic Acid Extraction Kit                                            Noninvasive Fetal Trisomy
                                              for Sequencing
                                                                             (T21.T18,T13) Test




                  BGISEQ-500                                            BGI-HALOS
              :48t!l92^:samples/run                                3 5 hours/96 saftiples




               SEQUENCING                              DATA ANALYSIS AND REPORTING
   Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 36 of 137
                         A


Join Our Network
With 12 existing Local Laboratories niready established across the world, we are highly
experienced and well equipped to bring our local lab solution to empower your business, wherever
you are

In addition to on-site training and ongoing support, we offer webinars and courses at various global
locations. We're here with ail the resources you need to accelerate progress.
Together, we can empower informed reproductive choices and improve the future of genetic
disease detection.




     S«n Jose,
                                .MA. USA




Workflow for Establishing NIFTY® Local Lab Solution

 1. Preparation                            2. On-sfte Training                 3. Technical Support
 - Laboratory design                       - Site inspection , •        ,: ^   - Irregular Software Uprade
 - Environmental test                      - Reagent performance test          -Application suppofi
 - EquipT.ent and consumables              -Trafnlng runs •                    - Field service
 list provided                             - Pst-allei test                    -FQA.
 - Installation of BGISEQ-500              - Cerfficatlon .    .•   /          - Fiiah.t check-
 System
 - Reagent and pre-tesled
 plasma preparation
 -Technicians
   Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 37 of 137




Contact Us
speak to your local BGI sales representative to learn more.

Email: lnfo@bgl-lnternational.com

Or visit www.bgl/com/global/ for more information.
     Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 38 of 137




The NIFIY" Lcx;?il Lfib SuluUon !s nn in vilto ciiagiioslic tos*.
intended Ibi use as n sequencing-based sci eening tes" foi the
delection of total aneii|Dloldies from mfstornfll peiiphetBl whole
blood samples in pregnunl women of at least 10 weeks cestnKon.
Tro test provides infoiTiiaticn recirirding iinoupb dy sielus foi
chioinosomof; 21.18.13, X.and Y. Thl-i piodiict m.is! NOT 'ot:; used
as the sole basis for di.igncsis or other ptcgnancy m'lnagcrnGnt
dt^lslotis


Noninvasi'.'C' pretietal testing (NIPT) bssod on cplj-tree DNAsnnlysis
from maternc'l blood Is a screening lest. tt Is not diagnostic Tes'.
le&ulls must no! be used ns the sole onsis. lor diagnosis. Fiirtlicii
confirmatorytesting is necessaiy prior to making any incversible
p.recn^ncY decision.


Not available In all countries or regions.
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 39 of 137




              EXHIBIT 3
             Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 40 of 137


AO 88B (Rev. 02/14)Subpoenato ProduceDocuments, Information, or Objectsor to PermitInspection of Premises in a Civil Action


                                      United States District Court
                                                                        for the

                                                   Northern District of California

                   lllumina Cambridge Ltd.
                                                                           )
                              Plaintiff
                                                                           )
                                 V.                                        )       Civil Action No.
             Complete Genomics, Inc., et. al.                              )
                                                                           )
                            Defendant                                      )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                              BGl Americas Corp.

                                                    (Name ofperson to whom this subpoena is directed)

       ^ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment A




  Place: Veritext - San Franciso                                                     Date and Time
           101 Montgomery St #450, San Francisco, OA 94104
                                                                                                        09/20/2019 9:00 am


     • Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                            Date and Time:




       The following provisions of Fed. R. Civ. P. 45 are attached —Rule 45(c), relatingto the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:       09/06/2019


                                 CLERK OF COURT
                                                                                        OR


                                          Signature ofClerk or Deputy Clerk                                      Attorney's signature


The name, address, e-mail address, and telephone numberof the attorney representing (name ofparty)
lllumina Cambridge Ltd.                                                                      ^who issues or requests this subpoena, are:
"Brian J. Dunne, Pierce Baihbridge BeclTPnce i^Hecht LLP, 355 S. Cirand Ave. 44th Floor, Los Angeles, CA 90071,
 2131 262-9333. bdunnefglpiercehainbridge.com
                                      Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
              Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 41 of 137


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.


                                                               PROOF OF SERVICE
                     (This section should not befiled with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and ink. ifany)
on (date)


            • I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or


            • I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, Thave also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are $                                     for travel and $                              for services, for a total of $                0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address


Additional information regarding attempted service, etc.:
                Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 42 of 137


AO 88B (Rev. 02/14) Subpoena to Producc Documents. Informalion, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                             (ii) disclosing an unretained expert's opinion or information that does
                                                                                not describe specific occurrenccs in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a             study that was not requested by a party,
person to attend a trial, hearing, or deposition only as follows:                  (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles ofwherc the person resides, is employed, or             described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                      modi fying a subpoena, order appearance or production under specified
   (B) within the slate where the person resides, is employed, or regularly     conditions if the serving party:
transacts business in person, if the person                                          (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's ofllcer; or                                   otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial            (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                (c) Duties in Responding tu a Subpoena.
 (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored informalion, or             (I) Producing Documents or Electronicalfy Stored Information. These
tangible things at a place within 100 miles of where the person resides, is     procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                        information:
   (R) inspection of premises at the premises to be inspected.                     (A) Documents. A person responding to a subpoena to produce documents
                                                                                must produce them as they arc kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enrorcement.                     must organize and label them to correspond to the categories in the demand,
                                                                                   (B) Form for Producing Electronically Stored Information Not Specified.
    Avoiding Undue Burden or Expense; Sanctions. A party or attorney            If a subpoena docs not spccify a form for producing electronically stored
responsible for issuingand servinga subpoenamust take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the            which it is ordinarily maintiiined or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must             (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—^which may include         person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees—on a party or attorney who         information in more than one form.
fails to comply.                                                                   (D) Inaccessible Electronically Stored Information. The person
                                                                                responding need not provide discovery ofelectronically stored information
 (2) Command to Produce Materials or Permit inspection.                         from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to producc                    of undue burden orco.st. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to         order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of    reasonably accessible because of undue burden or cost. If that showing is
production or inspection unlessalso commanded to appear for a deposition,       made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                              requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible          26(b)(2)(C). The court may specify conditions for the discovery,
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or         (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to         (A) Information Withheld. A person withholding subpoenaed information
producing clcctronically stored infomiation in the form or forms requested.     under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for       material must:
compliance or 14 days after the subpoena is served, Ifan objection is made,         (i) expressly make the claim; and
the following rules apply:                                                          (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party      tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an         privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                        (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the     subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from   trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                  that received the informalion of the claim and the basis for it, Afler being
                                                                                notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                          information and any copies it has; must not use or disclosc the information
  (A) When Required. On timely motion, the court for the district where         until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                    information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                            present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits            compliance is required tor a determination of the claim. The person who
specifled in Rule 45(c);                                                        produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no   resolved,
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                    (g) Contempt
  (B) WhenPermitted. To protect a person subject to or affected by a            The court for the district where compliancc is required—and also, after a
subpoena, the court for the district where compliance is required may, on       motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                            who, having been served, fails without adequate excuse to obey the
     (i) disclosing a trade sccret or other canildential research,              subpoena or an order related to it.
development, or commercial information; or
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 43 of 137




            Attachment A
   Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 44 of 137




                                      General Instructions


   1. You are required to produce documents or things in your possession, custody, or control
      regardless of the physical location of such documents or things or whether such
      documents or things are possessed directly by you or your directors, officers, agents,
      employees, representatives, attorneys, subsidiaries, managing agents, or affiliates.
   2. All documents should be produced in the same order as they are kept or maintained by
      you in the ordinary course of your business.
   3. If you are unable to answer or respond ftilly to any document request, answer or respond
      to the extent possible and specify the reasons for your inability to answer or respond in
       full.
   4. If no responsive documents exist for any particular requests, please specifically state that
      no responsive documents exist.
   5. If any document responsive to these document requests is withheld based upon a claim of
      privilege, whether based on statute or otherwise, state separately for each such document,
      in addition to any other information requested: (a) the specific request which calls for its
      production; (b) the nature of the privilege claimed; (c) its date; (d) its author; (e) its
      addressees, if any; (f) the title (or position) of its author; (g) the type of document (e.g.,
      letter, memorandum, telegram, chart, report, recording disc, etc.); (h) its title and subject
      matter (without revealing the information as to which the privilege is claimed); and (i)
      with sufficient specificity to permit the Court to make a fijll determination as to whether
      the claim of privilege is valid, each and every fact or basis on which you claim such
      privilege.
   6. If any document requested is withheld based on a claim that such document constitutes
      attorney work-product, please provide all the information described in instruction 5 and
      identify the litigation in connection with which the document and the information it
      contains was obtained and/or prepared.
   7. The obligation to answer these requests for production is continuing under Fed. R. Civ. P.
      26(e). If at any time after answering these requests for production you discover additional
      information that will make your answers to these requests for production more complete
      or correct, amend your answers as soon as reasonably possible.

                                           Definitions


In this schedule:


   1. "Complete Genomics" means Complete Genomics, Inc. and its predecessors, successors,
      subsidiaries, parents, affiliates, and its past or present directors, officers, agents,
      representatives, employees, consultants, attorneys, joint venturers, and partners.
   2. "BGI Entity" means BGI Genomics Co., Ltd., BGI Americas Corp., MGI Tech Co., Ltd.,
      MGI Americas, Inc., and Complete Genomics, and their predecessors, successors,
      subsidiaries, parents, affiliates, and its past or present directors, officers, agents,
      representatives, employees, consultants, attorneys, joint venturers, and partners.
   3. A "BGI Sequencer" is any sequencer manufactured, distributed, used, offered for sale, or
      sold by any BGI Entity in Denmark, Germany, Switzerland, or Turkey, including, but not
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 45 of 137




      limited to the MGISEQ-T7, the MGISEQ-2000, the MGISEQ-200, the BGISEQ-500, and
      the BGISEQ-50.
4. A "Sequencing Reagent Kit" is a kit manufactured, distributed, imported, used, offered
   for sale, or sold by any BGI Entity in Denmark, Germany, Switzerland, or Turkey and
   designed for polynucleotide sequencing on a BGI Sequencer. For purposes of illustration
   only. Sequencing Reagent Kits include (i) the kits set forth in MGI Tech Co. Ltd.'s
      catalog, attached hereto as Exhibit 1, and (ii) the Universal Reaction Kit for Sequencing
   set forth on page 5 of the BGI Local Laboratory Local Solutions manual, attached as
   Exhibit 2, insofar as such kits are manufactured, distributed, imported, used, offered for
   sale, or sold in Denmark, Germany, Switzerland, or Turkey.
5. The terms "you," "your," and similar words mean BGI Americas Corp. and its
   predecessors, successors, subsidiaries, parents, affiliates, and its past or present directors,
   officers, agents, representatives, employees, consultants, attorneys, joint venturers, and
      partners.
6. The term "electronically stored information" has the broadest scope permissible under
      Rule 34 of the Federal Rules of Civil Procedure.
7. The word "documents" has the broadest scope permissible under Rule 34 of the Federal
   Rules of Civil Procedure and includes electronically stored information.

                                          Requests


 1.     Documents sufficient to show the sales of BGI Sequencers and Sequencing Reagent
        Kits in Denmark, Germany, Switzerland and Turkey.
2.      Documents sufficient to show the models of BGI Sequencers and Sequencing Reagent
        Kits offered for sale in Denmark, Germany, Switzerland and Turkey.
3.      Documents sufficient to identify which BGI Entity is responsible for the manufacture,
        distribution, import, offer for sale and sale of BGI Sequencers and Sequencing
        Reagent Kits in Denmark, Germany, Switzerland and Turkey.
4.      Documents sufficient to describe the chemical composition (and structure) of each
        component of the Sequencing Reagent Kits, including but not limited to the chemical
        composition and structure of each nucleotide molecule contained in the kit and the
        chemical composition of each solution contained in the kit.
5.      For each Sequencing Reagent Kit, documents sufficient to show whether the kit
        contains modified nucleotides that comprise a removable 3'-azidomethyl blocking
        group or modified nucleotide triphosphate molecules comprising a 3'-azidomethyl
        group.
6.      For each mode! of BGI Sequencer, documents sufficient to show the steps in the
        sequencing technology when modified nucleotides that comprise a removable 3-
        azidomethyl blocking group or modified nucleotide triphosphate molecules
        comprising a 3'-azidomethyl group are used.
7.      For each Sequencing Reagent Kit, documents sufficient to show whether the kit
        contains modified nucleotides in which the purine or pyrimidine base is linked to a
        detectable label via a cleavable linker or a non-cleavable linker and the chemical
        composition of the label and the linker.
8.      For each model of BGI Sequencer, documents sufficient to show the steps in the
        sequencing technology when modified nucleotides in which the purine or pyrimidine
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 46 of 137




       base is linked to a detectable label via a cleavable linker or a non-cleavable linker are
       used.
9.     For each Sequencing Reagent Kit, documents sufficient to show whether the kit
       contains a solution containing ascorbic acid.
10.    For each model of BGl Sequencer, documents sufficient to show the steps in the
       sequencing technology when a solution containing ascorbic acid is used and the
       purpose of using such a solution.
 11.   For each Sequencing Reagent Kit, documents sufficient to show whether the kit
       contains a DNA polymerase from Thermococcus sp and the amino acid sequence
       thereof
 12.   For each Sequencing Reagent Kit, documents sufficient to show whether the kit
       contains a solution containing a water-soluble phosphine.
 13.   For each model of BGI Sequencer, documents sufficient to show the steps in the
       sequencing technology when a solution containing a water-soluble phosphine is used
       and the purpose of using such a solution.
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 47 of 137
             n




                 EXHIBIT 1
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 48 of 137




                                                                                                                                               Product Catalog
                                                                                                                                                           —MGI sequencing reagents &sequencing library construction products
                                                                      Contents
                                                                      Instructions                                                                                                                                               2
                                                                      Sequencing reagent products                                                                                                                                3
                                                                  ^        BGISEQ-500 High-throughput Sequencing Set                                                                                                             3
                                                                           MGISEQ-2000 High-throughput Sequencing Set                                                                                                            4
                                                                           MGISEQ-2000 High-throughput Rapid Sequencing Set                                                                                                      5
                                                                           MGISEQ-200 High-throughput Sequencing Set                                                                                                             5
                                                                           High-throughput Sequencing Set (App-A)                                                                                                                6
                                                                           High-throughput Sequencing Set (TM)                                                                                                                   7
                                                                           High-throughput Sequencing Set (stLFR)                                                                                                                8
                                                                      Sequencing library construction products                                                                                                                   9
                                                                           DNA Sequencing Library Preparation products                                                                                                           9
                                                                           RNA Sequencing Library Preparation products                                                                                                          11
                                                                           Whole Exome Sequencing Library Preparation products                                                                                                  12
                                                                           EpiGen Sequencing Librar>' Preparation products                                                                                                      13
                                                                           Clinical research application Sequencing Librar>'Preparation products                                                                                13
                                                                           Library preparation modules                                                                                                                          14
                                                                           Single Cell Whole Genome Amplification products                                                                                                      14
                                                                  i   More support                                                                                                                                              15
                                                                      Instructions
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 49 of 137




                                                                      Welcome to order MGI sequencing reagent products and sequencing library preparation products. MGI has launched a series of sequencing reagent products with read length
                                                                      from SE50 to PE200 and a variety of sequencing library preparation solutions such as DNA library, exome library, RNA library, methylation sequencing library, clinical
                                                                      research application sequencing Library etc. to satisfy your diverse application needs.
                                                                      This catalog provides you with the following information on the MGI sequencing reagents products and sequencing library preparation solutions:
                                                                           Catalog Number and configuration, including sub-kit's part number and configuration
                                                                  (        Storage temperature
                                                                      This catalogue is convenient for you:
                                                                           To know in advance the core components of the library preparation solutions and the corresponding storage conditions;
                                                                           Quickly review the product name, ordering number and brief information of the library preparation solutions and purchase the required reagents;
                                                                           To search the product name or order number ofthe libraiy preparation solutions, and check or download the product related information, such as the user manual, datasheet,
                                                                           in advance according to the product name or ordering number. For details, please refer to the corresponding support in Support, content;
                                                                           After ordering the product, the core composition of the library preparation set is checked whether the set is completed.
                                                                      Sequencing reagent products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 50 of 137




                                                                      The MGI sequencing reagent set series is mainly composed of sequencing reagents, flow cell and their accessories.
                                                                      BGISEQ-500 High-throughput Sequencing Set
                                                                                                                          Part Number
                                                                         Catalog                                                                                                                   Conflguratio     Storage
                                                                                          Product Name         Version   of component                    product name of component kits
                                                                         >'uiiiber                                                                                                                        n       temperature
                                                                                                                              kits
                                                                                                                          1000005479    BGISEQ-500RS High-throughput Sequencing Kit (SE50) V3.0    60 Cycles      -25°C~-15'C
                                                                  (    1000002072
                                                                                      BGISEQ-500RS High-
                                                                                      throughput Sequencing     V3.0
                                                                                                                          1000005488    BGISEQ-500RS DNB Make Load Reagent Kit                     1 EA           -25'C~-I5"C
                                                                                                                          1000005486    BGISEQ-500RS Sequencing Flow Cell                          I EA            0°C-25'C
                                                                                            Set (SE50)
                                                                                                                          1000005005    Cartridges Cover Plate                                     1 EA               RT
                                                                                                                          1000005482    BGISEQ-500RS High-throughput Sequencing Kit (PE50) V3.0    110 Cycles     -25"C--15'C
                                                                                      BGISEQ-500RS High-                  1000005488    BGISEQ-500RS DNB Make Load Reagent Kit                     I EA           •25"C--15'C
                                                                       1000005475     throughput Sequencing     V3.0
                                                                                            Set (PESO)                    1000005486    BGISEQ-500RS Sequencing Flow Cell                          1 EA            0°C-25'C
                                                                                                                          1000005005    Cartridges Cover Plate                                     1 EA               RT
                                                                                                                          1000005485    BGISEQ-500RS High-throughput Sequencing Kit (PEIOO) V3.0   210 Cycles     -25'C~-15'C
                                                                                      BGISEQ-500RS High-                  1000005488    BGISEQ-500RS DNB Make Load Reagent Kit                     1 EA           -25°C^-15'C
                                                                       1000005478     throughput Sequencing     V3.0
                                                                                                                          1000005486    BG1SEQ-500RS Sequencing Flow Cell                          1 EA            0°C-25'C
                                                                                           Set (PEIOO)
                                                                                                                          1000005005    Cartridges Cover Plate                                     1 EA               RT
                                                                                                                          1000006387    MGIEasy Wash Buffer for Small RNA Sequencing               4.8 mL         -25'C--I5'C
                                                                                      BGISEQ-500RS High-
                                                                                      throughput Sequencing               1000005479    BGISEQ-500RS High-throughput Sequencing Kit (SE50) V3.0    60 Cycles      -25'C~-15*C
                                                                       1000006137                               V3.0
                                                                                        Set (SE50) (Small                 1000005488    BGISEQ-500RS DNB Make Load Reagent Kh                      1 EA           -25°C~-15'C
                                                                                              RNA)
                                                                                                                          1000005486    BGISEQ-500RS Sequencing Flow Ceil                          1 EA            0'C.25'C
                                                                      Note: The use manuals of the above sequencing reagents are BGISEQ-500RS High-throughput Sequencing Set User Manual.
                                                                  MGISEQ-2000 High-throughput Sequencing Set
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 51 of 137




                                                                     Cataing                                           Part Number of                                                                                Storage
                                                                                       Product >amc          Version                                  product name of component kits               Couilguration
                                                                     Number                                            component kits                                                                              temperature
                                                                                  MGISEQ-2000RS High-                                   MGISEQ-2000RS        High-throughput   Sequencing    Kit
                                                                                                                       1000012533                                                                  60 Cycles       -25°C--15°C
                                                                   1000012551    throughput Sequencing Set    V3.1                      (SE50) V3.1
                                                                                          (SE50)                       1000008403       MGISEO-2000RS Sequencing Flow Cell V3,0                    lEA                 RT
                                                                                  MGISEQ-2000RS High-                                   MGISEQ-2000RS        High-throughput    Sequencing Kit
                                                                                                                       1000012534                                                                  110 Cycles      -25'C~-15X:
                                                                   1000012552    throughput Sequencing Set    V3.1                      (SEIOO) V3.1
                                                                                         (SEIOO)                       1000008403       MGISEQ-2000RS Sequencing Flow Cell V3.0                    1 EA                RT
                                                                                  MGISEQ-2000RS High-                                   MGISEQ-2000RS High-throughput Sequencing Kit
                                                                                                                       1000012536                                                                  210 Cycles      -25"C~-15"C
                                                                   1000012554    throughput Sequencing Set    V3.1                      (PEIOO) V3.1
                                                                                         (PEIOO)                       1000008403       MGISEQ-2000RS Sequencing Flow Cell V3.0                    1 EA                RT
                                                                                  MGISEQ-2000RS High-                                   MGISEQ-2000RS High-throughput Sequencing Kit
                                                                                                                       1000012537                                                                  310 Cycles      -25°C~-15°C
                                                                   1000012555    throughput Sequencing Set    V3.1                      (PE150) V3.1
                                                                                         (PE150)                       1000008403       MGISEQ-2000RS Sequencing Flow Cell V3.0                    1 EA                RT
                                                                                                                                        MGISEQ-2000RS High-throughput Sequencing Kit
                                                                                                                       1000013853                                                                  410 Cycles      -25*C~-15°C
                                                                                                                                        (SE400) V3.1
                                                                                  MGISEQ-2000RS High-
                                                                   1000013857    throughput Sequencing Set    V3.1                      MGISEQ-2000RS High-throughput Sequencing Refill
                                                                                                                       1000013855                                                                  410 Cycles      -25'C~-15°C
                                                                                         {SE400)                                        Kit(SE400) V3.1
                                                                                                                       1000008403       MGISEQ-2000RS Sequencing Flow Cell V3.0                    1 EA                RT
                                                                                                                                        MGISEQ-2000RS High-throughput Sequencing Kh
                                                                                                                       1000013854                                                                  410 Cycles      .25°C~-15°C
                                                                                                                                        (PE200) V3.1
                                                                                  MG1SEQ-2000RS High-
                                                                                                                                        MGISEQ-2000RS High-throughput Sequencing Refill
                                                                   1000013858    throughput Sequencing Set    V3.1     1000013856                                                                  410 Cycles      -25'C~-15°C
                                                                                                                                        Kit (PE200) V3.1
                                                                                         (PE200)
                                                                                                                                        MGISEQ-2000RS High-throughput           Sequencing   Kit
                                                                                                                       1000008403                                                                  1 EA                RT
                                                                                                                                        (SE400) V3.1
                                                                                                                       1000006387       MGIEasy Wash Buffer For Small RNA Sequencing               4.8 mL          -25t;--15'C
                                                                                  MGISEQ.2000RS High-
                                                                                                                                        MGISEQ-2000RS High-throughput Sequencing             Kit
                                                                   1000006138    throughput Sequencing Set    V3.1     1000012533                                                                  60 Cycles       -25°C--15°C
                                                                                                                                        (SE50) V3.1
                                                                                    (SE50) (Small RNA)
                                                                                                                       1000008403       MG1SEQ-2000RS Sequencing Flow Cell V3.0                    lEA                 RT
                                                                  Note: The use manuals of the above sequencing reagents are MGISEQ-2000RS High-throughput Sequencing Set User Manual.
                                                                  MGISEQ-2000 High-throughput Rapid Sequencing Set
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 52 of 137




                                                                     Catalog                                            Part Number of                                                                           Storage
                                                                                       Product Name           Version                                product name of component Idts            Conflguration
                                                                     Number                                             component kits                                                                         temperature
                                                                                  MGISEQ-2000RS High-                                    MGISEQ-2000RS High-throughput Rapid Sequencing
                                                                                                                        10000I315I                                                             210 Cycles      -25°C~-15'C
                                                                                    throughput Rapid                                     Kit (FCS PEIOO) Vl.O
                                                                   1000013155                                  Vl.O
                                                                                   Sequencing Set (FCS
                                                                                                                        1000011720       MGISEQ-2000RS Rapid Sequencing Flow Cell (FCS)        1 EA                RT
                                                                                          PEIOO)
                                                                                  MGISEQ-2GG0RS High-                                    MGISEQ-2000RS High-throughput Rapid Sequencing
                                                                                                                        1000013152                                                             310 Cycles      -25°C~-15t:
                                                                                     throughput Rapid                                    Kit (FCS PE150)V1.0
                                                                   1000011718                                  Vi.O
                                                                                   Sequencing Set (FCS
                                                                                                                        1000011720       MGISEQ-2000RS Rapid Sequencing Flow Cell (FCS)        1 EA                RT
                                                                                          PE150)
                                                                  Note: The use manuals of the above sequencing reagents are MGISEQ-2000RS High-throughpul Rapid Sequencing Set User Manual.
                                                                  MGlSEQ-200 High-throughput Sequencing Set
                                                                      Catalog                                           Part Number of                                                                           Storage
                                                                                        Product Name          Version                                product name of component kits            Conflguration
                                                                     Number                                             component kits                                                                         temperature
                                                                                    MGISEQ-200RS High-                  1000005230       MGISEQ-200RS High-throughput Sequencing Kit (SE50)    60 Cycles       -25'C--I5'C
                                                                   1000004635     throughput Sequencing Set   V3.0
                                                                                           (SE50)                       1000003794       MGISEQ-200RS Sequencing Flow Cell                     1 EA                RT
                                                                                    MGISEQ-200RS High-                  1000005232       MGISEQ-200RS High-throughput Sequencing Kit (SEIOO)   110 Cycles      .25'C--15'C
                                                                   1000005227     throughput Sequencing Set   V3.0
                                                                                          (SEIOO)
                                                                                                                        1000003794       MGISEQ-200RS Sequencing Flow Cell                     1 EA                RT
                                                                                    MGISEQ-200RS High-                  1000003795       MGISEQ-200RS High-throughput Sequencing Kit (PE50)    110 Cycles      •25"C~-15*C
                                                                   1000005228     throughput Sequencing Set   V3.0
                                                                                           (PE50)
                                                                                                                        1000003794       MGISEQ-200RS Sequencing Flow Cell                     1 EA                RT
                                                                                    MGISEQ-200RS High-                  1000005233       MGISEQ-200RS High-throughput Sequencing Kit (PEIOO)   210 Cycles      -25°C~-15'C
                                                                   1000005229     throughput Sequencing Set   V3.0
                                                                                          fPElOO)                       1000003794       MGISEQ-200RS Sequencing Flow Cell                     1 EA                RT
                                                                  Note: The use manuals of the above sequencing reagents are MGISEQ-200RS High-throughpul Sequencing Set User Manual.
                                                                          High-throughput Sequencing Set (App-A)
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 53 of 137




                                                                                                                          Part Number
                                                                             Catalog                                                                                                                                   Storage
                                                                                            Product Name        Version   of component                    product name of component kits             Configuration
                                                                             Number                                                                                                                                  temperature
                                                                                                                              kits
                                                                                                                          1000005485     BGISEQ-500RS High-throughput Sequencing Kit (PEIOO) V3.0    210 Cycles      -25°C~-15'C
                                                                                           BGISEQ-500RS                   1000005488     BGISEQ-500RS DNB Make Load Reagent Kh                       1 EA            -25'C~-15*C
                                                                                           High-Throughput
                                                                           1000004562
                                                                                         Sequencing Set (App-
                                                                                                                 Vl.O     1000005486     BGISEQ-500RS Sequencing Flow Cell                           1 EA             0°C-25r
                                                                                             A) (PEIOO)                   1000004156     High-Throughput Pair-End Sequencing Primer Kit (App-A)      lEA             -25'C~-15'C
                                                                  f   '                                                   1000005005     Cartridges Cover Plate                                      1 EA                RT
                                                                                          MG1SEQ-2000RS                   1000012291     High-Throughput Single-End Sequencing Primer Kit (App-A)    1 Kit           -25'C-~-15'C
                                                                                           High-Throughput
                                                                           1000014049                            Vl.O     1000012533     MGISEO-2000RS HiEh-throuahput Sequencing Kit (SE50) V3.1    60 Cycles       -25'C-.15'C
                                                                                         Sequencing Set (App-
                                                                                              A) (SE50)                   1000008403     MGISEQ-2000RS Sequencing Flow Cell V3.0                     1 EA                RT
                                                                                          MGISEQ-2000RS                   1000012536     MGISEO-2000RS High-throughput Sequencing Kit (PEIOO) V3.1   210 Cycles      -25°C~-15'C
                                                                                           High-Tiiroughput
                                                                           1000005662                            Vl.O     1000008403     MGISEQ-2000RS Sequencing Flow Cell V3.0                     lEA                 RT
                                                                                         Sequencing Set (App-
                                                                                             A) (PEIOO)                   1000004156     High-Throughput Pair-End Sequencing Primer Kit (App-A)      1 EA            -25'C--15'C
                                                                                          MGISEQ-2000RS                   1000004156     High-Throughput Pair-End Sequencing Primer Kit (App-A)      1 EA            -25'C~-15°C
                                                                                           High-Throughput
                                                                           1000014051                            Vl.O     1000012537     MGISEO-2000RS High-throughput Sequencing Kit (PE150) V3.1   310 Cycles      -25°C--15°C
                                                                                         Sequencing Set (App-
                                                                                             A) (PEi50)                   1000008403     MG1SEQ-2000RS Sequencing Flow Cell V3.0                     1 EA                RT
                                                                                           MGISEQ-200RS                   1000012291     High-Throughput Single-End Sequencing Primer Kit (App-A)    1 Kit           .25"C--15°C
                                                                                           High-Throughput
                                                                           1000014052                            VI,0     1000005230     MGISEQ-200RS High-throughput Sequencing Kit (SE50)          60 Cycles       -25"C~-15'C
                                                                                         Sequencing Set (App-
                                                                                             A) (SE50)                    1000003794     MGISEQ-200RS Sequencing Flow Cell                           1 EA                RT
                                                                                           MGISEQ-200RS                   1000004156     High-Throughput Pair-End Sequencing Primer Kit (App-A)      lEA             -25t;^-15°C
                                                                                           High-Throughput
                                                                           1000014054                            Vl.O     1000005233     MGISEQ-200RS High-throughput Sequencing Kit (PEIOO)         210 Cycles      -25°C--15°C
                                                                                         Sequencing Set (App-
                                                                  c                          A) (PEIOO)                   1000003794     MGISEQ-200RS Sequencing Flow Cell                           1 EA                RT
                                                                          Note: The use manuals of the above sequencing reagents are High-throughput Sequencing Set (APP) User Manual.
                                                                      High-throughput Sequencing Set (TM)
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 54 of 137




                                                                                                                       Part Number
                                                                         Catalog                                                                                                                  Configuratio      Storage
                                                                                         Product Name        Version   of component                    product aame of component kits
                                                                         Number                                                                                                                           n       temperature
                                                                                                                           kits
                                                                                                                       1000005479     BGISEQ-500RS High-throughput Sequencing Kh (SE50) V3.0      60 Cycles      -25'C~-15r
                                                                                     MGISEQ-500RS High-                1000005488     BG1SEQ-500RS DNB Make Load Reagent Kit                      1 EA           -25'C~-15r
                                                                       1000013822    throughput Sequencing    Vl.O     1000005486     BGISEQ-500RS Sequencing Flow Cell                           1 EA             0'C-25°C
                                                                                        Set (TM) (SE50)
                                                                                                                       1000005005     Cartridges Cover Plate                                      I EA                RT
                                                                                                                       1000013816     High-Throughput Sequencing Primer Kit ™                     1 Kit          -25°C~-15'C
                                                                                                                       1000005485     BGISEQ-500RS High-throughput Sequencing Kit (PEIOO) V3.0    210 Cycles     -25'C~-15'C
                                                                                     MGISEQ-500RS High-                1000005488     BGISEQ-500RS DNB Make Load Reagent Kit                      1 EA           -25°C~-15°C
                                                                       1000013823    throughput Sequencing    Vl.O     1000005486     BGISEQ-500RS Sequencing Flow Cell                           1 EA             0°C-25'C
                                                                                       Set (TM) (PEIOO)                1000005005     Cartridges Cover Plate                                      1 EA                RT
                                                                                                                       1000013816     High-Throughput Sequencing Primer Kit ™                     1 Kit          -25'C~-I5'C
                                                                                       MGISEQ-2000RS                   1000012533     MGISEQ-2000RS High-throughput Sequencing Kit (SE50) V3.1    60 Cycles      -25'C~-15'C
                                                                                        High-throughput
                                                                       1000013819
                                                                                      Sequencing Set (TM)
                                                                                                              Vl.O     1000008403     MGISEQ-2000RS Sequencing Flow Cell V3.0                     1 EA                RT
                                                                                            (SE50)                     1000013816     High-Throughput Sequencing Primer Kit ™                     I Kit          -25'C~-15r
                                                                                       MGISEQ.2000RS                   1000012536     MGISEQ-2000RS High-throughput Sequencing Kit (PEIOO) V3.1   210 Cycles     -25"C--15'C
                                                                                        High-throughput
                                                                       1000013820                             Vl.O     1000008403     MGISEQ-2000RS Sequencing Flow Cell V3.0                     1 EA                RT
                                                                                      Sequencing Set (TM)
                                                                                            (PEIOO)                    1000013816     High-Tliroughput Sequencing Primer Kit ™                    1 Kit          -25'C~-15'C
                                                                                       MG1SEQ-2000RS                   1000012537     MG1SEQ-2000RS High-throughput Sequencing Kit (PEI50) V3,1   310 Cycles     -25'C~-15"C
                                                                                        High-throughput
                                                                       1000013821                             Vl.O     1000008403     MG1SEQ-2000RS Sequencing Flow Cell V3.0                     1 EA                RT
                                                                                      Sequencing Set (TM)
                                                                                            (PE150)                    1000013816     High-Throughput Sequencing Primer Kit ™                     1 Kit          -25'C--15*C
                                                                                     MGISEQ.200RS High-                1000005230     MGISEQ-200RS High-throughput Sequencing Kit (SE50)          60 Cycles      -25r~-15°C
                                                                  (    1000013817    throughput Sequencing    Vl.O     1000003794     MGISEQ-200RS Sequencing Flow Cell                           1 EA               RT
                                                                                        Set (TM) (SE50)
                                                                                                                       1000013816     High-Throughput Sequencing Primer Kit ™                     1 Kit          -25r--15'C
                                                                                     MGISEQ-200RS High-                1000005233     MGISEQ-200RS High-throughput Sequencing Kh (PEIOO)          210 Cycles     -25*C~-15*C
                                                                       1000013818    throughput Sequencing    Vl.O     1000003794     MGISEQ-200RS Sequencing Flow Cell                           1 EA               RT
                                                                                        Set (TM) (PEIOO)               1000013816     High-Throughput Sequencing Primer Kh ™                      1 Kit          -25°C---I5'C
                                                                      Note: The use manuals of the above sequencing reagents are High-throughput Sequencing Set (TM) User Manual.
                                                                  High-throughput Sequencing Set (stLFR)
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 55 of 137




                                                                                                                    Part Number
                                                                     Catalog                                                                                                              Conflguratio     Storage
                                                                                     Product Name         Versioa   of component                   product name orcomponent kl(s
                                                                     Number                                                                                                                       D      temperature
                                                                                                                        kits
                                                                                                                                   BGISEQ-500RS High-throughput Sequencing Kit (stLFR)
                                                                                                                    1000011542                                                            242 Cycles     -25'C~-15'C
                                                                                                                                    (PEIOO)
                                                                                 BGISEQ.500RS High-
                                                                   1000011543    throughput Sequencing     Vl.O     1000012531     BGISEQ-500RS DNB Make Load Reagent Kit (stLFR)         1 Kit          -25'C~-15'C
                                                                                  Set (StLFR) (PE100)               1000005486     BGISEQ-500RS Sequencing Flow Cell                      1 EA            0'C-25*C
                                                                                                                    1000005005     Cartridges Cover Plate                                 1 EA               RT
                                                                                   IVIGISEQ-2000RS                                 MGISEQ-2000RS High-throughput Sequencing Kit (stLFR)
                                                                                    High-throughput                 1000011546                                                            242 Cycles     -25r~-l5'C
                                                                                                                                    (PEIOO)
                                                                   1000011545                              Vl.O
                                                                                 Sequencing Set (stLFR)
                                                                                        (FEIOO)                     1000008403     MGISEQ-2000RS Sequencing Flow Cell V3.0                I EA               RT
                                                                  Note: The use manuals of the above sequencing reagents are:
                                                                  BGISEQ-500RS High-throughput Sequencing Set (stLFR) User Manual
                                                                  MGISEQ-2000RS High-throughput Sequencing Set (stLFR) User Manual
                                                                      Sequencing library construction products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 56 of 137




                                                                      The MGI sequencing library preparation solutions are mainly composed of four parts: a core library construction reagent, adaptors, purification beads and circularization
                                                                      reagent. In order to ensurethe best resultsof librarypreparation,it is recommended that you purchasethe completeMGI sequencinglibrarypreparation solutionseriesdirectly.
                                                                      Due to the different storage and transport temperatures that are required for different reagent components, sequencing library preparation reagents may be divided into multiple
                                                                      sub-kits.
                                                                      DNA Sequencing Library Preparation products
                                                                  (      Catalog                            Conflgu             Part Number of
                                                                                        Product Name                  Version                     product name of component kits                       ConflguratioD     Storage temperature
                                                                         Number                             ration               component kits
                                                                                                                                  1000005248      MGIEasy Universal DNA Library Prep Kit Vl.O             16RXN              .25°C~-15°C
                                                                                      MGIEasy Universal                           1000005284      MGIEasy DNA Adapters-16(Tubes) Kit Vl.O                16x 1 RXN           -25''C--15''C
                                                                       1000006985                           16RXN      Vl.O
                                                                                     DNA Library Prep Set                         1000005278      MGIEasy DNA Clean Beads                                  8 mL                2='C-8°C
                                                                                                                                  1000005260      MGIEasy Circularization Module V2.0                     16 RXN             -25®C~-15°C
                                                                                                                                  1000005250      MGIEasy Universal DNA Library Prep Kit Vl.O             96 RXN             -25°C--15''C
                                                                                      MGIEasy Universal                           1000005282      MGIEasy DNA Adapters-96(Plate) Kit Vl.O                96 X I RXN          -25°C~-15''C
                                                                       1000006986                           96 RXN     VI.O
                                                                                     DNA Library Prep Set                         1000005279      MGIEasy DNA Clean Beads                                  50 mL               2=C-8°C
                                                                                                                                  1000005260      MGIEasy Circularization Module V2.0                     16 RXN             -25°C---15°C
                                                                                                                                  1000005254      MGIEasy FS DNA Library Prep Kit Vl.O                    16 RXN             -25''C~-15°C
                                                                                      MGIEasy FS DNA                              1000005284      MGIEasy DNA Adapters-16(Tubes) Kit Vl.O                16 X 1 RXN          -25°C~-15°C
                                                                       1000006987                           I6RXN      V2.0
                                                                                       Library Prep Set                           1000005278      MGIEasy DNA Clean Beads                                  8 mL                2'C-8°C
                                                                                                                                  1000005260      MGIEasy Circularization Module V2.0                     16 RXN             -25=C~.15°C
                                                                                                                                  1000005256      MGIEasy FS DNA Library Prep Kit Vl.O                    96 RXN             -25'=C~-15°C
                                                                                      MGIEasy FS DNA                              1000005282      MGIEasy DNA Adapters-96(Plate) Kit Vl.O               96x1 RXN             -25°C~-15°C
                                                                  (    1000006988
                                                                                       Library Prep Set
                                                                                                            96 RXN     V2.0
                                                                                                                                  1000005279      MGIEasy DNA Clean Beads                                  50 mL               2=C-8°C
                                                                                                                                  1000005260      MGIEasy Circularization Module V2,0                     16 RXN             -25°C~-15''C
                                                                                                                                  1000013456      MGIEasy PCR-Free DNA Library Prep Kit V1.0              16 RXN             -25°C~-15°C
                                                                                      MGIEasy PCR-Free                                                                                                   16x 1 RXN
                                                                       1000013452                           I6RXN      Vl.O       1000013460      MGIEasy PF Adapters-I6 (Tubes) Kit Vl.O                                    -25''C~-15°C
                                                                                     DNA Library Prep Set
                                                                                                                                  1000005278      MGIEasy DNA Clean Beads                                  8 mL                2''C-8°C
                                                                                                                                  1000013457      MGIEasy PCR-Free DNA Library Prep Kit V1.0              96 RXN             -25°C~.I5°C
                                                                                      MGIEasy PCR-Free
                                                                       1000013453                           96 RXN     Vl.O       1000013461      MGIEasy PF Adapters-96 (Plate) Kit Vl.O               96 X 1 RXN           -25°C~-15°C
                                                                                     DNA Library Prep Set
                                                                                                                                  1000005279      MGIEasv DNA Clean Beads                                  50 mL               2=C-8'C
                                                                                MGIEasy FS PCR-                       1000013458   MGIEasy FS PCR-Free DNA Library Prep Kit Vl.O    16 RXN          -25°C~-I5°C
                                                                  1000013454    Free DNA Library      16RXN    Vl.O   1000013460   MGIEasy PF Adapters-I6 (Tubes) Kit Vl.O         !6xlRXN          -25°C---15°C
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 57 of 137




                                                                                     Prep Set                         1000005278   MGIEasy DNA Clean Beads                           8 mL             2°C-8°C
                                                                                MGIEasy FS PCR-                       1000013459   MGIEasy FS PCR-Free DNA Library Prep Kit VLO     96 RXN          -25''C~-15''C
                                                                  1000013455    Free DNA Library      96RXN    VLO    I0000I3461   MGIEasy PF Adapters-96 (Plate) Kit Vl.O         96 X 1 RXN       -25°C--15°C
                                                                                     Prep Set                         1000005279   MGIEasy DNA Clean Beads                           50 mL            2=C-8T
                                                                                                                                                                                                Boxh -25=C--15°C
                                                                                MGIEasy Cell-free                     1000003988   MGIEasy Cell-free DNA Library Prep Kit Vl.O      48 RXN
                                                                  1000007037                          48 RXN   Vl.O                                                                                Box 2: 2°C.8'C
                                                                               DNA Library Prep Set
                                                                                                                      1000005258   MGIEasv Rapid Circularization Module VLO         16 RXN          -25°C~-15®C
                                                                                                                                                                                                Boxl: -25''C~-15°C:
                                                                                MGIEasy Cell-free                     1000012700   MGIEasy Cell-free DNA Library Prep Kit VLO       96 RXN      Box2: -25°C-.15''C;
                                                                  1000012701                          96 RXN   Vl.O
                                                                               DNA Library Prep Set                                                                                               Box3: 2°C~8°C
                                                                                                                      1000005258   MGIEasv Rapid Circularization Module VLO         16RXN           -25°C--15®C
                                                                                  MGIEasy RAD
                                                                  1000005242                          64 RXN   Vl.O   1000005242   MGIEasy RAD Library Prep Kit                     64 RXN          -25°C~-15"'C
                                                                                 Library Prep Kit
                                                                                 MGIEasy stLFR                                                                                                  Boxl: -25''C~-I5'C
                                                                  1000005622                          16RXN    Vl.O   1000005622   MGIEasy stLFR Library Prep Kit                   16 RXN
                                                                                 Library Prep Kit                                                                                                  Box 2:   2't:-8='C
                                                                      RNA Sequencing Library Preparation products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 58 of 137




                                                                         Catalog                           Conflgu   Versi   Part Number of
                                                                                      Product Name                                            product name of component kits                  Conflguration   Storage temperature
                                                                         Number                            ration     on     component kits
                                                                                                                              1000005274      MGIEasy RNA Library Prep Kit V3.0                  16RXN           -25°C--15X
                                                                                      MGIEasy RNA                             1000005284      MGIEasy DNA Adapters-16(Tubes) Kit Vl.O          16x 1 RXN         -25°C--15°C
                                                                       1000006383                          16 RXN    V3,0
                                                                                      Library Prep Set                        1000005278      MGIEasy DNA Clean Beads                             8 inL            2°C-8°C
                                                                                                                              1000005260      MGIEasy Circularization Module V2.0                16RXN           •25®C--15X
                                                                  (                                                           1000005276      MGIEasy RNA Library Prep Kit V3.0                 96 RXN           •25°C-.15X
                                                                                                                                                                                               96x1 RXN
                                                                                                                              1000005282      MGIEasy DNA Adapters-96(Plate) Kit Vl.O                            •25°C---15°C
                                                                                      MGIEasy RNA
                                                                        1000006384                         96RXN     V3.0                                                                        50 mL
                                                                                      Librar\' Prep Set                       1000005279      MGIEasy DNA Clean Beads                                              2°C-8°C
                                                                                                                                                                                                 I6RXN
                                                                                                                              1000005260      MGIEasy Circularization Module V2.0                                •25°C~ -15°C
                                                                                                                              1000005270      MGIEasy RNA Directional Library Prep Kit V2.0      16 RXN          •25°C~-15°C
                                                                                      MGIEasy RNA                                                                                              16x 1 RXN
                                                                                                                              1000005284      MGIEasy DNA Adapters-16(Tubes) Kit Vl.O                            -25°C~-\5°C
                                                                       1000006385    Directional Library   16 RXN    V2.0
                                                                                          Prep Set                                                                                                8 mL
                                                                                                                              1000005278      MGIEasy DNA Clean Beads                                              2=C-8''C
                                                                                                                              1000005260      MGIEasy Circularization Module V2.0                16 RXN          •25°C--15°C
                                                                                                                              1000005272      MGIEasy RNA Directional Library Prep Kit V2.0     96 RXN           .25°C~-15°C
                                                                                      MGIEasy RNA                             1000005282      MGIEasy DNA Adapters-96(Plaie) Kit Vl.O          96 X 1 RXN        •25°C~-15''C
                                                                        1000006386   Directional Library   96 RXN    V2.0
                                                                                          Prep Set                            1000005279      MGIEasy DNA Clean Beads                            50 mL             2°C-8°C
                                                                                                                              1000005260      MGIEasy Circularization Module V2.0                16RXN           •25''C--15T
                                                                                      MGIEasy rRNA
                                                                       1000005953                          32 RXN    VI.1     1000005953      MGIEasy rRNA Depletion Kit VI.1                   32 RXN           -25°C~-15°C
                                                                                       Depletion Kit
                                                                                      MGIEasy Small
                                                                                                                                                                                                              Boxl: •25®C--15T
                                                                       1000005269    RNA Library Prep      24 RXN    V2.0     1000005269      MGIEasy Small RNA Library Prep Kit V2.0           24 RXN
                                                                                                                                                                                                                Box 2: 2''C-8°C
                                                                                            Kit
                                                                  Whole Exome Sequencing Library Preparation products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 59 of 137




                                                                                                                         Part Number
                                                                     Catalog                           Conflgu   Versi                                                                          Coofigu
                                                                                   Product Name                          of component   product name of component kits                                    Storage temperature
                                                                     Number                            ratioD     OD                                                                            ration
                                                                                                                             kits
                                                                                 MGIEasy Exome                           1000007740     MGIEasy Exome Capture V4 Probe Kit V1.0                 I6RXN            -80°C
                                                                   1000007745    Capture V4 Probe      16 RXN    Vl.O                                                                                     Boxl: -25°c~.15=c
                                                                                 Set                                     1000007742     MGIEasy Exome Capture Hybridization and Wash Kit Vl.O   16RXN
                                                                                                                                                                                                              Box 2:   RT
                                                                                 MGIEasy Exome
                                                                                                                         1000007741     MGIEasy Exome Capture V5 Probe Kit V1.0                 16 RXN           •80'C
                                                                   1000007746    Capture V5 Probe      16RXN     Vl.O                                                                                     Boxl: -25°C~-I5°C
                                                                                 Set                                     1000007742     MGIEasy Exome Capture Hybridization and Wash Kit VI,0   I6RXN
                                                                                                                                                                                                              Box 2:   RT
                                                                                                                         1000005254     MGIEasy FS DNA Library Prep Kit Vl.O                    16 RXN       .25°C~-15''C
                                                                                                                                                                                                 16x1
                                                                                                                         1000005284     MGIEasy DNA Adapters-16(Tubes) Kit Vl.O                              -25°C--15T
                                                                                                                                                                                                 RXN
                                                                                  MGIEasy Exome
                                                                    1000009658                         16 RXN    Vl.O                                                                            8mL
                                                                                 FS Library Prep Set                     1000005278     MGIEasy DNA Clean Beads                                                2°C-8°C
                                                                                                                         1000005260     MGIEasy Circularization Module V2-0                     16 RXN       -25°C--15°C
                                                                                                                         1000007743     MGIEasy Exome Capture Accessory Kit V1.0                16 RXN       -25°C--I5°C
                                                                                                                         1000005248     MGIEasy Universal DNA Library Prep Kit Vl.O             I6RXN        -25°C~-I5°C
                                                                                                                                                                                                 16 x 1
                                                                                  MGIEasy Exome
                                                                                                                         1000005284     MGIEasy DNA Adapters-16(Tubes) Kit Vl.O                              -25®C~-15°C
                                                                                                                                                                                                 RXN
                                                                    1000009657    Universal Library    16 RXN    Vl.O
                                                                                                                         1000005278     MGIEasy DNA Clean Beads                                  8 mL
                                                                                      Prep Set
                                                                                                                         1000005260     MGIEasy Circularization Module V2.0                     16 RXN       .25°C~.15''C
                                                                                                                         1000007743     MGIEasy Exome Capture Accessory Kit Vl.O                16RXN        -25®C- -15°C
                                                                      EpiGen Sequencing Library Preparation products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 60 of 137




                                                                                                                                Part Number
                                                                         Catalog                            Configu    Versi                                                                            Configurati
                                                                                       Product Name                             of component      product name of component kits                                      Storage temperature
                                                                         Number                             ration      on                                                                                  on
                                                                                                                                    kits
                                                                                      MGIEasy Whole
                                                                                      Genome Bisulfite                                            MGIEasy Whole Genome Bisulfite Sequencing Library
                                                                        1000005251                          16 RXN     Vl.O     1000005251                                                                16 RXN         -25°C~-15T
                                                                                     Sequencing Library                                           Prep Kit
                                                                                          Prep Kit
                                                                  i
                                                                      Clinical research application Sequencing Library Preparation products
                                                                         Catalog                             Configu    Versi    Part Number of                                                         Configurati
                                                                                        Product Name                                                 product name of component kits                                   Storage temperature
                                                                         Number                               ration     on      component kits                                                             on
                                                                                     MGICare Detection
                                                                                      Kit for Single Cell                                                                                                             Boxl: -25°C~-15°C
                                                                                                                                                     MGICare Detection Kit for Single Cell Chromosome
                                                                        1000005291    Chromosome Copy        48 RXN     Vl.O       1000005291                                                            48 RXN       Box 2: •25°C--15T
                                                                                                                                                     Copy Number Variation Test
                                                                                      Number Variation                                                                                                                  Box 3: 2'C-rC
                                                                                             Test
                                                                                      MGICare Detection
                                                                                                                                                                                                                      Boxl: .25°C--15°C
                                                                                     Kit for Chromosome                                              MGICare Detection Kit for Chromosome Copy
                                                                        1000005290                           96 RXN     Vl.O       1000005290                                                            96 RXN       Box2; -25°C~-15T
                                                                                        Copy Number                                                  Number Variation Test
                                                                                                                                                                                                                        Box 3: 2®C-8®C
                                                                                        Variation Test
                                                                                     MGICare BRCAl/2                                                                                                                  Boxl: -25°C---15''C
                                                                                                                                                     MGICare BRCAl/2 Sequencing Library Preparation
                                                                        1000009522   Sequencing Library      96 RXN     Vl.O       1000009522                                                            96 RXN       Box 2: -25°C--15°C
                                                                                                                                                     Kit
                                                                  (                    Preparation Kit                                                                                                                  Box 3:   2°C-8°C
                                                                      Library preparation modules
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 61 of 137




                                                                                                                                         Part Number
                                                                         Catalog
                                                                                        Product Name           Configuration   Version   of component   product name of component kits             Configuration   Storage temperature
                                                                         Number
                                                                                                                                             kits
                                                                                        MGIEasy DNA
                                                                        1000005282                               96RXN          Vl.O     1000005282     MGIEasy DNA Adapters-96 (Plate) Kit         96x1 RXN          •25°C~-15°C
                                                                                     Adapters-96 (Plate) Kit
                                                                                     MGIEasy DNA Clean
                                                                        1000005279                                50 mL         Vl.O     1000005279     MGIEasy DNA Clean Beads                       50 mL             2'C-8°C
                                                                                             Beads
                                                                                      MGIEasy Universal
                                                                                                                                                        MGIEasy Universal Library Conversion Kit
                                                                        1000004155   Library Conversion Kit       16RXN         Vl.O     1000004155                                                   16 RXN          -25°C~-15''C
                                                                                                                                                        (App-A)
                                                                                            (App-A)
                                                                                                                                         1000005260     MGIEasy Circularization Module V2.0           16 RXN          -25'C~-15°C
                                                                                           MGIEasy
                                                                        1000005259                               16RXN          V2.0
                                                                                       Circularization Kit
                                                                                                                                         1000007325     MGIEasy DNA Clean Beads                       3.2 mL            2°C-8°C
                                                                      Single Cell Whole Genome Amplification products
                                                                                                                                         Part Number
                                                                         Catalog
                                                                                         Product Name          Configuration   Version   of component   product name of component kits             Configuration   Storage temperature
                                                                         Number
                                                                                                                                              kits
                                                                                      MGIEasy Single Cell
                                                                                                                                                        MGIEasy Single Cell Whole Genome
                                                                       1000007744        Wliole Genome            24 RXN         Vl.O     1000007744                                                 24 RXN           -25°C--15°C
                                                                                                                                                        Amplification Kit
                                                                                        Amplification Kit
                                                                  (    1000007950
                                                                                     MGIEasy Mitochondrial
                                                                                         Whole Genome             16RXN         Vl.O      1000007950
                                                                                                                                                        MGIEasy Mitochondrial Whole Genome
                                                                                                                                                                                                      16 RXN          -25°C--15°C
                                                                                                                                                        Amplification Kit
                                                                                       Amplification Kit
                                                                      More support
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 62 of 137




                                                                      User Manual
                                                                      For User Manual, please visit https://en.mgitech.cn/download/download
                                                                      And then,
                                                                      Stepl, type "Product Catalog" in the search field to view or download, and then search your Product Name or Part Number in the Product Catalog.
                                                                      Step2, type your Product Name or Part Number in the search field to view or download:
                                                                      •   User Manual
                                                                      •   Datasheet
                                                                      Data Sheet
                                                                      For User Manual, please visit https;//en.mgitech.cn/download/download
                                                                      And then,
                                                                      Stepl, type "Product Catalog" in the search field to view or download, and then search your Product Name in the Product Catalog,
                                                                      Step2, type your Product Name In the search field to view or download Data Sheet.
                                                                  i
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 63 of 137




               EXHIBIT 2
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 64 of 137




BGI Local Laboratory Solutions
Your Partner in Reproductive Genomics
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 65 of 137




 Introduction




                         ••I
                         piv;




                                                                  u
                                                                  •M




                                                                  *C
   Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 66 of 137




Our Technology
BGISEQ-500 is an industry loading liigh-lhroughput sequencing solution, powered by combinatorial
Probe-Anchor Synthesis (cPAS) and improved DNA Nanoballs (DNB) technology. The cPAS
chemistry works by incorporating a fluorescent probe to a DNA anchor on the DNB, followed by
high-resolution digital imaging. This combination of linear amplification and DNB technology
reduces the error rate while enhancing the signal. In addition, the size of the DNB is controlled in
such a way that only one DNB is bound per active site. This patterned array technology not only
provides sequencing accuracy, but it also increases the chip utilization and sample density.




                              o

Fig. 1 - BGISEQ-500 DNA Nanoball Formation




                                                          scs<set3-'SO o
   Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 67 of 137




A Trusted Local Solution for Non-invasive
Prenatal Testing
Non-invasive prenatal testing (NIPT) has been proven superior to traditional screening
methods for detecting common fetal aneuploidies. By reducing false positive rates, NIPT
helps limit invasive procedures—and therefore, the risk of miscarriage—when used as a
primary screen.

BGI has many years experience providing the NIFTY®^ Test to partners across the world,
and has processed more than 2 million samples to date. As a trusted NIPT provider, we are
proud to offer the next step in the evolution of NIPT testing by offering a local laboratory
solution powered by our own proprietary sequencing platform, the BGISEQ-500.




One Comprehensive Workflow
The NIFTY'"''' Local Lab Solution is an autorrated and validated workflow including CE-IVD-marked
sample preparation and assay software. The solution provides results for up to 96 samples in under
3 days. From sample prep to sequencing to analysis, the NIFTY^ Local Lab Solution streamlines
your process as one comprehensive workflow.




                   SP-100                                             DL-500
               16 samples/run                                       1/2 chip/rtiri;!                 m



        SAMPLE PREPARATION                                     SAMPLE LOADING
   Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 68 of 137




Reagent Solutions
BGi produces specialiy designed kits for full prepfifation of samples. Kits are CE IVD certified. By
producing kits itself, rather than relying on external suppliers. BGi can ensure quality and control
costs, passing on savings to our customers.




                                C€
                                IIVD I




         ,      .   '*1 ia
              f - Mil



                                                                              Detection Kit for
                                         Universal Reaction Kit
  Nucleic Acid Extraction Kit                                            Noninvasive Fetal Trisomy
                                              for Sequencing
                                                                             (T21, T18, T13) Test




                                                                       BGI-HALOS
              48-192 samples/run                                  3S hours/96 samples




              SEQUENCING                               DATA ANALYSIS AND REPORTING
   Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 69 of 137




Join Our Network
With 12 existing Local Laboratories already established across the world, we are highly
experienced and well equipped to bring our local lab solution to empower your business, wherever
you are

In addition to on-siie training and ongoing support, we offer webinars and courses at various global
locations. We're here with all the resources you need to accelerate progress.
Together, we can empower informed reproductive choices and improve the future of genetic
disease detection.




Workflow for Establishing NIFTY® Local Lab Solution

 1. Preparation


 - bnv rort:-io?i'

                     "dcG-sun-i-ok
 i '-f .provrced
                     • BGi5EQ-50C

 Syiten':                            Wrlfflrr
                                     • "          •   ••• ]•-

 - kn bCjC-U ri- iU ij'e-tes>-od
   Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 70 of 137




Contact Us
speak to your local BGI sales representative to learn more.

Email: lnfo@bgHnternatlonal.com

Or visit www.bgl/com/global/ for more information.
     Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 71 of 137




Trie NIFTY- Locril Lab Solution Is on in vllio dingnostic test
inrpnded for use as a sequenang-based scieemngtes* for the
detection of fttal oneuploidios from mstemril periphctaf whole
blood snmplcs In precnsnl women of at lenst 10 weeks oestallon
Tho test piovicles informationrecjibrdtng aneuplokiy itijtijs foi
chiuiTiosoiTtcs21.18, !3, X, snd Y, Ttiis piodDCt,-ni:st NOT be used
as the sole b<!sis for diggnosii or other orc-gnancy n-insgement
declsionb


Nonlnvasivopronetai testing i;NIPT) based on cell-free DNAanalysis
from rnalewal biooc Is <i screening test; (tIs not dkignostic. Test
result's rraistncjtbe used ds l.'ie.'sole brisis for ciingrsosis. Fi.iither
confliriMtorytesting is necessaiy pilor to riiaklng any incversibte
pregnrincy decision.


Not available In all countries or regions.
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 72 of 137




              EXHIBIT 4
              Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 73 of 137


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, orObjetls or to Permit Inspection of Premises in a Civil Action


                                       United States District Court
                                                                          for the

                                                     Northern District of California

                    lllumina Cambridge Ltd.
                               Plaintiff
                                  V.                                                  Civii Action No.
              Complete Genomics, Inc., et. al.

                              Defendant

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                            OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To;                                                             Complete Genomics, Inc.

                                                       (Name ofperson to whom this subpoena is directed)

       ^ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
materiahSee Attachment A




  Place; Verltext - San Franciso                                                        Date and Time;
           101 Montgomery St #450, San Francisco, CA 94104
                                                                                                            09/20/2019 9;00 am


     O Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        09/06/2019


                                  CLERK OF COURT
                                                                                           OR


                                           Signature ofClerk or Deputy Clerk                                         Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)
lllumina Cambridqe
         oamDndqe Ltd.
                    Lta.                                             ,' ^ho
                                                                        who issues or requests this
                                                                                               tnis subpoena, are:
Brian J. Uiinne, Fierce Bainbridg^eck Price & Hecht LLP, 355 S. Grand Ave. 44th Floor, Los Angeles, CA 90071,
 213^ 262-9333. bdunnef^piercebainbridge.com
                                       Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 74 of 137


AO 88R (Rev. 02/14) Subpoena to Produce Documents, Inlbrmation, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.


                                                               PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            Treceived this subpoena for (name ofindividual and tide, ifany)
on (date)


            •   I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (dale)                                   ; or


            •   1 returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are $                                     for travel and $                              for services, for a total of $                0.00



            I declare under penalty of perjury that this information is true.


Date;
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address


Additional information regarding attempted service, etc.:
                Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 75 of 137


AO 88B (Rev. 02/14) Subpoena to Produce DocumenUs, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Placc of Compliance.                                                              (ii) disclosing an unretained expert's opinion or information that does
                                                                                not describe specific occurrences in dispute and results from the expert's
 (!) For a Trial, Hearing, or Deposition. A subpoena may command a              study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                  ((') Specifying Conditions as an Alternative. In the circumstances
  (A) Within 100miles of where the person resides,is employed,or                described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                      modifying a .subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly     conditions if the serving party:
transacts business in person, if the person                                           (i) shows a substantial need for the testimony or material that cannot be
     (i) is a party or a party's officer; or                                    otherwise met without undue hardship; and
     (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                (e) Duties in Responding to a Subpoena.
 (2) For Oiher Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or            (I) Producing Documents or Electronicalfy Stored Information. These
tangible things at a placc within 100 miles of where the person resides, is     procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                        information:
   (B) inspection of premises at the premises to be inspected.                     (A) Documents. A person responding to a subpoena to produce documents
                                                                                must produce them as they arc kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoen^i; Enforcement.                    must organize and label them to correspond to the categories in the demand
                                                                                   (B) Formfor Producing Electronically Stored Information Not Specified.
 (\) Avoiding Undue Burden or Expense; Sanctions. A party or attorney           If a .subpoena docs not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps       information, the person responding must producc it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the            which it is ordinarily maintained or in a reasonably usable Ibrm or forms.
subpoena. The court for the district where compliance is required must             (C) Electronically Stored Information Produced in Only One Form. The
enlorce this duty and impose an appropriate sanction—which may include          person responding need not producc the same electronically stored
lost earningsand reasonable attorney's fees—on a party or attorneywho           information in more than one form.
fails to comply.                                                                   (D) l/ujccessible Electronically Stored Information. The person
                                                                                responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                         from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to producc                    of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to         order, the person responding must show that the information is not
permit the inspection of premises,need not appear in personat the placc of      reasonably accessible becausc of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,      made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                              requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to producc documents or tangible          26(b)(2)(C). The court may specify conditions for the discovery.
thingsor to permit inspection mayserve on the party or attorneydesignated
in the subpoena a written objection to inspecting, copying, testing, or         (2) Claiming Privilege or Protection.
sampling any oral! of the materials or to inspecting the premises—or to          (A) Information Withheld. A person withholding subpoenaed information
producmg electronically stored information in the form or forms requested.      under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for       material must:
compliance or 14 days after the subpoena is served. If an objection is made,         (i) expressly make the claim, and
the following rules apply:                                                           (ii) describe tlie nature of tJie withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party      tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an         privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                        (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the     subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from   trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                  that received the information of the claim and the basis for it. Afler being
                                                                                notified, a party must promptly return, sequester, or destroy the spccificd
 (3) Quashing or Modifying a Subpoena.                                          information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where         until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modity a subpoena that:                    information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                            present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits            compliancc is required for a determination of the claim. The person who
specified in Rule 45(c);                                                        produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no   resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                    (g) Contempt.
  (B) When Permitted. To protecta personsubject to or altected by a             The court for the district where compliancc is required—and also, after a
subpoena, the court for the districtwhere compliance is requiredmay, on         motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                            who, having been served, fails without adequate excuse to obey the
     (i) disclosing a trade sccret or other confidential research,              subpoena or an order related to it.
development, or commercial information; or
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 76 of 137




           Attachment A
   Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 77 of 137




                                      Genera] Instructions


   1. You are required to produce documents or things in your possession, custody, or control
      regardless of the physical location of such documents or things or whether such
      documents or things are possessed directly by you or your directors, officers, agents,
      employees, representatives, attorneys, subsidiaries, managing agents, or affiliates.
   2. All documents should be produced in the same order as they are kept or maintained by
      you in the ordinary course of your business.
   3. If you are unable to answer or respond fully to any document request, answer or respond
      to the extent possible and specify the reasons for your inability to answer or respond in
       full.
   4. If no responsive documents exist for any particular requests, please specifically state that
       no responsive documents exist.
   5. If any document responsive to these document requests is withheld based upon a claim of
      privilege, whether based on statute or otherwise, state separately for each such document,
      in addition to any other information requested: (a) the specific request which calls for its
      production; (b) the nature of the privilege claimed; (c) its date; (d) its author; (e) its
      addressees, if any; (f) the title (or position) of its author; (g) the type of document (e.g.,
      letter, memorandum, telegram, chart, report, recording disc, etc.); (h) its title and subject
      matter (without revealing the information as to which the privilege is claimed); and (i)
      with sufficient specificity to permit the Court to make a full determination as to whether
      the claim of privilege is valid, each and every fact or basis on which you claim such
      privilege.
   6. If any document requested is withheld based on a claim that such document constitutes
      attorney work-product, please provide all the information described in instruction 5 and
       identify the litigation in connection with which the document and the information it
      contains was obtained and/or prepared.
   7. The obligation to answer these requests for production is continuing under Fed. R. Civ. P.
      26(e). If at any time after answering these requests for production you discover additional
      information that will make your answers to these requests for production more complete
      or correct, amend your answers as soon as reasonably possible.

                                           Definitions


In this schedule:


   1. "Complete Genomics" means Complete Genomics, Inc. and its predecessors, successors,
      subsidiaries, parents, affiliates, and its past or present directors, officers, agents,
      representatives, employees, consultants, attorneys, joint venturers, and partners.
   2. "BGI Entity" means BGl Genomics Co., Ltd., BGI Americas Corp., MGI Tech Co., Ltd.,
      MGI Americas, Inc., and Complete Genomics, and their predecessors, successors,
      subsidiaries, parents, affiliates, and its past or present directors, officers, agents,
      representatives, employees, consultants, attorneys, joint venturers, and partners.
   3. A "BGI Sequencer" is any sequencer manufactured, distributed, used, imported, offered
      for sale, or sold by any BGI Entity in Denmark, Germany, Switzerland, or Turkey,
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 78 of 137




   including, but not limited to the MGISEQ-T7, the MGISEQ-2000, the MGISEQ-200, the
   BGISEQ-500, and the BGISEQ-50.
4. A "Sequencing Reagent Kit" is a kit manufactured, distributed, imported, used, offered
   for sale, or sold by any BGI Entity in Denmark, Germany, Switzerland, or Turkey and
   designed for polynucleotide sequencing on a BGI Sequencer. For purposes of illustration
      only. Sequencing Reagent Kits include the (i) the kits set forth in MGI Tech Co. Ltd.'s
   catalog, attached hereto as Exhibit 1, and (ii) the Universal Reaction Kit for Sequencing
   set forth on page 5 of the BGI Local Laboratory Local Solutions manual, attached as
   Exhibit 2, insofar as such kits are manufactured, distributed, imported, used, offered for
   sale, or sold in Denmark, Germany, Switzerland, or Turkey.
5. The terms "you," "your," and similar words mean Complete Genomics and its
   predecessors, successors, subsidiaries, parents, affiliates, and its past or present directors,
   officers, agents, representatives, employees, consultants, attorneys, joint venturers, and
      partners.
6. The term "electronically stored information" has the broadest scope permissible under
      Rule 34 of the Federal Rules of Civil Procedure.
7. The word "documents" has the broadest scope permissible under Rule 34 of the Federal
   Rules of Civil Procedure and includes electronically stored information.

                                          Requests


 1.     Documents sufficient to show the sales of BGI Sequencers and Sequencing Reagent
        Kits in Denmark, Germany, Switzerland and Turkey.
2.      Documents sufficient to show the models of BGI Sequencers and Sequencing Reagent
        Kits offered for sale in Denmark, Germany, Switzerland and Turkey.
3.      Documents sufficient to identify which BGI Entity is responsible for the manufacture,
        distribution, import, offer for sale and sale of BGI Sequencers and Sequencing
        Reagent Kits in Denmark, Germany, Switzerland and Turkey.
4.      Documents sufficient to describe the chemical composition (and structure) of each
        component of the Sequencing Reagent Kits, including but not limited to the chemical
        composition and structure of each nucleotide molecule contained in the kit and the
        chemical composition of each solution contained in the kit.
5.      For each Sequencing Reagent Kit, documents sufficient to show whether the kit
        contains modified nucleotides that comprise a removable 3'-azidomethyl blocking
        group or modified nucleotide triphosphate molecules comprising a 3'-azidomethyl
        group.
6.      For each model of BGI Sequencer, documents sufficient to show the steps in the
        sequencing technology when modified nucleotides that comprise a removable 3'-
        azidomethyl blocking group or modified nucleotide triphosphate molecules
        comprising a 3'-azidomethyl group are used.
7.      For each Sequencing Reagent Kit, documents sufficient to show whether the kit
        contains modified nucleotides in which the purine or pyrimidine base is linked to a
        detectable label via a cleavable linker or a non-cleavable linker and the chemical
        composition of the label and the linker.
8.      For each model of BGI Sequencer, documents sufficient to show the steps in the
        sequencing technology when modified nucleotides in which the purine or pyrimidine
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 79 of 137




       base is linked to a detectable label via a cleavable linker or a non-cleavable linker are
       used.
9.     For each Sequencing Reagent Kit, documents sufficient to show whether the kit
       contains a solution containing ascorbic acid.
 10.   For each model of BGI Sequencer, documents sufficient to show the steps in the
       sequencing technology when a solution containing ascorbic acid is used and the
       purpose of using such a solution.
 11.   For each Sequencing Reagent Kit, documents sufficient to show whether the kit
       contains a DNA polymerase from Thermococcus sp and the amino acid sequence
       thereof
 12.   For each Sequencing Reagent Kit, documents sufficient to show whether the kit
       contains a solution containing a water-soluble phosphine.
 13.   For each model of BGI Sequencer, documents sufficient to show the steps in the
       sequencing technology when a solution containing water-soluble phosphine is used
       and the purpose of using such a solution.
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 80 of 137




               EXHIBIT 1
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 81 of 137




                                                                                                                                               Product Catalog
                                                                                                                                                           —MGI sequencing reagents &sequencing library construction products
                                                                      Contents
                                                                      Instructions                                                                                                                                               2
                                                                      Sequencing reagent products                                                                                                                                3
                                                                  (        BGISEQ-500 High-throughput Sequencing Set                                                                                                             3
                                                                           MGISEQ-2000 High-throughput Sequencing Set                                                                                                            4
                                                                           MGlSEQ-2000 High-throughput Rapid Sequencing Set                                                                                                      5
                                                                           MGISEQ-200 High-throughput Sequencing Set                                                                                                             5
                                                                           High-throughput Sequencing Set (App-A)                                                                                                                6
                                                                           High-throughput Sequencing Set (TM)                                                                                                                   7
                                                                           High-throughput Sequencing Set (stLFR)                                                                                                                8
                                                                      Sequencing library construction products                                                                                                                   9
                                                                           DNA Sequencing Library Preparation products                                                                                                           9
                                                                           RNA Sequencing Library Preparation products                                                                                                          11
                                                                           Whole Exome Sequencing Library Preparation products                                                                                                  12
                                                                          EpiGen Sequencing Library Preparation products                                                                                                        13
                                                                           Clinical research application Sequencing Library Preparation products                                                                                13
                                                                          Library preparation modules                                                                                                                           14
                                                                           Single Cell Whole Genome Amplification products                                                                                                      14
                                                                      More support                                                                                                                                              15
                                                                      Instructions
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 82 of 137




                                                                      Welcometo order MGI sequencing reagent products and sequencing librarj- preparation products. MGI has launched a series of sequencing reagent products with read length
                                                                      from SE50 to PE200 and a variety of sequencing library preparation solutions such as DNA library, exome library, RNA library, methylation sequencing library, clinical
                                                                      research application sequencing Library etc. to satisfy your diverse application needs.
                                                                      This catalog provides you with the following information on the MGI sequencing reagents products and sequencing library preparation solutions:
                                                                            Catalog Number and configuration, including sub-kit's part number and configuration
                                                                  (         Storage temperature
                                                                      This catalogue is convenient for you:
                                                                            To know in advance the core components of the library preparation solutions and the corresponding storage conditions;
                                                                      *>•   Quickly review the product name, ordering number and brief information of the library preparation solutions and purchase the required reagents;
                                                                            To search the product name or order number ofthe library preparation solutions, and check or download the product related information, such as the user manual, datasheet,
                                                                            in advance according to the product name or ordering number. For details, please refer to the corresponding support in Support, content;
                                                                            After ordering the product, the core composition of the library preparation set is checked whether the set is completed.
                                                                  c
                                                                  Sequencing reagent products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 83 of 137




                                                                  The MGI sequencing reagent set series is mainly composed of sequencing reagents, flow cell and their accessories.
                                                                  BGISEQ-500 High-throughput Sequencing Set
                                                                                                                      Part Number
                                                                     Catalog                                                                                                                    Configuratio     Storage
                                                                                      Product Name         Version    of component                    product name of compooeat kits
                                                                     Number                                                                                                                            D       temperature
                                                                                                                          kits
                                                                                                                      1000005479     BGISEQ-500RS High-throughput Sequencing Kh (SE50) V3.0     60 Cycles      -25'C--15°C
                                                                                  BGISEQ-500RS High-                  1000005488     BGISEQ-500RS DNB Make Load Reagent Kit                     1 EA           -25"C~-I5°C
                                                                   1000002072     throughput Sequencing     V3.0
                                                                                        Set(SE50)
                                                                                                                      1000005486     BGISEQ-500RS Sequencing Flow Cell                          1 EA            0°C-25r
                                                                                                                      1000005005     Cartridges Cover Plate                                     1 EA               RT
                                                                                                                      1000005482     BGISEQ-500RS High-throughput Sequencing Kit (PE50) V3.0    110 Cycles     -25°C~-15'C
                                                                                  BGISEQ-500RS High-                  1000005488     BGISEQ-500RS DNB Make Load Reagent Kit                     1 EA           -25'C~.15°C
                                                                   1000005475     throughput Sequencing     V3.0
                                                                                        Set (PESO)                    1000005486     BGISEQ-500RS Sequencing Flow Cell                          1 EA            0'C-25°C
                                                                                                                      1000005005     Cartridges Cover Plate                                     1 EA               RT
                                                                                                                      1000005485     BG1SEQ-500RS High-throughput Sequencing Kit (PEIOO) V3.0   210 Cycles     -25'C--15'C
                                                                                  BGISEQ-500RS High-                  1000005488     BGISEQ-500RS DNB Make Load Reagent Kit                     1 EA           -25"C~-15'C
                                                                   1000005478     throughput Sequencing     V3.0
                                                                                                                      1000005486     BGISEQ-500RS Sequencing Flow Cell                          1 EA            O'C-25'C
                                                                                       Set (PEIOO)
                                                                                                                      1000005005     Cartridges Cover Plate                                     1 EA               RT
                                                                                                                      1000006387     MGIEasy Wash Buffer for Small RNA Sequencing               4.8 mL         -25'C--I5°C
                                                                                  BGISEQ-500RS High-
                                                                                  throughput Sequencing               1000005479     BGISEQ-500RS High-throughput Sequencing Kit (SE50) V3,0    60 Cycles      •25'C--15"C
                                                                   1000006137                               V3,0
                                                                                    Set (SE50) (Small                 1000005488     BGISEQ-500RS DNB Make Load Reagent Kit                     lEA            -25'C~-15°C
                                                                                          RNA)
                                                                                                                      1000005486     BGISEQ-500RS Sequencing Flow Cell                          1 EA            0r-25"C
                                                                  Note: The use manuals of the above sequencing reagents are BGISEQ-500RS High-throughput Sequencing Set User Manual.
                                                                      MGISEQ-2000 High-throughput Sequencing Set
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 84 of 137




                                                                         Catalog                                           Part Number of                                                                                Storage
                                                                                           Product Name          Version                                  product name of component kits               Conflguration
                                                                         Number                                            component kits                                                                              temperature
                                                                                      MG1SEQ-2000RS High-                                   MG1SEQ-2000RS        High-throughput    Sequencing Kit
                                                                                                                           1000012533                                                                  60 Cycles       .25'C~-15t:
                                                                       1000012551    throughput Sequencing Set    V3.1                      (SE50) V3.I
                                                                                              (SE50)                       1000008403       MGISEO-2000RS Sequencing Flow Ceil V3.0                    1 EA                RT
                                                                                      MGISEQ-2000RS High-                                   MG1SEQ-2000RS        High-throughput    Sequencing   Kit
                                                                                                                           1000012534                                                                  110 Cycles      -25'C---15*C
                                                                       1000012552    throughput Sequencing Set    V3.1                      (SEIOO) V3.1
                                                                                             (SEIOO)                       1000008403       MG1SEQ-2000RS Sequencing Flow Cell V3.0                    1 EA                RT
                                                                  (                   MG1SEQ-2000RS High-                                   MGISEQ-2000RS High-throughput Sequencing Kit
                                                                                                                           1000012536                                                                  210 Cycles      -25'C--15r
                                                                       1000012554    throughput Sequencing Set    V3.1                      (PEIOO) V3.1
                                                                                             (PEIOO)                       1000008403       MG1SEQ-2000RS Sequencing Flow Cell V3.0                    1 EA                RT
                                                                                      MGISEQ-2000RS High-                                   MGISEQ-2000RS High-throughput Sequencing             Kit
                                                                                                                           1000012537                                                                  310 Cycles      •25"C--15'C
                                                                       1000012555    throughput Sequencing Set    V3.I                      (PE150) V3,l
                                                                                             (PE150)                       1000008403       MG1SEQ-2000RS Sequencing Flow Cell V3.0                    I EA                RT
                                                                                                                                            MGISEQ-2000RS High-throughput Sequencing Kit
                                                                                                                           1000013853                                                                  410 Cycles      .25'C~-I5*C
                                                                                                                                            (SE400) V3.1
                                                                                      MGISEQ-2000RS High-
                                                                       1000013857    throughput Sequencing Set    V3.1                      MGISEQ-2000RS High-throughput Sequencing Refill
                                                                                                                           1000013855                                                                  410 Cycles      -25'C~-15°C
                                                                                             (SE400)                                        Kit (SE400) V3.1
                                                                                                                           1000008403       MGISEQ-2000RS Sequencing Flow Cell V3.0                    1 EA                RT
                                                                                                                                            MGISEQ-2000RS        High-throughput Sequencing Kit
                                                                                                                           1000013854                                                                  410 Cycles      -25"C~-I5'C
                                                                                                                                            (PE200) V3.1
                                                                                      MGISEQ-2000RS High-
                                                                                     throughput Sequencing Set
                                                                                                                                            MGISEQ-2000RS High-throughput Sequencing Refill
                                                                       1000013858                                 V3.1     1000013856                                                                  410 Cycles      -25*C~-15°C
                                                                                                                                            Kit (PE200) V3.1
                                                                                             (PE200)
                                                                                                                                            MGISEQ-2000RS        High-throughput    Sequencing Kit
                                                                                                                           1000008403                                                                  1 EA                RT
                                                                                                                                            (SE400) V3.1
                                                                                                                           1000006387       MGIEasy Wash Buffer For Small RNA Sequencing               4.8 mL          -25°C--15'C
                                                                                      MG1SEQ.2000RS High-
                                                                                                                                            MGISEQ-2000RS High-throughput Sequencing             Kh
                                                                       1000006138    throughput Sequencing Set    V3.1     1000012533                                                                  60 Cycles       .25'C~-15'C
                                                                                                                                            (SE50) V3.1
                                                                                        (SE50) (Small RNA)
                                                                                                                           1000008403       MGISEQ-2000RS Sequencing Flow Cell V3.0                    1 EA                RT
                                                                      Note: The use manuals of the above sequencing reagents are MGISEQ-2000RS High-throughput Sequencing Set User Manual.
                                                                  MGISEQ>2000 High-throughput Rapid Sequencing Set
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 85 of 137




                                                                     Catalog                                            Part Number of                                                                           Storage
                                                                                       Product Name           Version                                product name of component kits            Connguration
                                                                     Number                                             component kits                                                                         temperature
                                                                                  MGISEQ-2000RS High-                                    MGISEQ-2000RS High-throughput Rapid Sequencing
                                                                                                                        1000013151                                                             210 Cycles      -25°C--15"C
                                                                                    throughput Rapid                                     Kit (PCS PEIOO) Vl.O
                                                                   1000013155                                  Vl.O
                                                                                   Sequencing Set (PCS
                                                                                                                        1000011720       MGISEQ-2000RS Rapid Sequencing Flow Cell (PCS)        1 EA                RT
                                                                                          PEIOO)
                                                                                  MGISEQ-2000RS High-                                    MGISEQ-2000RS High-throughput Rapid Sequencing
                                                                                                                        1000013152                                                             310 Cycles      •25r~-15'C
                                                                                    throughput Rapid                                     Kit (PCS PE150) Vl.O
                                                                   1000011718                                  Vl.O
                                                                                   Sequencing Set (PCS
                                                                                                                        1000011720       MG1SEQ-2000RS Rapid Sequencing Flow Cell (PCS)        1 EA                RT
                                                                                          PE150)
                                                                  Note: The use manuals of the above sequencing reagents are MGISEQ-2000RS High-throughput Rapid Sequencing Set User Manual.
                                                                  MGISEQ-200 High-throughput Sequeucing Set
                                                                      Catalog                                           Part Number of                                                                           Storage
                                                                                        Product Name          Version                                product name of component kits            Configuration
                                                                     Number                                             compoueat kits                                                                         temperature
                                                                                    MGISEQ-200RS High-                  1000005230       MG1SEQ-200RS High-throughput Sequencing Kit (SE50)    60 Cycles       •25*C~-15'C
                                                                   1000004635     throughput Sequencing Set   V3.0
                                                                                           (SE50)                       1000003794       MG1SEQ-200RS Sequencing Flow Cell                     1 EA                RT
                                                                                    MGISEQ-200RS High-                  1000005232       MGISEQ-200RS High-throughput Sequencing Kit (SEIOO)   110 Cycles      -25'C--15'C
                                                                   1000005227     throughput Sequencing Set   V3.0
                                                                                          (SEIOO)
                                                                                                                        1000003794       MGISEQ-200RS Sequencing Flow Cell                     1 EA                RT
                                                                                    MGISEQ-200RS High-                  1000003795       MG1SEQ-200RS High-throughput Sequencing Kit (PESO)    110 Cycles      -ISV-'ISV
                                                                   1000005228     throughput Sequencing Set   V3.0
                                                                                           (PESO)
                                                                                                                        1000003794       MGISEQ-200RS Sequencing Plow Cell                     1 EA                RT
                                                                                    MGISEQ-200RS High-                  1000005233       MGISEQ-200RS High-throughput Sequencing Kit (PE100)   210 Cycles      -25r~-15*C
                                                                   1000005229     throughput Sequencing Set   V3.0
                                                                                          (PEIOO)                       1000003794       MGISEQ-200RS Sequencing Flow Cell                     1 EA                RT
                                                                  Note: The use manuals of the above sequencing reagents are MGISEQ-200RS High-throughput Sequencing Set User Manual.
                                                                  High-throughput SequeDcing Set (App-A)
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 86 of 137




                                                                                                                   Part Number
                                                                     Catalog                                                                                                                                    Storage
                                                                                    Product Name        Vei-sion   of component                    product name of component kits             Configuration
                                                                     Number                                                                                                                                   temperature
                                                                                                                       kits
                                                                                                                   1000005485     BG1SEQ-500RS High-throughput Sequencing Kit (PEIOO)V3.0     210 Cycles      -25'C--15°C
                                                                                   BGISEQ-500RS                    1000005488     BG1SEQ-500RS DNB Make Load Reagent Kit                      1 EA            -25'C~-15°C
                                                                                   High-Throughput
                                                                   1000004562                            Vl.O      1000005486     BGISEQ-500RS Sequencing Flow Cell                           1 EA             0'C-25r
                                                                                 Sequencing Set (App-
                                                                                     A) (PEIOO)                    1000004156     High-Throughput Pair-End Sequencing Primer Kit (App-A)      1 EA            -25'C~-15'C
                                                                                                                   1000005005     Cartridges Cover Plate                                      1 EA                RT
                                                                                  MG1SEQ-2000RS                    1000012291     High-Throughput Single-End Sequencing Primer Kit (App-A)    1 Kit           -25°C~-15r
                                                                                   High-Throughput
                                                                   1000014049                            Vl.O      1000012533     MGISEO-2000RS High-throuehput Sequencing Kit (SE50) V3.1    60 Cycles       -25°C~-15r
                                                                                 Sequencing Set (App-
                                                                                      A) (SE50)                    1000008403     MG1SEQ-2000RS Sequencing Flow Cell V3.0                     1 EA                RT
                                                                                  MG1SEQ-2000RS                    1000012536     MG1SEO-2000RS High-throughput Sequencing Kit (PE100) V3.1   210 Cycles      -25"C~-I5°C
                                                                                   High-Throughput
                                                                   1000005662                            Vl.O      1000008403     MG1SEQ-2000RS Sequencing Flow Cell V3.0                     1 EA                RT
                                                                                 Sequencing Set (App-
                                                                                     A) (PEIOO)                    1000004156     High-Throughput Pair-End Sequencing Primer Kit (App-A)      1 EA            -25'C~.15'C
                                                                                  MGISEQ-2000RS                    1000004156     High-Throughput Pair-End Sequencing Primer Kit (App-A)      1 EA            -25"C~-15°C
                                                                                   High-Throughput
                                                                   1000014051                            Vl.O      1000012537     MG1SEQ-2000RS High-throughput Sequencing Kit (PE150) V3.1   310 Cycles      -25°C^-15"C
                                                                                 Sequencing Set (App-
                                                                                     A) (PE150)                    1000008403     MGISEQ-2000RS Sequencing Flow Cell V3.0                     1 EA                RT
                                                                                   MGISEQ-200RS                    1000012291     High-Throughput Single-End Sequencing Primer Kit (App-A)    1 Kit           •25'C~.15'C
                                                                                   High-Throughput
                                                                   1000014052                            Vl.O      1000005230     MG1SEQ-200RS High-throughput Sequencing Kit (SE50)          60 Cycles       -25'C~-15"C
                                                                                 Sequencing Set (App-
                                                                                      A) (SE50)                    1000003794     MG1SEQ-200RS Sequencing Flow Cell                           1 EA                RT
                                                                                   MG1SEQ-200RS                    1000004156     High-Throughput Pair-End Sequencing Primer Kit (App-A)      1 EA            -25r--15"C
                                                                                   High-Throughput
                                                                   1000014054                            Vl.O      1000005233     MGISEQ-200RS High-throughput Sequencing Kit (PEIOO)         210 Cycles      -25°C~-15'C
                                                                                 Sequencing Set (App-
                                                                                     A) (PEIOO)                    1000003794     MGISEQ-200RS Sequencing Flow Cell                           1 EA                RT
                                                                  Note: The use manuals of the above sequencing reagents are High-throughput Sequencing Set (APP) User Manual.
                                                                      High-throughput Sequencing Set (TM)
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 87 of 137




                                                                                                                       Part Number
                                                                         Catalog                                                                                                                  Conflguratio     Storage
                                                                                         Product Name        Version   of component                    product name of component kits
                                                                         Number                                                                                                                           n      temperature
                                                                                                                           kits
                                                                                                                       1000005479     BGISEQ-500RS High-throughput Sequencing Kit (SE50) V3.0     60 Cycles      -25*C~-15"C
                                                                                     MGISEQ-500RS High-                1000005488     BGISEQ-500RS DNB Make Load Reagent Kit                      1 EA           -25°C~.15°C
                                                                       1000013822    throughput Sequencing    Vl.O     1000005486     BGISEQ-500RS Sequencing Flow Cell                           1 EA            Or-25'C
                                                                                        Set (TM) (SE50)
                                                                                                                       1000005005     Cartridfies Cover Plate                                     1 EA               RT
                                                                                                                       1000013816     High-Throughput Sequencing Primer Kit                       1 Kit          -25'C~-15r
                                                                  <                                                    1000005485     BG1SEQ-500RS High-throughput Sequencing Kit (PEIOO) V3.0    210 Cycles     -25'C~-15°C
                                                                                                                       1000005488     BGISEQ-500RS DNB Make Load Reagent Kit                      1 EA           -25r~-15°C
                                                                                     MGISEQ-500RS High-
                                                                       1000013823    throughput Sequencing    Vl.O     1000005486     BG1SEQ-500RS Sequencing Flow Cell                           1 EA            0"C-25°C
                                                                                        Set (TM) (PEIOO)               1000005005     Cartridges Cover Plate                                      1 EA               RT
                                                                                                                       1000013816     High-Throughput Sequencing Primer Kit ™                     1 Kit          -25'C--15*C
                                                                                       MGISEQ-2000RS                   1000012533     MGISEO-2000RS High-throughput Sequencing Kit (SE50) V3.1    60 Cycles      -25'C--15'C
                                                                                        High-throughput
                                                                       1000013819                             Vl.O     1000008403     MG1SEQ-2000RS Sequencing Flow Cell V3.0                     1 EA               RT
                                                                                      Sequencing Set (TM)
                                                                                            (SE50)                     1000013816     High-Throughput Sequencing Primer Kit ™                     1 Kit          -25°C--15°C
                                                                                       MG1SEQ-2000RS                   1000012536     MGISEQ-2000RS High-throughput Sequencing Kit (PEIOO) V3.1   210 Cycles     -25'C~-15*C
                                                                                        High-throughput
                                                                       1000013820                             Vl.O     1000008403     MGISEQ-2000RS Sequencing Flow Cell V3.0                     1 EA               RT
                                                                                      Sequencing Set (TM)
                                                                                          (PEIOO)                      1000013816     High-Throughput Sequencing Primer Kit ™                     1 Kit          -25*C--15'C
                                                                                       MGISEQ.2000RS                   1000012537     MGISEQ-2000RS High-throughput Sequencing Kit (PE150) V3.1   310 Cycles     -25'C--I5°C
                                                                                        High-throughput
                                                                       1000013821                             Vl.O     1000008403     MGISEQ-2000RS Sequencing Flow Cell V3.0                     1 EA               RT
                                                                                      Sequencing Set (TM)
                                                                                            (PE150)                    1000013816     High-Throughput Sequencing Primer Kit ™                     1 Kit          -25'C~-15°C
                                                                                     MGISEQ-200RS High-                1000005230     MG1SEQ-200RS High-throughput Sequencing Kit (SE50)          60 Cycles      -25'C~-15°C
                                                                       1000013817    throughput Sequencing    Vl.O     1000003794     MGISEQ-200RS Sequencing Flow Cell                           1 EA               RT
                                                                                        Set (TM) (SE50)                               High-Throughput Sequencing Primer Kit ™
                                                                                                                       1000013816                                                                 1 Kit          -25*C-.15r
                                                                                     MGISEQ-200RS High-                1000005233     MGISEQ-200RS High-throughput Sequencing Kit (PEIOO)         210 Cycles     -25r~-15°C
                                                                       1000013818    throughput Sequencing    Vl.O     1000003794     MGISEQ-200RS Sequencing Flow Cell                           1 EA               RT
                                                                                       Set (TM) (PEIOO)                1000013816     High-Throughput Sequencing Primer Kit ™                     1 Kit          .25'C--15°C
                                                                      Note: The use manuals of the above sequencing reagents are High-throughput Sequencing Set (TM) User Manual.
                                                                      High-throughput Sequencing Set (stLFR)
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 88 of 137




                                                                                                                        Part Number
                                                                         Catalog                                                                                                              Configuratio     Storage
                                                                                         Product Name         Version   of component                  product name of component kits
                                                                         Number                                                                                                                       n      temperature
                                                                                                                            kits
                                                                                                                                       BGISEQ-500RS High-throughput Sequencing Kit (stLFR)
                                                                                                                        1000011542                                                            242 Cycles     -25'C~-15'C
                                                                                                                                        (PEIOO)
                                                                                     BGISEQ-500RS High-
                                                                       1000011543    throughput Sequencing     Vl.O     1000012531     BGISEQ-500RS DNB Make Load Reagent Kit (stLFR)         1 Kit          -25"C~-15'C
                                                                                      Set (StLFR) (PE100)               1000005486     BGISEQ-500RS Sequencing Flow Cell                      1 EA            0"C-25°C
                                                                                                                        1000005005     Cartridges Cover Plate                                 1 EA               RT
                                                                  (                    MGISEQ-2000RS
                                                                                                                        1000011546
                                                                                                                                       MGISEQ-2000RS High-throughput Sequencing Kit (stLFR)
                                                                                                                                                                                              242 Cycles     •25'C~-15'C
                                                                                        High-throughput                                 (PEIOO)
                                                                       1000011545                              Vl.O
                                                                                     Sequencing Set (stLFR)
                                                                                            (PEIOO)
                                                                                                                        1000008403     MGISEQ-2000RS Sequencing Flow Cell V3,0                1 EA               RT
                                                                      Note: The use manuals of the above sequencing reagents are:
                                                                      BGISEQ-500RS High-throughput Sequencing Set (stLFR) User Manual
                                                                      MGISEQ-2000RS High-throughput Sequencing Set (stLFR) User Manual
                                                                      Sequencing library construction products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 89 of 137




                                                                      The MGI sequencing library preparation solutions are mainly composed of four parts: a core library construction reagent, adaptors, purification beads and circularization
                                                                      reagent. In order to ensure the best results of library preparation, it is recommended that you purchase the complete MGI sequencing library preparation solution series directly.
                                                                      Due to the different storage and transport temperatures that are required for different reagent components, sequencing library preparation reagents may be divided into multiple
                                                                      sub-kits.
                                                                      DNA Sequencing Library Preparation products
                                                                  <      Catalog                             Configu             Part Number of
                                                                                        Product Name                   Version                     product name of component kits                        Configuration     Storage temperature
                                                                         Number                              ration              compoaeat kits
                                                                                                                                   1000005248      MGIEasy Universal DNA Library Prep K.itVl.O              16 RXN             -25°C--15'C
                                                                                      MGIEasy Universal                            1000005284      MGIEasy DNA Adapters-16(Tubes) Kit Vl.O                16 X 1 RXN           -25''C--15''C
                                                                       1000006985                            16RXN      Vl.O
                                                                                     DNA Librar)' Prep Set                         1000005278      MGIEasy DNA Clean Beads                                   8 mL                2°C-8"=C
                                                                                                                                   1000005260      MGIEasy Circularization Module V2,0                      16RXN              -25°C~-15°C
                                                                                                                                   1000005250      MGIEasy Universal DNA Library Prep Kit Vl.O              96 RXN             -25''C~-I5°C
                                                                                      MGIEasy Universal                            1000005282      MGIEasy DNA Adapters-96(Plate) Kit Vl.O                96 X 1 RXN           -25°C---I5°C
                                                                       1000006986                            96RXN      Vl.O
                                                                                     DNA Library Prep Set                          1000005279      MGIEasv DNA Clean Beads                                   50 mL               2°C-8°C
                                                                                                                                   1000005260      MGIEasv Circularization Module V2.0                      16 RXN             -25°C--15®C
                                                                                                                                   1000005254      MGIEasy FS DNA Library Prep Kit Vl.O                     16 RXN             -25''C--15''C
                                                                                      MGIEasy FS DNA                               1000005284      MGIEasy DNA Adapters-16(Tubes) Kit Vl.O                16 X 1 RXN           -25T--I5°C
                                                                       1000006987                            I6RXN      V2,0
                                                                                       Library Prep Set                            1000005278      MGIEasy DNA Clean Beads                                   8 mL                2°C-8T
                                                                                                                                   1000005260      MGIEasy Circularization Module V2.0                      16 RXN             .25°C---15°C
                                                                                                                                   1000005256      MGIEasy FS DNA Library Prep Kit Vl.O                     96 RXN             -25''C~-15'=C
                                                                                      MGIEasy FS DNA                               1000005282      MGIEasy DNA Adapters-96(Plate) Kit Vl.O                96 X 1 RXN           -25°C~-15T
                                                                       1000006988                            96RXN      V2.0
                                                                                       Library Prep Set                            1000005279      MGIEasy DNA Clean Beads                                  50 mL                2X-8°C
                                                                                                                                   1000005260      MGIEasy Circularization Module V2,0                      16 RXN             -25°C~-I5'C
                                                                                                                                   1000013456      MGIEasy PCR-Free DNA Library Prep Kit Vl.O               16 RXN             -25®C--I5°C
                                                                                      MGIEasy PCR-Free                                                                                                    16 X 1 RXN
                                                                       1000013452                            16RXN      Vl.O       1000013460      MGIEasy PF Adapters-16 (Tubes) Kit Vl.O                                     -25°C~-15°C
                                                                                     DNA Library Prep Set
                                                                                                                                   1000005278      MGIEasy DNA Clean Beads                                   8 mL                2=C-8'C
                                                                                                                                   1000013457      MGIEasy PCR-Free DNA Library Prep Kit Vl.O               96 RXN             -25°C~-15X
                                                                                      MGIEasy PCR-Free
                                                                       1000013453                            96 RXN     Vl.O       1000013461      MGIEasy PF Adapters-96 (Plate) Kit Vl.O                96 X 1 RXN           -25''C--15''C
                                                                                     DNA Library Prep Set
                                                                                                                                   1000005279      MGIEasv DNA Clean Beads                                  50 mL                2°C-8°C
                                                                                    MGIEasy FS PCR-                      1000013458   MGIEasy FS PCR-Free DNA Library' Prep Kit Vl.O    I6RXN           -25''C--15°C
                                                                      1000013454    Free DNA Library      16RXN   Vl.O   1000013460   MGIEasy PF Adapters-16 (Tubes) Kit V1.0          I6x 1 RXN        •25°C~-15°C
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 90 of 137




                                                                                         Prep Set                        1000005278   MGIEasv DNA Clean Beads                            8 mL               2=C-8®C
                                                                                    MGIEasy FS PCR-                      1000013459   MGIEasy FS PCR-Free DNA Library Prep Kit Vl.O     96 RXN          -25®C---15°C
                                                                      1000013455    Free DNA Library      96RXN   Vl.O   1000013461   MGIEasy PF Adapters-96 (Plate) Kit Vl.O          96 X 1 RXN       -25°C~-15'=C
                                                                                         Prep Set                        1000005279   MGIEasy DNA Clean Beads                            50 mL              2=C-8°C
                                                                                                                                                                                                    Boxl:     -25'C~-15''C
                                                                                    MGIEasy Cell-free                    1000003988   MGIEasy Cell-free DNA Library Prep Kit Vl.O       48 RXN
                                                                      1000007037                          48RXN   Vl.O                                                                                Box 2: 2'C-8°C
                                                                                   DNA Library Prep Set
                                                                                                                         1000005258   MGIEasv Rapid Circularization Module V1.0         16 RXN          -25''C~-15°C
                                                                                                                                                                                                    Boxl: -25°C-.15°C;
                                                                                    MGIEasy Cell-free                    1000012700   MGIEasy Cell-free DNA Library Prep Kit Vl.O       96 RXN      Box2! -25°C--15°C:
                                                                      1000012701                          96RXN   Vl.O
                                                                                   DNA Library Prep Set                                                                                               Box3:    2°C-8T
                                                                                                                         1000005258   MGIEasv Rapid Circularization Module Vl.O         16RXN           -25®C~-!5''C
                                                                                      MGIEasy RAD
                                                                      1000005242                          64RXN   Vl.O   1000005242   MGIEasy RAD Library Prep Kit                      64 RXN          -25°C~-15®C
                                                                                     Librarv Free Kit
                                                                                     MGIEasy stLFR                                                                                                  Boxl: -25°C---15°C
                                                                      1000005622                          16RXN   Vl.O   1000005622   MGIEasy stLFR Library Prep Kit                    16RXN
                                                                                     Library Prep Kit                                                                                                 Box 2: 2'C-8X
                                                                  c
                                                                      RNA Sequencing Library Preparation products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 91 of 137




                                                                         Catalog                          Conflgu   Versi   Part Number of
                                                                                     Product Name                                            product name of component kits                  Configuration   Storage temperature
                                                                         Number                           ration     CD     component kits
                                                                                                                             1000005274      MGIEasy RNA Library Prep Kit V3.0                  16RXN           -25°C~-I5°C
                                                                                     MGIEasy RNA                             1000005284      MGIEasy DNA Adapters-16(Tubes) Kit Vl.O          16x 1 RXN         -25°C--I5°C
                                                                       1000006383                         16RXN     V3.0
                                                                                     Library Prep Set                        1000005278      MGIEasy DNA Clean Beads                             8mL              2'C.8''C
                                                                                                                             1000005260      MGIEasy Circularization Module V2,0                I6RXN           -25°C---I5°C
                                                                                                                             1000005276      MGIEasy RNA Library Prep Kit V3.0                 96 RXN           -25°C--I5''C
                                                                                                                                                                                              96 X 1 RXN
                                                                                                                             1000005282      MGIEasy DNA Adapters-96(Plate) Kit Vl.O                            -25°C--I5°C
                                                                                     MGIEasy RNA
                                                                       1000006384                         96 RXN    V3.0
                                                                                     Library Prep Set                                                                                           50 mL
                                                                                                                             1000005279      MGIEasy DNA Clean Beads                                              2'C-8°C
                                                                                                                                                                                                I6RXN
                                                                                                                             1000005260      MGIEasy Circularization Module V2.0                                -25°C---I5''C
                                                                                                                             1000005270      MGIEasy RNA Directional Library Prep Kit V2-0      I6RXN           -25°C--I5''C
                                                                                     MGIEasy RNA                                                                                              I6x 1 RXN
                                                                                                                             1000005284      MGIEasy DNA Adapters-l6(Tubes) Kit Vl.O                            -25''C~.15''C
                                                                       1000006385   Directional Library   16RXN     V2.0
                                                                                         Prep Set                                                                                                8 mL
                                                                                                                             1000005278      MGIEasy DNA Clean Beads                                              2'C-8°C
                                                                                                                             1000005260      MGIEasy Circularization Module V2.0                16 RXN          -25°C--I5°C
                                                                                                                             1000005272      MGIEasy RNA Directional Library Prep Kit V2.0     96 RXN           -25T~-I5X
                                                                                     MGIEasy RNA                             1000005282      MGIEasy DNA Adapters-96(Plate) Kit Vl.O          96 X 1 RXN        -25°C--15°C
                                                                       1000006386   Directional Library   96 RXN    V2.0
                                                                                                                             1000005279      MGIEasy DNA Clean Beads                            50 mL             2=C-8°C
                                                                                         Prep Set
                                                                                                                             1000005260      MGIEasy Circularization Module V2,0               16RXN            .25°C~-15°C
                                                                                     MGIEasy rRNA
                                                                       1000005953                         32 RXN    VI.1     1000005953      MGIEasy rRNA Depletion Kit VI. I                  32 RXN           •25°C~-15X
                                                                                      Depletion Kit
                                                                  (    1000005269
                                                                                     MGIEasy Small
                                                                                    RNA Library Prep      24 RXN    V2.0     1000005269      MGIEasy Small RNA Library Prep Kit V2.0
                                                                                                                                                                                                             Boxl: -25°C~-15°C
                                                                                                                                                                                               24 RXN
                                                                                                                                                                                                               Box 2: 2''C-8°C
                                                                                           Kit
                                                                      Whole Exome Sequencing Library Preparation products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 92 of 137




                                                                                                                             Part Number
                                                                         Catalog                           Conilgu   Versi                                                                          Conilgu
                                                                                       Product Name                          of component   product name of component kits                                    Storage temperature
                                                                         Number                            ration     on                                                                            ration
                                                                                                                                 kits
                                                                                     MGIEasy Exome                           1000007740     MGIEasy Exome Capture V4 Probe Kit Vl.O                 16RXN            •80=C
                                                                       1000007745    Capture V4 Probe      16RXN     Vl.O                                                                                     Boxl: -25''C--15°C
                                                                                     Set                                     1000007742     MGIEasy Exome Capture Hybridization and Wash Kit Vl.O   16RXN
                                                                                                                                                                                                                  Box 2:     RT
                                                                                     MGIEasy Exome                           1000007741     MGIEasy Exome Capture V5 Probe Kit V1,0                 16RXN            .80=C
                                                                  (    1000007746    Capture V5 Probe
                                                                                     Set
                                                                                                           16RXN     Vl.O
                                                                                                                             1000007742     MGIEasy Exome Capture Hybridization and Wash Kit Vl.O   16RXN
                                                                                                                                                                                                              Boxl: -25''C--15°C
                                                                                                                                                                                                                  Box 2!     RT
                                                                                                                             1000005254     MGIEasy FS DNA Library Prep Kit Vl.O                    16RXN        -25°C--15°C
                                                                                                                                                                                                     16x1
                                                                                                                             1000005284     MGIEasy DNA Adapters-16(Tubes) Kit V1.0                              -25°C---15°C
                                                                                      MGIEasy Exome                                                                                                  RXN
                                                                        1000009658                         16 RXN    Vl.O
                                                                                     FS Library Prep Set                     1000005278     MGIEasy DNA Clean Beads                                  8 mL          2°C-8T
                                                                                                                             1000005260     MGIEasy Circularization Module V2.0                     16 RXN       .25'C~-15°C
                                                                                                                             1000007743     MGIEasy Exome Capture Accessory Kit V1,0                16RXN        •25°C- -15°C
                                                                                                                             1000005248     MGIEasy Universal DNA Library Prep Kit Vl.O             16RXN        •25'='C--15®C
                                                                                                                                                                                                     16x 1
                                                                                      MGIEasy Exome                          1000005284     MGIEasy DNA Adapters-16(Tubes) Kit V1.0                              -25''C~-15°C
                                                                                                                                                                                                     RXN
                                                                        1000009657    Universal Library    16 RXN    Vl.O
                                                                                                                             1000005278     MGIEasy DNA Clean Beads                                  8 mL          2°C-8°C
                                                                                          Prep Set
                                                                                                                             1000005260     MGIEasy Circularization Module V2.0                     16 RXN       -25°C--15°C
                                                                                                                             1000007743     MGIEasy Exome Capture Accessory Kit V1,0                16RXN        -25'=C~-15°C
                                                                      EpiGen Sequencing Library Preparation products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 93 of 137




                                                                                                                                Part Number
                                                                         Catalog                            Conflgu    Vcrsi                                                                            Conflgurati
                                                                                       Product Name                             of component      product name of component kits                                      Storage temperature
                                                                         Number                             ration      on                                                                                  on
                                                                                                                                    kits
                                                                                      MGIEasy WTiole
                                                                                      Genome Bisulfite                                            MGIEasy Whole Genome Bisulfite Sequencing Library
                                                                        1000005251                          16RXN      Vl.O     1000005251                                                                I6RXN          •25°C~-15°C
                                                                                     Sequencing Library                                           Prep Kit
                                                                                          Prep Kit
                                                                  (
                                                                      Clinical research application Sequencing Library Preparation products
                                                                         Catalog                             Conflgu    Versi    Part Number of                                                         Conflgurati
                                                                                        Product Name                                                 product name of component kits                                   Storage temperature
                                                                         Number                               ration      on     component kits                                                             on
                                                                                     MGlCare Detection
                                                                                      Kit for Single Cell                                                                                                             Boxl: -25X--15°C
                                                                                                                                                     MGICare Detection Kit for Single Cell Chromosome
                                                                        1000005291    Chromosome Copy        48RXN      Vl.O       1000005291                                                            48 RXN       Box2s •25°C--15°C
                                                                                                                                                     Copy Number Variation Test
                                                                                      Number Variation                                                                                                                  Box 3: 2=C-8°C
                                                                                             Test
                                                                                      MGICare Detection
                                                                                                                                                                                                                      Boxl: -25°C--15°C
                                                                                     Kit for Chromosome                                              MGICare Detection Kit for Chromosome Copy
                                                                        1000005290                           96 RXN     Vl.O       1000005290                                                            96 RXN       Box2: -25°C~-15®C
                                                                                        Copy Number                                                  Number Variation Test
                                                                                                                                                                                                                        Box 3: 2X-8''C
                                                                                        Variation Test
                                                                                     MGICare BRCAl/2                                                                                                                  Boxl: -25='C--15'C
                                                                                                                                                     MGICare BRCAI/2 Sequencing Library Preparation
                                                                        1000009522    Sequencing Library     96RXN      Vl.O       1000009522                                                            96 RXN       Box 2: -25°C~-15°C
                                                                                                                                                     Kit
                                                                                        Preparation Kit                                                                                                                 Box 3: 2°C-8°C
                                                                  Library preparation modules
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 94 of 137




                                                                                                                                     Part Number
                                                                     Catalog
                                                                                    Product Name           CoDflguratioD   Version   of component   product name of component kits             Configuration   Storage temperature
                                                                     Number
                                                                                                                                         kits
                                                                                    MGIEasy DNA
                                                                    1000005282                               96 RXN         Vl.O     1000005282     MGIEasy DNA Adapters-96 (Plate) Kit         96 X 1 RXN        -25®C--15®C
                                                                                 Adapters-96 (Plate) Kit
                                                                                 MGIEasy DNA Clean
                                                                    1000005279                                50 mL         Vl.O     1000005279     MGIEasy DNA Clean Beads                       50 mL             2''C-8®C
                                                                                         Beads
                                                                                  MGIEasy Universal
                                                                                                                                                    MGIEasy Universal Library Conversion Kit
                                                                    1000004155   Library Conversion Kit       16 RXN        Vl.O     1000004155                                                   16RXN           -25®C--15''C
                                                                                                                                                    (App-A)
                                                                                        (App-A)
                                                                                                                                     1000005260     MGIEasy Circularization Module V2.0           16 RXN          -25°C~-I5°C
                                                                                       MGIEasy
                                                                    1000005259                               16 RXN         V2.0
                                                                                   Circularization Kit
                                                                                                                                     1000007325     MGIEasy DNA Clean Beads                       3.2 mL            2''C-8''C
                                                                  Single Cell Whole Genome Amplification products
                                                                                                                                     Part Number
                                                                     Catalog
                                                                                     Product Name          Conflguration   Version   of component   product name of component kits             Configuration   Storage temperature
                                                                     Number
                                                                                                                                          kits
                                                                                  MGIEasy Single Cell
                                                                                                                                                    MGIEasy Single Cell Whole Genome
                                                                   1000007744        Whole Genome             24 RXN         Vl.O     1000007744                                                 24 RXN          •25''C--15'C
                                                                                                                                                    Amplification Kit
                                                                                    Amplification Kit
                                                                                 MGIEasy Mitochondrial
                                                                                                                                                    MGIEasy Mitochondrial Whole Genome
                                                                   1000007950        Whole Genome             16RXN          Vl.O     1000007950                                                  I6RXN          -25°C--15°C
                                                                                                                                                    Amplification Kit
                                                                                   Amplification Kit
                                                                      More support
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 95 of 137




                                                                      User Manual
                                                                      For User Manual, please visit https://en.mgitech.cn/download/download
                                                                      And then,
                                                                      Stepl, type "Product Catalog" in the search field to view or download, and then search your Product Name or Part Number in the Product Catalog.
                                                                      Step2, type your Product Name or Part Number in the search field to view or download:
                                                                      •   User Manual
                                                                  (   •   Datasheet
                                                                      Data Sheet
                                                                      For User Manual, please visit https://en.mgitech.cn/do\vnload/download
                                                                      And then,
                                                                      Stepl, type "Product Catalog" in the search field to view or download, and then search your ProductName in the Product Catalog.
                                                                      Step2, type your Product Name in the search field to view or download Data Sheet.
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 96 of 137
             A




                 EXHIBIT 2
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 97 of 137




                                                                  •-HE
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 98 of 137




 Introduction
 BG! is changing diagnostics by providing
 fast, affordable and comprehensive
 genetic knowledge.
 Genetic disease raises many questions.
 We're empowering healthcare providers
 v-/ith the information they need to answer
 these questions, in order to both prevent
 disease and better guide patient treatment
 decisions.

 With more than 5 years' experience in
 diagnostic testing and screening, and a
 worldwide network of o ces and
 laboratories, BGI acts as one of the world's
 most tried and trusted clinical genomics
 partners.




                     A
   Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 99 of 137




Our Technology
BGISEO-500 is an industny leading liigh-throughput sequencing solution, powered by combinatorial
Probe-Anchor Synthesis (cPAS) and improved DNA Nanoballs (DNB) technology. The cPAS
chemistry works by incorporating a fluorescent probe to a DNA anchor on the DNB, followed by
high-resolution digital imaging. This combination of linear amplification and DNB technology
reduces the error rate while enhancing the signal. In addition, the si7e of the DNB is controlled in
such a way that only one DNB is bound per active site. This patterned array technology not only
provides sequencing accuracy, but it also increases the chip utilization and sample density.




Fig. 1 - BGISEQ-500 DNA Nsnobal! Formation




                                                          Bcsiseo-soo
  Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 100 of 137




A Trusted Local Solution for Non-invasive
Prenatal Testing
Non-invasive prenatal testing (NIPT) has been proven superior to traditional screening
methods for detecting common fetal aneuploidles. By reducing false positive rates, NIPT
helps limit invasive procedures—and therefore, the risk of miscarriage—when used as a
primary screen.

BGI has many years experience providing the NIFTY^ Test to partners across the world,
and has processed more than 2 million samples to date. As a trusted NIPT provider, we are
proud to offer the next step in the evolution of NIPT testing by offering a local laboratory
solution powered by our own proprietary sequencing platform, the BGISEQ-500.




One Comprehensive Workflow
The NIFTY-^' Loca! Lab Solution is an automated and validated workflow inciuding CE-IVD-marked
Si^mple preparation and assay software. The solution provides results for up to 96 samples in under
3 days. From sample prep to sequencing to analysis, the NIFTY® Local Lab Solution streamlines
your process as one comprehensive workflow.




                    SP-100                                             DL-BOO
               ^1S:samples.''rur
                             mmm



        SAMPLE PREPARATION                                     SAMPLE LOADING
  Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 101 of 137




Reagent Solutions
BG! produces speciolly designed kits for full preparation of samples. Kits are CE IVD certified. By
producing kits itself, rather than relying on external suppliers. BGI can ensure quality and control
costs, passing on savings to our customers.




                                                                              Detection Kit for
                                         Universal Reaction Kit
 Nucleic Acid Extraction Kit                                             Noninvasive Fetal Trisomy
                                              for Sequencing
                                                                             (T21. T18, T13} Test




                 BGlSEQ-500                                            BGI-HALOS
             l48-192 sampfis/rurti:                               3.5,hours/96




              SEQUENCING                               d a t a analysis and reporting
  Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 102 of 137




Join Our Network
With 12 existing Local Laboratories already established across the world, we are highly
experienced and well equipped to bring our local lab solution to empower your business, wherever
you are

In addition to on-site training and ongoing support, we offer webinars and courses at various global
locations. We're here with all the resources you need to accelerate progress.
Together, we can empower informed reproductive choices and improve the future of genetic
disease detection.




                                                                                         KoMt.Chtn«




                                                                                                Auslr^




Workflow for Establishing NIFTY® Local Lab Solution

 1. Preparation                     2. On-slte Training                3. Technical Support
 ^ Laboratory design                - Site inspection                  - Irreguisr Software Uprade
 - Environmental Test               - Reagent per-ornance              - Application SLipDori
 - Equipment arKj consumables       - Tra-rlng runs                    - Field service
 list provided                      - Parana test                      -FQA
 - InstaHation ofBGISEQ-500 -       - Cerfficatlon                     - Right check
 System
 - Reagent and pre-tested
 plasma preparation
 -Technicians
  Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 103 of 137




Contact Us
Speak to your local BGI sales representative to learn more.

Email: info@bgHnternatlonal.com

Or visit www.bgi/com/global/ for more information.




                            i




                           -if.,      -it:..
    Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 104 of 137




T^e NIFTY Local LfibSoluilon Is nn in v:iio diagnostic tes"
intended for use as n sequencing-biiscd scieomng test foi ine
detection off&tal<ineiiplttidlesfrorTt nwtornHl pei spheralwhole
blood samples in pregnant women of at lerast 10weeks gest^Ttion.
Tno lest providt's irformialioii rcgiifding :inouplo:dysu'-tusfoi
chiomosomes 21.18.13.X,sncJY.This pioduct must NOTbe used
ns the sole basis,for diagnosis or other prcgnaricy m^nanement
decisions


Noninvasive prenatal testing (NIPT) b.ised on cell-froc DN4enalysis
from moiemal blood is a screening Eesl; itis not diflgnostjc.Test
lesuits must no-: be used .is the sole      for ijingnosis. Furtiier
                                                                       www.bgi.com/gtoba!/
conflimalory testing is necessaiy piioi to making any irreversible
prccnoncv decision.


Not available in all countries or regions.                             info^bgi-internaHopalcom
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 105 of 137




               EXHIBIT 5
             Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 106 of 137


 AO 88B (Rev. 02/14)Subpoenalo ProduccDocumenls, InformaUnn, or Objeclsor to Permitinspection of Premises in a Civil Action


                                      United States District Court
                                                                        for the

                                                    Northern District of California

                   lliumina Cambridge Ltd.
                              Plainlijf
                                 V.                                                Civil Action No.
              Complete Genomics, Inc., et. al.

                             Defendant

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                            OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                               MGI Americas, Inc.

                                                     (Name ofperson to whom this subpoena is directed)

       ^ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permitinspection, copying, testing, or sampling of the
materialises Attachment A




  Place: Veritext - San Franciso                                                     Date and Time:
           101 Montgomery St #450, San Francisco, CA 94104
                                                                                                        09/20/2019 9:00 am


     • Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                            Date and Time:




       The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        09/06/2019

                                 CLERK OF COURT



                                          Signature ofClerk or Deputy Clerk                                     Attorney's signature


 The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)
lliumina Cambrtdqe Ltd.                                                  »^ho issues or requests this subpoena, are:
"Brian J. Dunne, Pierce Bambridge BeckTrice & Hecht LLP, 355 S. Grand Ave. 44th Floor, Los Angeles, CA 90071,
 2]3) 262-9333. bdunne@piercehalnhridge.com                                ^
                                      Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 107 of 137


AO}!8B (Rev. 02/14) Subpoena lo Producc Documents, Informalion. or Objects or lo Permu Inspection of Premises ina CivilAction (Page 2)

Civil Action No.


                                                             PROOF OF SERVICE
                     (This section should not befiled with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindrviduai andUtte, ifany)
on (dale)


            • I served the subpoenaby delivering a copy to the named person as follows:


                                                                                        on (dale)                                   ; or

            •   I returned the subpoena unexecuted because:



            Unless the subpoenawas issuedon behalf of the UnitedStates, or one of its officersor agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are $                                    for travel and $                             for services, for a total of $               0.00


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                Server's signalure



                                                                                              Printed name and litle




                                                                                                 Server's address


Additional information regarding attempted service, etc.:
             Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 108 of 137


AO 88B (Rev. 02/14)Subpoenato ProduceDocumcnLs, Informalion, or Objectsor to PermitInspection of Premisesin a Civil Action(Pagc 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (EflFective 12/1/13)
(c) I'iiicc of Compliance.                                                          (ii) disclosing an unrctained expert's opinion or information that does
                                                                               not describe specific occurrences in dispute and results from the expert's
 (1) For a Trial, Hearing, or Deposition. A subpoena may command a             study that was not requested by a party.
person to attend a trial, hearing, or deposition only as Ibllows:                 (C) Specifying Conditions as an Alternative. In the circumstances
  (A) within 100miles of where the person resides, is employed,or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                     modifying a subpoena, order appcarancc or production under specified
  (B) within the state where the person resides, is employed,or regularly      conditions if the serving party:
transacts business in person, if the person                                         (i) shows a substantial need for the testimony or material that cannot be
     (i) is a party or a party's officer; or                                   otherwise met without undue hardship; and
     (ii) is commanded to attend a trial and would not incur substantial            (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                               (e) Duties in Responding to a Subpoena.
 (2) For Other Diicovery. A subpoena may command:
  (A) production of documents, electronically stored information, or            {\) Producing Documents or Electronicalfy Stored Information. These
tangible things at a place within 100 miles of where the person resides, is    procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                       information:
  (B) inspection of premises at the premises to be inspected.                     (A) Documents. A person responding to a subpoena to produce documents
                                                                               must produce thum as they arc kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; ^Enforcement.                   must organize and label them to correspond to the categories in the demand.
                                                                                  (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney          If a subpoena docs not specify a form for producing electronically stored
responsible for issuingand serving a subpoenamust take reasonablesteps         information, the person responding must produce ii in a form or forms in
to avoid imposingundue burdenor expenseon a personsubject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the districtwhere compiiancc is requiredmust              (C) fiiecirotiically Stored Information Produced in Only One Form. The
cnlbrce this duty and imposean appropriatesanction—which may include           person responding need not produce the same electronically stored
lost earningsand reasonableattorney's fees—on a party or attorney who          information in more than one form.
fails to comply.                                                                  (D) Inacces.'iihle Electronically Stored Informalion. The person
                                                                               responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                        from sources that the person identifies as not reasonably accessible because
  (A) AppearanceNat Required. A personcommanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangiblethings, or to         order, the person responding must show that the information is not
permitthe inspection of premises,need not appear in personat the placeof       reasonably acccssiblc because of undue burden or cost. If that showing is
production or inspection unlessalso commanded to appear for a deposition,      made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                             requesting party shows good cause, considering the limitations of Rule
  (B) Objections. A person commanded to producc documents or tangible          26(b)(2)(C). The court may specify conditions for the discovery.
thingsor to permit inspection mayserve on the party or attorneydesignated
in the subpoenaa writtenobjection to inspecting, copying,testing,or            (2) Claiming Privilege or Protection.
sampling any or all of tlic materials or to inspecting the premises—or to       (A) Information Withheld. A person withholding subpoenaed information
producingelectronically stored information in the form or forms requested.     under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served beforethe earlier of the time specifiedfor        material must:
compliance or 14 days after the subpoena is served. If an objection is made,       (i) expressly make the claim; and
the following rules apply;                                                         (ii) describe the nature of the withheld documents, communications, or
     (i) At any time,on notice to the commandedperson,the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compiiancc is requiredfor an         privileged or protected, will enable tlie parties to assess the claim.
order compelling production or inspection.                                       (B) Information Produced. If information produced in response to a
     (ii) These acLs may be required only as directed in the order, and the    subpoena is subject to a claim of privilege or of protection as
order must protecta personwho is neithera party nor a party's offlccr from     trial-preparation material, the person making the claim may notify any parfy
slgnilicant expense resulting from compliance.                                 that received the information of the claim and the basis for it. Af\er being
                                                                               notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                         information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where        until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                   information if the party disclosed it before being notified; and may promptly
   (i) fails to allow a reasonable time to comply:                             present the inlbrmation under seal to the court for the district where
   (ii) requires a person to comply beyond the geographical limits             compiiancc is required fora determination ofthe claim. The person who
specified in Rule 45(c);                                                       produced the information must preserve the information until the claim is
    (iii) requires disclosure of privileged or other protected matter, if no   resolved.
exception or waiver applies; or
    (iv) subjects a person to undue burden.                                    (g) Contempt.
  (B) When Permitted. To protect a personsubject to or affectedby a            The court for the district where compliance is required—and also, after a
subpoena, the court forthe districtwhere compiiancc is required may, on        motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                           who, having been served, fails without adequate excuse to obey the
     (i) disclosing a trade secret or other confidential research,             subpoena or an order related to it.
development, or commercial information; or
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 109 of 137
               r^




            Attachment A
  Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 110 of 137




                                       General Instructions


    1. You are required to produce documents or things in your possession, custody, or control
       regardless of the physical location of such documents or things or whether such
       documents or things are possessed directly by you or your directors, officers, agents,
       employees, representatives, attorneys, subsidiaries, managing agents, or affiliates.
    2. All documents should be produced in the same order as they are kept or maintained by
       you in the ordinary course of your business.
    3. If you are unable to answer or respond fully to any document request, answer or respond
       to the extent possible and specify the reasons for your inability to answer or respond in
        full.
   4. If no responsive documents exist for any particular requests, please specifically state that
        no responsive documents exist.
    5. If any document responsive to these document requests is withheld based upon a claim of
       privilege, whether based on statute or otherwise, state separately for each such document,
       in addition to any other information requested: (a) the specific request which calls for its
       production; (b) the nature of the privilege claimed; (c) its date; (d) its author; (e) its
       addressees, if any; (f) the title (or position) of its author; (g) the type of document (e.g.,
       letter, memorandum, telegram, chart, report, recording disc, etc.); (h) its title and subject
       matter (without revealing the information as to which the privilege is claimed); and (i)
       with sufficient specificity to permit the Court to make a full determination as to whether
       the claim of privilege is valid, each and every fact or basis on which you claim such
       privilege.
    6. If any document requested is withheld based on a claim that such document constitutes
       attorney work-product, please provide all the information described in instruction 5 and
       identify the litigation in connection with which the document and the information it
       contains was obtained and/or prepared.
    7. The obligation to answer these requests for production is continuing under Fed. R. Civ. P.
       26(e). If at any time after answering these requests for production you discover additional
       information that will make your answers to these requests for production more complete
       or correct, amend your answers as soon as reasonably possible.

                                            Definitions


In this schedule:


   1. "Complete Genomics" means Complete Genomics, Inc. and its predecessors, successors,
      subsidiaries, parents, affiliates, and its past or present directors, officers, agents,
      representatives, employees, consultants, attorneys, joint venturers, and partners.
   2. "BGI Entity" means BGI Genomics Co., Ltd., BGI Americas Corp., MGI Tech Co., Ltd.,
      MGI Americas, Inc., and Complete Genomics, and their predecessors, successors,
      subsidiaries, parents, affiliates, and its past or present directors, officers, agents,
      representatives, employees, consultants, attorneys, joint venturers, and partners.
   3. A "BGI Sequencer" is any sequencer manufactured, distributed, used, offered for sale, or
      sold by any BGI Entity in Denmark, Germany, Switzerland, or Turkey, including, but not
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 111 of 137




      limited to the MGISEQ-T7, the MGlSEQ-2000, the MGISEQ-200, the BGISEQ-500, and
      the BGISEQ-50.
 4. A "Sequencing Reagent Kit" is a kit manufactured, distributed, imported, used, offered
    for sale, or sold by any BGI Entity in Denmark, Germany, Switzerland, or Turkey and
    designed for polynucleotide sequencing on a BGI Sequencer. For purposes of illustration
    only. Sequencing Reagent Kits include (i) the kits set forth in MGI Tech Co. Ltd.'s
    catalog, attached hereto as Exhibit 1,, and (ii) the Universal Reaction Kit for Sequencing
    set forth on page 5 of the BGI Local Laboratory Local Solutions manual, attached as
    Exhibit 2, insofar as such kits are manufactured, distributed, imported, used, offered for
    sale, or sold in Denmark, Germany, Switzerland, or Turkey.
 5. The terms "you," "your," and similar words mean MGI Americas, Inc. and its
      predecessors, successors, subsidiaries, parents, affiliates, and its past or present directors,
      officers, agents, representatives, employees, consultants, attorneys, joint venturers, and
      partners.
 6. The term "electronically stored information" has the broadest scope permissible under
      Rule 34 of the Federal Rules of Civil Procedure.
 7. The word "documents" has the broadest scope permissible under Rule 34 of the Federal
    Rules of Civil Procedure and includes electronically stored information.

                                            Requests


 1.     Documents sufficient to show the sales of BGI Sequencers and Sequencing Reagent
        Kits in Denmark, Germany, Switzerland and Turkey.
 2.     Documents sufficient to show the models of BGI Sequencersand Sequencing Reagent
        Kits offered for sale in Denmark, Germany, Switzerland and Turkey.
 3.     Documents sufficient to identify which BGI Entity is responsible for the manufacture,
        distribution, import, offer for sale and sale of BGI Sequencers and Sequencing
        Reagent Kits in Denmark, Germany, Switzerland and Turkey.
 4.     Documents sufficient to describe the chemical composition (and structure) of each
        component of the Sequencing Reagent Kits, including but not limited to the chemical
        composition and structure of each nucleotide molecule contained in the kit and the
        chemical composition of each solution contained in the kit.
 5.     For each Sequencing Reagent Kit, documents sufficient to show whether the kit
        contains modified nucleotides that comprise a removable 3'-azidomethyl blocking
        group or modified nucleotide triphosphate molecules comprising a 3*-azidomethyl
        group.
 6.     For each model of BGI Sequencer, documents sufficient to show the steps in the
        sequencing technology when modified nucleotides that comprise a removable 3'-
        azidomethyl blocking group or modified nucleotide triphosphate molecules
        comprising a 3'-azidomethyl group are used.
 7.     For each Sequencing Reagent Kit, documents sufficient to show whether the kit
        contains modified nucleotides in which the purine or pyrimidine base is linked to a
        detectable label via a cleavable linker or a non-cleavable linker and the chemical
        composition of the label and the linker.
 8.     For each model of BGI Sequencer, documents sufficient to show the steps in the
        sequencing technology when modified nucleotides in which the purine or pyrimidine
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 112 of 137




       base is linked to a detectable label via a cleavable linker or a non-cleavable linker are
       used.
 9.    For each Sequencing Reagent Kit, documents sufficient to show whether the kit
       contains a solution containing ascorbic acid.
 10.   For each model of BGl Sequencer, documents sufficient to show the steps in the
       sequencing technology when a solution containing ascorbic acid is used and the
       purpose of using such a solution.
 11.   For each Sequencing Reagent Kit, documents sufficient to show whether the kit
       contains a DNA polymerase from Thermococcus sp and the amino acid sequence
       thereof
 12.   For each Sequencing Reagent Kit, documents sufficient to show whether the kit
       contains a solution containing a water-soluble phosphine.
 13.   For each model of BGl Sequencer, documents sufficient to show the steps in the
       sequencing technology when a solution containing a water-soluble phosphine is used
       and the purpose of using such a solution.
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 113 of 137




               EXHIBIT 1
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 114 of 137




                                                                                                                                                Product Catalog
                                                                                                                                                           ~ MGI sequencing reagents &sequencing library construction products
                                                                       Contents
                                                                       Instructions                                                                                                                                               2
                                                                       Sequencing reagent products                                                                                                                                3
                                                                   (        BGISEQ-500 High-throughput Sequencing Set                                                                                                             3
                                                                            MGISEQ-200n High-throughput Sequencing Set                                                                                                            4
                                                                            MGISEQ-2000 High-throughput Rapid Sequencing Set                                                                                                      5
                                                                            MGISEQ-200 High-tliroughput Sequencing Set                                                                                                            5
                                                                            High-throughput Sequencing Set (App-A)                                                                                                                6
                                                                            High-throughput Sequencing Set (TM)                                                                                                                   7
                                                                            High-throughput Sequencing Set (stLFR)                                                                                                                8
                                                                       Sequencing library construction products                                                                                                                   9
                                                                            DNA Sequencing Librar>' Preparation products                                                                                                          9
                                                                            RNA Sequencing Library Preparation products                                                                                                          H
                                                                            Whole Exome Sequencing Library Preparation products                                                                                                  12
                                                                            EpiGen Sequencing Library Preparation products                                                                                                       13
                                                                            Clinical research application Sequencing Library Preparation products                                                                                13
                                                                           Library preparation modules                                                                                                                           14
                                                                   (        Single Cell Whole Genome Amplification products                                                                                                      14
                                                                       More support                                                                                                                                              15
                                                                   Instructions
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 115 of 137




                                                                   Welcome to order MGI sequencing reagent products and sequencing library preparation products. MGI has launched a series of sequencing reagent products with read length
                                                                   from SE50 to PE200 and a variety of sequencing library preparation solutions such as DNA library, exome library, RNA library, methylation sequencing library, clinical
                                                                   research application sequencing Library etc. to satisfy your diverse application needs.
                                                                   This catalog provides you with the following information on the MGI sequencing reagents products and sequencing library preparation solutions:
                                                                          Catalog Number and configuration, including sub-kit's part number and configuration
                                                                          Storage temperature
                                                                   This catalogue is convenient for you:
                                                                          To know in advance the core components of the library preparation solutions and the corresponding storage conditions;
                                                                   "<>•   Quickly review the product name, ordering number and brief information of the library preparation solutions and purchase the required reagents;
                                                                          To search the product name or order number ofthe library preparation solutions, and check or download the product related information, such as the user manual, datasheet,
                                                                          in advance according to the product name or ordering number. For details, please refer to the corresponding support in Support, content;
                                                                          After ordering the product, the core composition of the library preparation set is checked whether the set is completed.
                                                                       Sequencing reagent products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 116 of 137




                                                                       The MGI sequencing reagent set series is mainiy composed of sequencing reagents, flow cell and their accessories.
                                                                       BGlSEQ-500 High-throughput Sequencing Set
                                                                                                                          Part Number
                                                                          Catalog                                                                                                                   Configuratio     Storage
                                                                                           Product Name         Version   of compooeat                    product Dame of component kits
                                                                          Number                                                                                                                           n       temperature
                                                                                                                               kits
                                                                                                                           1000005479    BGISEQ-500RS High-throughput Sequencing Kit (SE50) V3.0    60 Cycles      -25°C--15°C
                                                                                       BGISEQ-500RS High-                  1000005488    BGISEQ-500RS DNB Make Load Reagent Kit                     1 EA           -25°C~-15°C
                                                                        1000002072     throughput Sequencing     V3.D
                                                                                             Set (SE50)
                                                                                                                           1000005486    BGISEQ-500RS Sequencing Flow Cell                          1 EA            O'C-25'C
                                                                                                                           1000005005    Cartridges Cover Plate                                     1 EA               RT
                                                                                                                           1000005482    BGISEQ-500RS High-throughput Sequencing Kit (PESO) V3.0    110 Cycles     -25°C~-15°C
                                                                                       BGISEQ-500RS High-                  1000005488    BGISEQ-500RS DNB Make Load Reagent Kit                     1 EA           -2S"C---1S'C
                                                                        1000005475     throughput Sequencing     V3.0
                                                                                             Set (PESO)                    1000005486    BGISEQ-SOORS Sequencing Flow Cell                          1 EA            0°C-25°C
                                                                                                                           1000005005    Cartridges Cover Plate                                     1 EA               RT
                                                                                                                           1000005485    BGISEQ-SOORS High-throughput Sequencing Kit (PEIOO) V3.0   210 Cycles     -2S*C~-15°C
                                                                                       BGISEQ-500RS High-                  1000005488    BGISEQ-SOORS DNB Make Load Reagent Kit                     1 EA           -25°C~-15r
                                                                        1000005478     throughput Sequencing     V3.0
                                                                                                                           1000005486    BGISEQ-SOORS Sequencing Flow Cell                          I EA            0°C-25°C
                                                                                            Set (PEIOO)
                                                                                                                           1000005005    Cartridges Cover Plate                                     1 EA               RT
                                                                                                                           1000006387    MGIEasy Wash Buffer for Small RNA Sequencing               4.8 mL         -25*0--IS'C
                                                                                       BGISEQ.500RS High-
                                                                                       throughput Sequencing               1000005479    BGISEQ-SOORS High-throughput Sequencing Kit (SE50) V3.0    60 Cycles      -2S'C--15"C
                                                                        1000006137                               V3.0
                                                                                         Set (SE50) (Small                 1000005488    BGISEQ-SOORS DNB Make Load Reagent Kit                     1 EA           -25'C~-I5°C
                                                                                               RNA)
                                                                                                                           1000005486    BGISEQ-SOORS Sequencing Flow Cell                          1 EA            0°C.25°C
                                                                   (   Note: The use manuals of the above sequencing reagents are BGISEQ-500RS High-throughput Sequencing Set User Manual.
                                                                       MGISEQ-2000 High-throughput Sequencing Set
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 117 of 137




                                                                          Catalog                                           Part Number of                                                                                Storage
                                                                                            Product Name          Version                                  product name of component kits               Conflguration
                                                                          Number                                            component kits                                                                              temperature
                                                                                       MGISEQ-2000RS High-                                   MGISEQ-2000RS        High-throughput    Sequencing   Kit
                                                                                                                            1000012533                                                                  60 Cycles       .25°C~.15°C
                                                                        1000012551    throughput Sequencing Set    V3.1                      (SE50') V3.1
                                                                                               (SE50)                       1000008403       MGISEO-2000RS Sequencing Flow Cell V3.0                    1 EA                RT
                                                                                       MGISEQ-2000RS High-                                   MG1SHQ-2000RS        High-throughput    Sequencing Kit
                                                                                                                            1000012534                                                                  110 Cycles      -25r~-i5r
                                                                        1000012552    throughput Sequencing Set    V3.I                      (SEIOO) V3.1
                                                                                              (SB 100)                      1000008403       MG1SEQ-2000RS Sequencing Flow Cell V3.0                    1 EA                RT
                                                                                       MGISEQ-2000RS High-                                   MGISEQ-2000RS High-throughput Sequencing             Kit
                                                                                                                            1000012536                                                                  210 Cycles      •25'C~-I5r
                                                                        1000012554    throughput Sequencing Set    V3.1                      (PEIOO) V3.1
                                                                                              (PEIOO)                       1000008403       MGISEQ-2000RS Sequencing Flow Cell V3.0                    1 EA                RT
                                                                                       MGISEQ-2000RS High-                                   MGISEQ-2000RS High-throughput Sequencing Kit
                                                                                                                            1000012537                                                                  310 Cycles      -25°C--15'C
                                                                        1000012555    throughput Sequencing Set    V3.1                      (PE150) V3.1
                                                                                              (PEI50)                       1000008403       MGISEQ-2000RS Sequencing Flow Cell V3.0                    1 EA                RT
                                                                                                                                             MG1SEQ-2000RS High-throughput Sequencing             Kit
                                                                                                                            1000013853                                                                  410 Cycles      •25"C~-I5"C
                                                                                                                                             (SE400)V3.1
                                                                                       MGISEQ-2000RS High-
                                                                        1000013857    throughput Sequencing Set    V3.1                      MG1SEQ-2000RS High-throughput Sequencing Refill
                                                                                                                            1000013855                                                                  410 Cycles      -25°C^-15°C
                                                                                              (SE400)                                        Kh (SE400) V3.1
                                                                                                                            1000008403       MGISEQ-2000RS Sequencing Flow Cell V3.0                    1 EA                RT
                                                                                                                                             MGISEQ-2000RS High-throughput Sequencing             Kit
                                                                                                                            1000013854                                                                  410 Cycles      •25°C~-I5°C
                                                                                                                                             (PE200) V3.1
                                                                                       MG1SEQ-2000RS High-
                                                                                                                                             MGISEQ-2000RS High-throughput Sequencing Refill
                                                                        1000013858    throughput Sequencing Set    V3.1     1000013856                                                                  410 Cycles      -25°C~-15'C
                                                                                                                                             Kit (PE200) V3.1
                                                                                              (PE200)
                                                                                                                                             MG1SEQ-2000RS High-throughput           Sequencing   Kit
                                                                                                                            1000008403                                                                  1 EA                RT
                                                                                                                                             (SE400) V3.1
                                                                   (                                                        1000006387       MGIEasy Wash Buffer For Small RNA Sequencing               4.8 mL          -25'C--15"C
                                                                                       MGISEQ-2000RS High-
                                                                                                                                             MG1SEQ-2000RS High-throughput Sequencing             Kit
                                                                        1000006138    throughput Sequencing Set    V3.1     1000012533                                                                  60 Cycles       -25r~-15'C
                                                                                                                                             (SE50) V3.1
                                                                                         (SE50) (Small RNA)
                                                                                                                            1000008403       MGISEQ-2000RS Sequencing Flow Cell V3.0                    I EA                RT
                                                                       Note: The use manuals of the above sequencing reagents are MGISEQ-2000RS High-throughput Sequencing Set User Manual.
                                                                       MGISEQ-2000 High-throughput Rapid Sequencing Set
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 118 of 137




                                                                          Catalog                                            Part Number of                                                                           Storage
                                                                                            Product Name           Version                                product name of component kits            Configuration
                                                                          Number                                             component kits                                                                         temperature
                                                                                       MGISEQ-2000RS High-                                    MGISEQ-2000RS High-throughput Rapid Sequencing
                                                                                                                             1000013151                                                             210 Cycles      •25*C~.15"C
                                                                                         throughput Rapid                                     Kit (PCS PEIOO) Vl.O
                                                                        1000013155                                  Vl.O
                                                                                        Sequencing Set (FCS
                                                                                                                             1000011720       MG1SEQ-2000RS Rapid Sequencing Flow Cell (FCS)        1 EA                RT
                                                                                               PEIOO)
                                                                                       MGISEQ-2000RS High-                                    MG1SEQ-2000RS High-throughput Rapid Sequencing
                                                                                                                             1000013152                                                             310 Cycles      -25°C~.15r
                                                                                         throughput Rapid                                     Kit (FCS PE150) Vl.O
                                                                        10000I17I8                                  Vl.O
                                                                   <                    Sequencing Set (FCS
                                                                                               PEI50)
                                                                                                                             1000011720       MGISEQ-2000RS Rapid Sequencing Flow Cell (FCS)        lEA                 RT
                                                                       Note: The use manuals of the above sequencing reagents are MGISEQ-2000RS High-throughput Rapid Sequencing Set User Manual,
                                                                       MGlSEQ-200 High-throughput Sequencing Set
                                                                           Catalog                                           Part Number of                                                                           Storage
                                                                                             Product Name          Version                                product name of component kits            Conflguration
                                                                          Number                                             component kits                                                                         temperature
                                                                                         MGISEQ-200RS High-                  1000005230       MGISEQ-200RS High-throughput Sequencing Kh (SE50)     60 Cycles       -25'C---15'C
                                                                        1000004635     throughput Sequencing Set   V3.0
                                                                                                (SE50)                       1000003794       MGISEQ-200RS Sequencing Flow Cell                     1 EA                RT
                                                                                         MGISEQ-200RS High-                  1000005232       MGISEQ-200RS High-throughput Sequencing Kit (SEIOO)   110 Cycles      -25'C--15°C
                                                                        1000005227     throughput Sequencing Set   V3.0
                                                                                               (SEIOO)
                                                                                                                             1000003794       MGISEQ-200RS Sequencing Flow Cell                     1 EA                RT
                                                                                         MGISEQ-200RS High-                  1000003795       MGISEQ-200RS High-throughput Sequencing Kit (PE50)    110 Cycles      -25*C~-15'C
                                                                        1000005228     throughput Sequencing Set   V3.0
                                                                   (                            (PESO)
                                                                                                                             1000003794       MGISEO-200RS Sequencing Flow Cell                     1 EA                RT
                                                                                         MGISEQ-200RS High-                  1000005233       MGISEQ-200RS High-throughput Sequencing Kit (PEIOO)   210 Cycles      -25°C^-15'C
                                                                        1000005229     throughput Sequencing Set   V3.0
                                                                                               (PEIOO)                       1000003794       MGISEQ-200RS Sequencing Flow Cell                     1 EA                RT
                                                                       Note: The use manuals of the above sequencing reagents are MGISEQ-200RS High-throughput Sequencing Set User Manual.
                                                                       Higb-tbroughput Sequencing Set (App-A)
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 119 of 137




                                                                                                                       Part Number
                                                                          Catalog                                                                                                                                   Storage
                                                                                         Product Name        Version   of componeot                    product name of compooeot kits             Configuration
                                                                          Number                                                                                                                                  temperature
                                                                                                                           kits
                                                                                                                       1000005485     BGISEQ-500RS High-throughput Sequencing Kit (PEIOO) V3.0    210 Cycles      -25°C--15°C
                                                                                        BGISEQ-500RS                   1000005488     BGISEQ-500RS DNB Make Load Reagent Kit                      1 EA            -25'C--15°C
                                                                                        High-Throughput
                                                                        1000004562                            VI .0    1000005486     BGISEQ-500RS Sequencing Flow Cell                           1 EA             0*C-25*C
                                                                                      Sequencing Set (App-
                                                                                          A) (PEIOO)                   1000004156     High-Throughput Pair-End Sequencing Primer Kit (App-A)      1 EA            -25'C--15°C
                                                                                                                       1000005005     Cartridges Cover Plate                                      1 EA                RT
                                                                                       MGISEQ.2000RS                   1000012291     High-Throughput Single-End Sequencing Primer Kit (App-A)    IKit            -25'C~-15°C
                                                                                        High-Throughput
                                                                        1000014049                            Vl.O     1000012533     MGISEO-2000RS Hieh-throuehput Sequencing Kit (SE50) V3.1    60 Cycles       .25'C~.15*C
                                                                                      Sequencing Set (App-
                                                                                           A) (SE50)                   1000008403     MGISEQ-2000RS Sequencing Flow Cell V3.0                     1 EA                RT
                                                                                       MG1SEQ-2000RS                   1000012536     MGISEO-2000RS High-throughput Sequencing Kit (PEIOO) V3.1   210 Cycles      .25°C~-I5'C
                                                                                        High-Throughput
                                                                        1000005662                            Vl.O     1000008403     MG1SEQ-2000RS Sequencing Flow Cell V3.0                     1 EA                RT
                                                                                      Sequencing Set (App-
                                                                                          A) (PEIOO)                   1000004156     High-Throughput Pair-End Sequencing Primer Kit (App-A)      1 EA            .25X:~-15°C
                                                                                       MGISEQ-2000RS                   1000004156     High-Throughput Pair-End Sequencing Primer Kit (App-A)      1 EA            -25°C~-15°C
                                                                                        High-Throughput
                                                                        1000014051                            Vl.O     1000012537     MGISEO-2000RS Hieh-throughput Sequencing Kit (PE150) V3.1   310 Cycles      -25°C~-15°C
                                                                                      Sequencing Set (App-
                                                                                         A) (PE150)                    1000008403     MG1SEQ-2000RS Sequencing Flow Cell V3.0                     1 EA                RT
                                                                                        MGISEQ-200RS                   1000012291     High-Throughput Single-End Sequencing Primer Kit (App-A)    1 Kit           -25°C~-15°C
                                                                                        High-Throughput
                                                                        1000014052                            Vl.O     1000005230     MG1SEQ-200RS High-throughput Sequencing Kit (SE50)          60 Cycles       -25'C~-I5°C
                                                                                      Sequencing Set (App-
                                                                                           A) (SE50)                   1000003794     MGISEQ-200RS Sequencing Flow Cell                           1 EA                RT
                                                                                       MGISEQ-200RS                    1000004156     High-Throughput Pair-End Sequencing Primer Kit (App-A)      1 EA            .25°C--15"C
                                                                                       High-Throughput
                                                                        1000014054                            Vl.O     1000005233     MGISEQ-200RS High-throughput Sequencing Kit (PEIOO)         210 Cycles      -25r^.i5r
                                                                                     Sequencing Set (App-
                                                                                          A) (PEIOO)                   1000003794     MGISEQ-200RS Sequencing Flow Cell                           1 EA                RT
                                                                   (   Note: The use manuals of the above sequencing reagents are High-throughput Sequencing Set (APP) User Manual.
                                                                   High-throughput Sequencing Set (TM)
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 120 of 137




                                                                                                                    Part Number
                                                                       Catalog                                                                                                                 Conflguratio     Storage
                                                                                      Product Name        Version   of compoaent                    product name of component tuts
                                                                      Number                                                                                                                           n      temperature
                                                                                                                        kits
                                                                                                                    1000005479     BGISEQ-500RS High-throughput Sequencing Kit (SE50) V3.0     60 Cycles      -25°C^-15°C
                                                                                  MGISEQ-500RS High-                1000005488     BG1SEQ-500RS DNB Make Load Reagent Kit                      1 EA           -25'C~-15r
                                                                    1000013822    throughput Sequencing    Vl.O     1000005486     BGISEQ-500RS Sequencing Flow Cell                           1 EA            0*C-25'C
                                                                                     Set (TM) (SE50)
                                                                                                                    1000005005     Cartridges Cover Plate                                      1 EA               RT
                                                                                                                    1000013816     High-Throughput Sequencing Primer Kh ^                      1 Kit          -25'C~-15r
                                                                                                                    1000005485     BGISEQ-500RS High-throughput Sequencing Kh (PEIOO) V3.0     210 Cycles     •25'C~-\5'C
                                                                                                                    1000005488     BGISEQ-500RS DNB Make Load Reagent Kit                      1 EA           -25°C~-15'C
                                                                                  MGISEQ-500RS High-
                                                                    1000013823    throughput Sequencing    Vl.O     1000005486     BGISEQ-500RS Sequencing Flow Cell                           1 EA            or-25r
                                                                                    Set (TM) (PEIOO)                1000005005     Cartridges Cover Plate                                      1 EA               RT
                                                                                                                    1000013816     High-Throughput Sequencing Primer Kit ™                     1 Kit          •25'C~-15'C
                                                                                    MGISEQ-2000RS                   1000012533     MGISEQ-2000RS High-throughput Sequencing Kit (SE50) V3.1    60 Cycles      -25°C--15"C
                                                                                     High-throughput
                                                                    1000013819                             Vl.O     1000008403     MGISEQ-2000RS Sequencing Flow Cell V3.0                     1 EA               RT
                                                                                   Sequencing Set (TM)
                                                                                         (SE50)                     1000013816     High-Throughput Sequencing Primer Kit ™                     1 Kit          -25°C~-15°C
                                                                                    MG1SEQ-2000RS                   1000012536     MGISEQ-2000RS High-throughput Sequencing Kit (PEIOO) V3.1   210 Cycles     -25'C^-15X:
                                                                                     High-throughput
                                                                    1000013820                             Vl.O     1000008403     MGISEQ-2000RS Sequencing Flow Cell V3.0                     1 EA               RT
                                                                                   Sequencing Set (TM)
                                                                                         (PEIOO)                    1000013816     High-Throughput Sequencing Primer Kit ™                     1 Kit          -25'C~-15°C
                                                                                    MGISEQ-2000RS                   1000012537     MGISEQ-2000RS High-throughput Sequencing Kh (PE150) V3.1    310 Cycles     -25°C~-i5°C
                                                                                     High-throughput
                                                                    1000013821                             Vl.O     1000008403     MG1SEQ-2000RS Sequencing Flow Cell V3.0                     1 EA               RT
                                                                                   Sequencing Set (TM)
                                                                                         {PE150)                    1000013816     High-Throughput Sequencing Primer Kh ™                      1 Kit          -25'C~-15'C
                                                                                  MGISEQ-200RS High-                1000005230     MGISEQ-200RS High-throughput Sequencing Kit (SE50)          60 Cycles      -25°C~-I5°C
                                                                    1000013817    throughput Sequencing    Vl.O     1000003794     MGISEQ-200RS Sequencing Flow Cell                           1 EA               RT
                                                                                     Set (TM) (SE50)                1000013816     High-Throughput Sequencing Primer Kit ™                     IKit           -25°C~-i5*C
                                                                                  MGISEQ-200RS High-                1000005233     MGISEQ-200RS High-throughput Sequencing Kit (PEIOO)         210 Cycles     -25'C--15'C
                                                                    1000013818    throughput Sequencing    Vl.O     1000003794     MGISEQ-200RS Sequencing Flow Cell                           1 EA               RT
                                                                                     Set(TM) (PEIOO)                1000013816     High-Throughput Sequencing Primer Kit ™                     1 Kit          -25r~-15'C
                                                                   Note: The use manuals of the above sequencing reagents are High-throughput Sequencing Set (TM) User Manual.
                                                                       High-throughput Sequencing Set (stLFR)
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 121 of 137




                                                                                                                         Part Number
                                                                          Catalog                                                                                                              Conflguratio     Storage
                                                                                          Product Name         Versioa   of component                  product name of component kits
                                                                          Number                                                                                                                       D      temperature
                                                                                                                             kits
                                                                                                                                        BGISEQ-500RS High-throughput Sequencing Kit (stLFR)
                                                                                                                         1000011542                                                            242 Cycles     -25"C--15'C
                                                                                                                                         (PEIOO)
                                                                                      BGISEQ-500RS High-
                                                                        1000011543    throughput Sequencing     Vl.O     1000012531     BGISEQ.500RS DNB Make Load Reagent Kit CstLFR)         1 Kit          -25°C~-15°C
                                                                                       Set (StLFR) (PE100)               1000005486     BGISEQ-500RS Sequencing Flow Cell                      1 EA            0"C-25'C
                                                                                                                         1000005005     Cartridges Cover Plate                                 lEA                RT
                                                                   (                    MGISEQ-2000RS
                                                                                                                         1000011546
                                                                                                                                        MGISEQ-2000RS High-throughput Sequencing Kit (stLFR)
                                                                                                                                                                                               242 Cycles     -25°C~-15r
                                                                                         High-throughput                                 (PEIOO)
                                                                        1000011545                              Vl.O
                                                                                      Sequencing Set (stLFR)
                                                                                             (PEIOO)
                                                                                                                         1000008403     MGISEQ-2000RS Sequencing Flow Cell V3.0                1 EA               RT
                                                                       Note: The use manuals of the above sequencing reagents are:
                                                                       BGISEQ-500RS High-throughput Sequencing Set (stLFR) User Manual
                                                                       MGISEQ-2000RS High-throughput Sequencing Set (slLFR) User Manual
                                                                   c
                                                                       Sequencing library construction products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 122 of 137




                                                                       The MGI sequencing librar>' preparation solutions are mainly composed of four parts: a core library construction reagent, adaptors, purification beads and circularization
                                                                       reagent. In order to ensure the best results of library preparation, it is recommended that you purchase the complete MGI sequencing library preparation solution series directly.
                                                                       Due to the different storage and transport temperatures that are required for different reagent components, sequencing Iibrar>' preparation reagents may be divided into multiple
                                                                       sub-kits.
                                                                       DNA Sequencing Library Preparation products
                                                                   (      Catalog                            Conflgu              Part Number of
                                                                                         Product Name                  Version                      product name of component kits                        Conflguration     Storage temperature
                                                                          Number                              ration              component kits
                                                                                                                                    1000005248      MGIEasy Universal DNA Library Prep Kit Vl.O              16 RXN             -25°C---15°C
                                                                                                                                    1000005284      MGIEasy DNA Adapters-16(Tubes) Kit Vl.O                16 X I RXN           -25°C~-15®C
                                                                                       MGIEasy Universal
                                                                        1000006985                           16RXN       Vl.O
                                                                                      DNA Library Prep Set                          1000005278      MGIEasy DNA Clean Beads                                   8mL                 2=C-8X
                                                                                                                                    1000005260      MGIEasy Circularization Module V2.0                      16 RXN             -25°C--15°C
                                                                                                                                    1000005250      MGIEasy Universal DNA Library Prep Kit Vl.O              96 RXN             -25®C~-15''C
                                                                                                                                    1000005282      MGIEasy DNA Adapters-96(Plate) Kit Vl.O                96x1 RXN             -25°C--15®C
                                                                                       MGIEasy Universal
                                                                        1000006986                           96RXN       Vl.O
                                                                                      DNA Library Prep Set                          1000005279      MGIEasy DNA Clean Beads                                   50 mL               2'C-8T
                                                                                                                                    1000005260      MGIEasy Circularization Module V2.0                      16 RXN             -25°C--15°C
                                                                                                                                    1000005254      MGIEasy FS DNA Library Prep Kit Vl.O                     16 RXN             -25°C--15''C
                                                                                       MGIEasy FS DNA                               1000005284      MGIEasy DNA Adapters-16(Tubes) Kit Vl.O                16x 1 RXN            -25''C---15°C
                                                                        1000006987                           16RXN       V2.0
                                                                                        Library Prep Set                            1000005278      MGIEasy DNA Clean Beads                                   8 mL                2°C-8=C
                                                                                                                                    1000005260      MGIEasy Circularization Module V2.0                      16 RXN             -25°C--15°C
                                                                                                                                    1000005256      MGIEasy FS DNA Library Prep Kit Vl.O                     96 RXN             -25°C---15°C
                                                                                                                                                    MGIEasy DNA Adapters-96(PIate) Kit Vl.O                96x1 RXN
                                                                   (    1000006988
                                                                                       MGIEasy FS DNA
                                                                                        Library Prep Set
                                                                                                             96RXN       V2.0
                                                                                                                                    1000005282
                                                                                                                                    1000005279      MGIEasy DNA Clean Beads                                   50 mL
                                                                                                                                                                                                                                -25''C~-15°C
                                                                                                                                                                                                                                  2=C-8°C
                                                                                                                                    1000005260      MGIEasy Circularization Module V2.0                      16 RXN             -25°C--15°C
                                                                                                                                    1000013456      MGIEasy PCR-Free DNA Library Prep Kit Vl.O               16 RXN             -25°C~-15°C
                                                                                       MGIEasy PCR-Free
                                                                        1000013452                           16RXN      Vl.O        1000013460      MGIEasy PF Adapters-16 (Tubes) Kit Vl.O                16x I RXN            -25''C---15®C
                                                                                      DNA Library Prep Set
                                                                                                                                    1000005278      MGIEasy DNA Clean Beads                                   8 mL                2°C-8®C
                                                                                                                                    1000013457      MGIEasy PCR-Free DNA Library Prep Kit Vl.O               96 RXN             -25'C--15"C
                                                                                       MGIEasy PCR-Free
                                                                        1000013453                           96RXN      Vl.O        1000013461      MGIEasy PF Adapters-96 (Plate) Kit Vl.O                96 x 1 RXN           -25®C--15'C
                                                                                      DNA Library Prep Set
                                                                                                                                    1000005279      MGIEasv DNA Clean Beads                                   50 mL               2°C-8°C
                                                                                     MGIEasy FS PCR-                       1000013458   MGIEasy FS PCR-Free DNA Library Frep Kit V1.0     16RXN         -25°C--15°C
                                                                                     Free DNA Library
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 123 of 137




                                                                       1000013454                          16RXN    Vl.O   1000013460   MGIEasy PF Adapters-16 (Tubes) Kit Vl.O          16x1 RXN       -25®C~-15'C
                                                                                          Prep Set                         1000005278   MGIEasy DNA Clean Beads                            8 mL             2=C-8=C
                                                                                     MGIEasy FS PCR-                       1000013459   MGIEasy FS PCR-Free DNA Librarv' Frep Kit Vl.O    96 RXN        -25'C--15''C
                                                                       1000013455    Free DNA Library      96RXN    Vl.O   1000013461   MGIEasy PF Adapters-96 (Plate) Kit Vl.O          96x1 RXN       -25°C~-15°C
                                                                                          Frep Set                         1000005279   MGIEasy DNA Clean Beads                           50 mL             2°C-8°C
                                                                                                                                                                                                    Boxl:    -25°C--15''C
                                                                                     MGIEasy Cell-free                     1000003988   MGIEasy Cell-free DNA Library Prep Kit Vl.O       48 RXN
                                                                       1000007037                          48 RXN   Vl.O                                                                               Box 2: 2=C-8'C
                                                                                    DNA Library Prep Set
                                                                                                                           1000005258   MGIEasy Rapid Circularization Module Vl.O         16 RXN        -25''C--15X
                                                                                                                                                                                                    Boxl: -25''C--15°C:
                                                                                     MGIEasy Cell-free                     1000012700   MGIEasy Cell-free DNA Library Prep Kit Vl.O       96 RXN    Box2: -25®C--15°C:
                                                                   (   1000012701
                                                                                    DNA Library Prep Set
                                                                                                           96RXN    Vl.O
                                                                                                                                                                                                      Box3: 2T~8°C
                                                                                                                           1000005258   MGIEasy Rapid Circularization Module Vl.O         16RXN         -25°C~-15°C
                                                                                       MGIEasy RAD
                                                                       1000005242                          64 RXN   Vl.O   1000005242   MGIEasy RAD Library Prep Kit                      64 RXN        .25X~-15°C
                                                                                      Librarv Prep Kit
                                                                                      MGIEasy stLFR                                                                                                 Boxl:    -25°C~-15°C
                                                                       1000005622                          16 RXN   Vl.O   1000005622   MGIEasy stLFR Library Prep Kit                    16 RXN
                                                                                      Library Prep Kit                                                                                                 80x2: 2=C-8X
                                                                   c
                                                                       RNA Sequencing Library Preparation products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 124 of 137




                                                                          Catalog                          Configu   Versi   Part Number of
                                                                                      Product Name                                            product name of component kits                  Configuration   Storage temperature
                                                                          Number                           ration     on     component kits
                                                                                                                              1000005274      MGIEasy RNA Library Prep Kit V3.0                  16RXN           •25°C~-15X
                                                                                      MGIEasy RNA                             1000005284      MGIEasy DNA Adapters-16(Tubes) Kit VI.0          16x1 RXN          -25®C~-15°C
                                                                        1000006383                         16RXN     V3.0
                                                                                      Library Prep Set                        1000005278      MGIEasy DNA Clean Beads                             8 inL            2'C-8X
                                                                                                                              1000005260      MGIEasy Circularizalion Module V2.0                16 RXN          •25''C~-15°C
                                                                                                                              1000005276      MGIEasy RNA Library Prep Kit V3,0                 96 RXN           -25''C~-15=C
                                                                   <                                                          1000005282      MGIEasy DNA Adapters-96(Plate) Kit V 1.0
                                                                                                                                                                                               96 X 1 RXN
                                                                                                                                                                                                                 -25°C-.15°C
                                                                                      MGIEasy RNA
                                                                        1000006384                         96RXN     V3.0                                                                        50inL
                                                                                      Library Prep Set                        1000005279      MGIEasy DNA Clean Beads                                               2°C-8°C
                                                                                                                                                                                                 16RXN
                                                                                                                              1000005260      MGIEasy Circularizalion Module V2.0                                •25°C~-15''C
                                                                                                                              1000005270      MGIEasy RNA Directional Library Prep Kit V2.0      16 RXN          .2S°C~.\5°C
                                                                                      MGIEasy RNA                                                                                              16x 1 RXN
                                                                                                                              1000005284      MGIEasy DNA Adapters-16(Tubes) Kit VI.0                            -25T--15°C
                                                                        1000006385   Directional Library   I6RXN     V2.0
                                                                                          Prep Set                                                                                                8 mL
                                                                                                                              1000005278      MGIEasy DNA Clean Beads                                               2°C-i'C
                                                                                                                              1000005260      MGIEasy Circularization Module V2.0                16 RXN          •25°C~-\5°C
                                                                                                                              1000005272      MGIEasy RNA Direciional Library Prep Kit V2.0     96 RXN           .25°C-.15''C
                                                                                      MGIEasy RNA                             1000005282      MGIEasy DNA Adapters-96(Plate) Kit V 1.0         96 X 1 RXN        -25°C--15°C
                                                                        1000006386   Directional Library   96RXN     V2.0
                                                                                          Prep Set                            1000005279      MGIEasy DNA Clean Beads                            50 mL              2=C-8°C
                                                                                                                              1000005260      MGIEasy Circularization Module V2.0                16RXN           •25''C~-15°C
                                                                                      MGIEasy rRNA
                                                                        1000005953                         32RXN     VI.1     1000005953      MGIEasy rRNA Depletion Kit VI.1                   32 RXN           -25°C--I5°C
                                                                                       Depletion Kit
                                                                   (                  MGIEasy Small
                                                                                                                                                                                                              Boxl: •25T--15°C
                                                                        1000005269   RNA Library Prep      24RXN     V2.0     1000005269      MGIEasy Small RNA Library Prep Kit V2.0           24 RXN
                                                                                                                                                                                                                Box 2; 2°C-8°C
                                                                                            Kit
                                                                       Whole Exome Sequencing Library Preparation products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 125 of 137




                                                                                                                              Part Number
                                                                          Catalog                           CoDfigu   Versi                                                                          Conilgu
                                                                                        Product Name                          of component   product name of component kits                                    Storage temperature
                                                                          Number                            ration     on                                                                            ration
                                                                                                                                  kits
                                                                                      MGIEasy Exome                           1000007740     MGIEasy Exome Capture V4 Probe Kit Vl.O                 16RXN               -80=C
                                                                        1000007745    Capture V4 Probe      I6RXN     Vl.O                                                                                     Box I:    -25°C--15°C
                                                                                      Set                                     1000007742     MGIEasy Exome Capture Hybridization and Wash Kit Vl.O   16RXN
                                                                                                                                                                                                                   Box 2:    RT
                                                                                      MGIEasy Exome                           1000007741     MGIEasy Exome Capture V5 Probe Kit Vl.O                 16RXN               .80=C
                                                                        1000007746    Capture V5 Probe      16 RXN    Vl.O                                                                                     Boxl: -25°C--15'C
                                                                                      Set                                     1000007742     MGIEasy Exome Capture Hybridization and Wash Kit Vl.O   16RXN
                                                                                                                                                                                                                   Box 2:    RT
                                                                                                                              1000005254     MGIEasy FS DNA Librar)- Prep Kit VI .0                  16RXN        •25T~-15°C
                                                                                                                                                                                                      16x1
                                                                                                                              1000005284     MGIEasy DNA Adapters-16(Tubes) Kit Vl.O                              -25''C-.15°C
                                                                                                                                                                                                      RXN
                                                                                       MGIEasy Exome
                                                                         1000009658                         16RXN     Vl.O                                                                            8 mL
                                                                                      FS Library Prep Set                     1000005278     MGIEasy DNA Clean Beads                                                    2°C-8T
                                                                                                                              1000005260     MGIEasy Circularization Module V2-0                     16 RXN       -25°C~-15''C
                                                                                                                              1000007743     MGIEasy Exome Capture Accessory Kit Vl.O                16 RXN       -25°C--15''C
                                                                                                                              1000005248     MGIEasy Universal DNA Library Prep Kit VI,0             16 RXN       •25°C~-15®C
                                                                                                                                                                                                      16x1
                                                                                       MGIEasy Exome                          1000005284     MGIEasy DNA Adapters-16(Tubes) Kit Vl.O                              •25°C--15''C
                                                                                                                                                                                                      RXN
                                                                         1000009657    Universal Library    16 RXN    Vl.O
                                                                                                                              1000005278     MGIEasy DNA Clean Beads                                  8mL               2°C-8°C
                                                                                           Prep Set
                                                                                                                              1000005260     MGIEasy Circularization Module V2.0                     16RXN        -25°C--15X
                                                                                                                              1000007743     MGIEasy Exome Capture Accessory Kit V1,0                16RXN        -25®C-.15T
                                                                   1
                                                                   EpiGen Sequencing Library Preparation products
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 126 of 137




                                                                                                                             Part Number
                                                                      Catalog                            Conilgu    Versi                                                                            Conflgurati
                                                                                    Product Name                             of compoaent      product aame of componeot kits                                      Storage temperature
                                                                      Number                             ration      on                                                                                  on
                                                                                                                                 kits
                                                                                   MGIEasy Whole
                                                                                   Genome Bisulfite                                            MGIEasy Whole Genome Bisulfite Sequencing Library
                                                                     1000005251                          16RXN      Vl.O     1000005251                                                                16 RXN         -25°C~-15''C
                                                                                  Sequencing Library                                           Prep Kit
                                                                                       Prep Kit
                                                                   Clinical research application Sequencing Library Preparation products
                                                                      Catalog                             Configu    Vcrsi    Part Number of                                                         Conflgurati
                                                                                    Product Name                                                  product name of component kits                                   Storage temperature
                                                                      Number                               ration     00      component kits                                                             on
                                                                                  MGICare Detection
                                                                                   Kit for Single Cell                                                                                                             Boxl: .25®C--.15°C
                                                                                                                                                  MGICare Detection Kit for Single Cell Chromosome
                                                                     1000005291    Chromosome Copy        48 RXN     Vl.O       1000005291                                                            48 RXN       Box 2: -25''C~-15°C
                                                                                                                                                  Copy Number Variation Test
                                                                                   Number Variation                                                                                                                  Box3i 2®C-8°C
                                                                                          Test
                                                                                  MGICare Detection
                                                                                                                                                                                                                   Boxl! -25''C--15°C
                                                                                  Kit for Chromosome                                              MGICare Detection Kit for Chromosome Copy
                                                                     1000005290                           96 RXN     Vl.O       1000005290                                                            96 RXN       Box2: -25°C--15T
                                                                                     Copy Number                                                  Number Variation Test
                                                                                                                                                                                                                     Box 3: 2°C.8°C
                                                                                     Variation Test
                                                                                  MGICare BRCAl/2                                                                                                                  Boxl: .25''C--15°C
                                                                                                                                                  MGICare BRCAl/2 Sequencing Library Preparation
                                                                     1000009522   Sequencing Library      96 RXN     Vl.O       1000009522                                                            96 RXN       Box 2; -25°C~-15T
                                                                                                                                                  Kit
                                                                                    Preparation Kit                                                                                                                  Box 3: 2X-8°C
                                                                       Library preparation modules
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 127 of 137




                                                                                                                                          Part Number
                                                                          Catalog
                                                                                          Product Name          ConflguratioD   Version   of component   product name of component kits             Configuration   Storage temperature
                                                                          Number
                                                                                                                                              kits
                                                                                         MGIEasy DNA
                                                                         1000005282                               96 RXN         Vl.O     1000005282     MGIEasy DNA Adapters-96 (Plate) Kit         96 X I RXN        •25®C~-15°C
                                                                                      Adapters-96 (Plate) Kit
                                                                                       MGIEasy DNA Clean
                                                                         1000005279                                50 mL         VI,0     1000005279     MGIEasy DNA Clean Beads                       50 mL             2°C-8°C
                                                                                              Beads
                                                                   (                   MGIEasy Universal
                                                                                                                                                         MGIEasy Universal Library Conversion Kit
                                                                         1000004155   Library Conversion Kit       16RXN         Vl.O     1000004155                                                   16 RXN          -25°C--15°C
                                                                                                                                                         (App-A)
                                                                                             (App-A)
                                                                                                                                          1000005260     MGIEasy Circularization Module V2.0           16 RXN          -25°C--15°C
                                                                                            MGIEasy
                                                                         1000005259                                16RXN         V2.0
                                                                                        Circularization Kit
                                                                                                                                          1000007325     MGIEasy DNA Clean Beads                       3.2 mL            2°C-8°C
                                                                       Single Cell Whole Genome Amplification products
                                                                                                                                          Part Number
                                                                          Catalog
                                                                                          Product Name          Conflguration   Version   of component   product name of component kits             Configuration   Storage temperature
                                                                          Number
                                                                                                                                               kits
                                                                                       MGIEasy Single Cell
                                                                                                                                                         MGIEasy Single Cell Whole Genome
                                                                        1000007744        Whole Genome             24 RXN         Vl.O     1000007744                                                 24 RXN          -25°C~-15''C
                                                                                                                                                         Amplification Kit
                                                                                        Amplification Kit
                                                                                      MGIEasy Mitochondrial
                                                                                                                                                         MGIEasy Mitochondrial Whole Genome
                                                                        1000007950       Whole Genome              16 RXN         Vl.O     1000007950                                                  16 RXN         -25°C~-15°C
                                                                                                                                                         Amplification Kit
                                                                                        Amplification Kit
                                                                       More support
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 128 of 137




                                                                       User Manual
                                                                       For User Manual, please visit https://en.mgitech,cn/download/do\vnload
                                                                       And then,
                                                                       Stepl, type "Product Catalog" in the search field to view or download, and then search your Product Name or Part Number in the Product Catalog.
                                                                       Step2, type your Product Name or Part Number in the search field to view or download:
                                                                       •   User Manual
                                                                   (   •   Datasheet
                                                                       Data Sheet
                                                                       For User Manual, please visit https://en.mgitech.cn/download/download
                                                                       And then,
                                                                       Stepl, type "Product Catalog" in the search field to view or download, and then search your Product Name in the Product Catalog.
                                                                       Step2, type your Product Name in the search field to view or download Data Sheet.
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 129 of 137




               EXHIBIT 2
      Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 130 of 137


 -




•ll




      BGI Local Laboratory Solutions
      Your Partner in=Reproductive Genornics
Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 131 of 137




  Introduction
  BGI. is changing diagn©stfcs by providing
  fast, affordable and comprehensive    -
  genetic knowledge.
  Genetic disease raises many questions.
  We're empowering healthcare providers
  with the :information they need to answer ".
  these questions, in order to both prevent
  disease and better guide patient treatment
  decisions.

  With more than 5 years' experience in
  diagnostic testing and screening, and a     .~
  worldwide network of o ces and
  laboratories, BGI acts as one of the world's
  mosttrieo and trusted dinicai genomics
  partners.




                                                              t
   Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 132 of 137
                               fy



Our Technology
BGISEO-500 is an industry leading high-tliroughpul sequencing solution, powered by combinatorial
Probe-Anchor Synthesis (cPAS) and improved DNA Nanobails (DNB) technology. The cPAS
chemistry works by incorporating a fluorescent probe to a DNA anchor on the DNB. followed by
high-resolution digital imaging. This combination of linear amplification and DNB technology
reduces the error rate while enhancing the signal. In addition, the size of the DNB is controlled in
such a way thai only one DNB is bound per active site. This patterned array technology not only
provides sequencing accuracy, but it also Increases the chip utilization and sample density.




Fig. 1 - BGISEQ-500 DNA Njinobfjll ForniriUori
  Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 133 of 137




A Trusted Local Solution for Non-invasive
Prenatal Testing
Non-Invasive prenatal testing (NIPT) has been proven superior to traditional screening
methods for detecting common fetal aneuploidies. By reducing false positive rates, NIPT
helps limit invasive procedures—and therefore, the risk of miscarriage—when used as a
primary screen.

BGI has many years experience providing the NIFTY® Test to partners across the world,
and has processed more than 2 million samples to date. As a trusted NIPT provider, w/e are
proud to offer the next step in the evolution of NIPT testing by offering a local laboratory
solution powered by our own proprietary sequencing platform, the BGISEQ-500.




One Comprehensive Workflow
The NIFTY'^ Local Lab Solution is an automated and validated workflow including CE-IVD-marked
sample preparation and assay software. The solution provides results for up to 96 samples In under
3 days. From sample prep to sequencing to analysis, the NIFTy® Local Lab Solution streamlines
your process as one comprehensive workflow.




           m.'   -M>-4eK»




                            SP-100                                     DL-500
                    16 samples/run                                  1/2 chip/run-;




        SAMPLE PREPARATION                                     SAMPLE LOADING
  Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 134 of 137




Reagent Solutions
BGI produces speciolly designed kits for fuii preparation of samples. Kits are CE IVD certified. By
producing kits itself, rather than relying on external suppliers, BGI can ensure quality and control
costs, passing on savings to our customers.




                                                                  C€
                                                                  iiVDl




                                                                               Detection Kit for
                                         Universal Reaction Kit
 Nucleic Acid Extraction Kit                                              Noninvasive Fetal Trisomy
                                              for Sequencing
                                                                              (T21, T18,T13) Test




                 BGISEQ-500                                               BGl-HALOS
              48-192 samples/run ;                                3.5 hours/96 samples




              SEQUENCING
  Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 135 of 137




Join Our Network
Will) 12 existing Local Laboratories already established across the world, we are highly
experienced and well equipped to bring our local lab solution to empower your business, wherever
you are

in addition to on-site training and ongoing support, we offer webinars and courses at various global
locations. We're here with ail the resources you need to accelerate progress.
Together, we can empower informed reproductive choices and improve the future of genetic
disease detection.




                                                                                                     .Jsp»n
                                      MA. USA

                                                                                               Keng.CWn»




                                                                                                      AuslrM




Workflow for Establishing NIFTY® Local Lab Solution

 1. Preparation                                 2. On-site Training          3. Technical Support
 - Laboratory destgn                            - Sit-? insjccuon            - Irrega'ar Software Uprade
•- Environmental test                           - Reagent periormance rest   - Application suppoiT
 - Equiprrent and consumables-                  - Tra'n'ng runs              -,Field;sefVic6          ;•
 list provided   "                              - Parallel test              -fqa'
 - Insxaiiation of BGISEQ-500                   - CerfHcallon                - Right cnecK
 System
. - Reagent and pre-tested
  plasma preparation
 -Technicians                   •.<
  Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 136 of 137




Contact Us
Speak to your local BG! sales representative to learn more.

Email: info@bgHnternational.com

Or visit www.bgi/com/global/ for more information.
    Case 3:19-mc-80215-WHO Document 1 Filed 09/06/19 Page 137 of 137




The NIFTY- Locnl Lnb Solution Is nn in vlua ci;ngno5tlc les*
inteticlPflfof use as n sequencing-tkisef) •>r.ioening "ds*foi tne
detection of fatal sneuploldies from mntern.il perlphoial whole
blood snmples in pregnant women of citleast 10 weeks gestation.
Tho lest pjovides informationregard       aneuploidy iU'Jtus foi
chiomor.omes 21,18,13. X, end Y. Tnls ptoduct must NOT oc used
as the sole basis for diagnosis or other pr&gndncy rn>magement
decisions


Nor.;rivasivo prenatal testing (NIPT) bosed on cell-froe DNAannlysi?
from mnterniil blood Is a screening tsst; tt is not diagnostic. Test
ifisull-irrii.ibt not be used ns the sole onsis for di-ignosli. Furtiier
ronnniiotorv testing i5 necessary prioi to making any iiieversible
pregn':;ncv' decision.


Not av<ijiable in all countries or regions.
